Opening of the session
I declare open the annual session of the European Parliament for the year 2002-2003.
I have received a request for a topical and urgent debate on the Council's proposal to change the legal basis for the European Parliament and Council regulation amending Regulation (?EC) No 218/92 on administrative cooperation in the field of indirect taxation (VAT) [C5-0103/2002 - 2000/0147(COD)].
Mr President, two years ago the Commission presented two proposed modifications, one of the sixth directive and the other of the Regulation on administrative cooperation. The aim of both was to end the discrimination suffered by European companies in comparison with those of third countries, particularly American ones, in terms of the provision of services. This discrimination is due to the fact that companies from outside the Union do not pay value-added tax when they provide electronic services, while European companies are obliged to pay it.
Since this is an urgent issue, Parliament produced two reports very quickly. At the moment, the Council are asking us for a change to the legal basis exclusively for the Regulation on administrative cooperation. I am not going to expand on this issue, but I wish to say they are two different things.
The Committee believes that we should not proceed with the change of legal basis, but that the issue should be studied with the greatest urgency, in order to put an end to this discrimination and, furthermore, as Parliament has requested, in order to facilitate the use of electronic means for identifying clients, putting an end to the costs which are faced in particular by small and medium-sized businesses.
I would therefore advise the House to accept the Council's request in relation to the urgency procedure, and not accept the change of legal basis in relation to this issue. It is one thing to deny a material request and quite another to deny it an urgency procedure so that these two proposals can be implemented very quickly.
Mr President, the information on the vote on request for urgent procedure on administrative cooperation was not supplied to me in due time, or rather, it was not delivered at all, and, for that reason, I am unable to vote in favour of it.
Mr Ilgenfritz, I appreciate your request. However, I can tell you that Parliament's services have been trying to get the translation since last night. If you insist, we shall have to postpone the vote until the relevant document has been distributed in every language.
Last night, I attended the coordinators' meeting of the Committee on Economic and Monetary Affairs. It is unfortunate that the chair, Mrs Randzio-Plath, is not here today. Otherwise, I am certain that she would have told you that the meeting of coordinators last night decided to advise against urgent procedure. The reason for that is that the Council would like to decide on this matter before 1 July, which leaves us plenty of time, even if we do not decide on urgent procedure today. It can be discussed reasonably quickly, but there is no need at all for urgent procedure. It is, indeed, correct that the legal basis still causes some difficulty, but we can discuss this in due course. The Committee on Economic and Monetary Affairs therefore advises against urgent procedure.
Mr President, I want to raise a point of order on a very serious matter dealing with Scotch whisky. A year ago, this Parliament selected two whiskies to be put on sale to Members of Parliament, to visitors and to people visiting our shops in Brussels and Strasbourg with Parliament's own label and own brand placed on the bottles. The College of Quaestors has agreed all of the conditions necessary for having these whiskies placed on sale in our shops, yet the Administration is still blocking their sale in our shops. This is a serious matter because it raises the question of who runs this Parliament - the Members or the Administration? I would ask you, Mr President, to intervene in this matter to ensure that the request of the College of Quaestors taken on behalf of the Members is carried out and that these branded whiskies are placed on sale in our shops.
Thank you very much, Mr Stevenson. May I assure you that the Quaestors will look into the matter tomorrow on the basis of what you have just said.
Mr President, yesterday, in one of the Palestinian refugee camps, Ariel Sharon's troops killed twenty-two people. I do not know whether to feel horror or shame at the Israeli Government's treatment of the Palestinians, which reminds me of the treatment the Jews themselves received in Europe 60 years ago.
I believe this must end and that the President of Parliament should lodge a protest and condemn such acts.
Thank you very much, Mr Nogueira Román. Your comments have, of course, been noted and will be examined by the relevant parliamentary committees.
Mr President, on the issue which Mr Nogueira has just mentioned, I would like to refer to an issue which affects this House even more directly. As the House knows, a few days ago a special representative of the European Union - the institution to which this Parliament belongs - Mr Moratinos, was detained against his will for some minutes at the residence of President Arafat, due to the bombing of that residence by Israeli troops.
Mr President, I would ask you to communicate this Parliament's indignation to the Spanish Presidency of the Council at this blatant aggression against a diplomatic representative of the European Union in the fulfilment of his duties, while he was in Palestine with the President of the Palestinian Authority, something which the Israeli authorities had prior knowledge of, as the honourable Members and the President know.
Thank you. You may be sure that your comments will be passed to the proper authorities.
Mr President, yesterday the Group of the Party of European Socialists requested the deletion of Chechnya from the subjects for topical and urgent debate on the basis that it is an urgent subject of major importance, to be dealt with when the time comes, which I hope it will. Today, the political position of Parliament on a very serious, extremely important situation that cannot be resolved is being presented as a point of order. Naturally, we are all sorry that Mr Moratinos was present when these events took place. We are all aware of the situation in the Middle East, which deserves an in-depth discussion, not just a point of order and request to the President. I therefore invite you, Mr President, to ask that a debate take place, if necessary, but not this type of attitude asking the presidency to do things that, under other circumstances, we do not want Parliament to do.
Mr President, having listened to the speeches by the two honourable Members on the crime being perpetrated in the Middle East against the Palestinian people, I totally agree.
My problem is that, at some point - and I would suggest immediately - we need to stop making declarations and verbal accusations and do something and the first thing we need to do - and do at once - is to cut all funding from the European Union to Israel and all supply lines, because there appears to be a fairly dense network of supply lines between Israel and the countries and arms industries of the European Union.
So an end to hypocrisy! We must do something to put an end to this heinous crime.
As I am sure you understand, this is not the time for an in-depth debate on the problem in the Middle East. Your comment has been noted and I thank you for it.
The next item is the joint debate on the following two reports, on behalf of the Committee on Budgets, on the guidelines for the 2003 budget procedure:
A5-0068/2002 by Mr Färm for Section III
and
A5-0064/2002 by Mr Stenmarck for Sections II, IV, V, VI, VII, VIII (A) and VIII (B), and on the European Parliament's preliminary draft estimates (Section I).
Mr President, Commissioner, ladies and gentlemen, the budget process looks a bit different this year than previously. We are on the way towards an activity-based budget. Of course, we hope that, in the long term, this will lead to simplification and increased clarity, although this year we will be working with the old and the new methods in parallel.
Another new feature is that all three institutions are producing political budget guidelines at roughly the same time. The Commission now produces an annual policy statement, and the Council makes decisions on guidelines. In my view, this should mean that we will obtain a better political dialogue on the priorities and that the Commission's preliminary draft budget can be based on deliberations by all three institutions, not just those of the Commission itself. This should naturally lead to a better budget process and to simplification.
The greatest difference as far as the European Parliament is concerned is perhaps the increased emphasis now being placed on follow-up and implementation, for we cannot merely be content to pass decisions on a mass of figures in the budget which then just remain on paper. As a Parliament, we must also make sure that our ambitions and priorities are being realised.
The wording of the guidelines which the committee is now submitting to the European Parliament is more precise in many cases than before. This applies to statements on the importance of ensuring that the budget is followed, as well as to decisions of the European Parliament or budgetary authority. It applies to the actual amounts involved, as well as to budgetary remarks, etc. However, on a number of occasions, the Committee on Budgets has had to point out that a number of remarks which the European Parliament made in various contexts did not, however, lead to the Commission's actually acting in accordance with the decisions made.
On a number of occasions, we have also pointed out the importance of the amounts in the budget actually taking effect. Naturally, it is worrying when, year after year, the budget produces large surpluses which have to be paid back to the Member States because important work is not carried out. This is particularly serious in terms of areas to which political priority is given, such as regional policy assistance under the Structural Funds or aid to prioritised recipients in other parts of the world. We have already been warned that it will be proposed that the Member States receive early repayment of EUR 10 billion from the 2001 surplus. This is a tenth of the entire budget. This surplus arose primarily because the Structural Funds did not manage to implement their programmes. In our opinion, this must lead to greatly increased pressure on both the Commission and the Member States to take the problem of implementation seriously. In reality, this has to do with confidence in the EU as an institution. This has led to our attempting to introduce a somewhat different budget process. We are attempting to bring the committees on board in a quite different way than before, for example by means of hearings involving Commissioners and through each committee's checking its part of the budget and seeing how it is implemented. This will ensure that the entire European Parliament is involved in the budget process more actively than before.
The budget debate will also be a little different. During the July session we shall have a debate which will largely be to do with implementation but which will take place at the same time as the debate on the mandate for the conciliation negotiations on the Council's first reading.
In the Committee on Budgets we had a great many amendments, 129 to be precise. Here in the plenary sitting, the number has been considerably reduced, and the reason for this is of course that we have been able to compromise on a consensus approach towards the most important priorities.
We are entirely agreed that the most important political priority is EU enlargement. For us, this means, in more concrete terms, the preparations we must now make if it is to be possible for this historic task to be carried out. Enlargement itself creates no problems for the 2003 budget, but we are still affected in various ways. We must begin the debate on the long-term effects of enlargement, and the European Parliament wants to be involved in this debate. The agreements now being made in negotiations with the Member States will affect the budget for a long time into the future. This is therefore a very important concern for the European Parliament too. We must also set in motion a debate on the principles of how we are to prepare for accession. This will apply to pre-accession aid under heading 7 and to our own costs in terms of administrative expenditure for preparing for the interpretation, translation, buildings and premises required because of enlargement.
The urgent, and largest, problem is of course the administrative expenditure under heading 5. If nothing radical is done, we run the risk of hitting the budget ceiling as early as 2003 as well as a major risk of considerably exceeding the ceiling in 2004. We are therefore attempting to put pressure on the Secretaries-General of our institutions so that they really come up with practical proposals for co-operation and savings. If this does not succeed, we will have a discussion on either painful reprioritisations or the injection of completely new funds. I am convinced that no one in this Parliament wishes to jeopardise the enlargement timetable for reasons of this kind. Changes such as increased co-operation and rationalisation are, moreover, completely in line with the ideas for which we ourselves press when it comes to reforming the institutions of the Union, reforming the Commission, etc.
Great emphasis will also be placed on the Union's role in terms of foreign policy and aid policy. Where these are concerned, we are this year in danger of further exacerbating the problem which dominated the debate last year, that is to say the fact that, on top of our traditional priorities, we constantly heap new tasks such as those involving the Balkans, Afghanistan, the Global Health Fund and the common foreign and security policy. In the end, it will become impossible to constantly squeeze in new tasks under the same budget ceilings, especially as the old tasks are often linked to practical undertakings involving recipients in other parts of the world.
Even though we have not adopted a position on the Commission's proposal for a new flexibility instrument, it is quite clear that we welcome debate on this instrument or, alternatively, debate on a more planned use of the emergency reserve.
I would also like to mention a couple of different areas where we are adopting a very aggressive approach. Regarding heading 3 - internal expenditure - there is now the opportunity, in the wake of the Barcelona process, to make considerably more active use of funds for trans-European networks, for the development of small enterprises, etc. I believe this is vital. We are also attempting to press for a situation in which the review of agricultural policy, the midterm review, really does lead to actual change.
To conclude, I would like to thank my co-rapporteur, Mr Stenmarck. There is an unusually large number of Nordic rapporteurs this year, and the budget will also undergo its final reading during the Danish Presidency. In that spirit, I would like to remind you of what the then Chairman of the Court of Auditors, Mr Karlsson, said in his last speech before retiring. He said that the most important thing you can do with the EU budget is to make it simpler, more direct and clearer in the eyes of the people. I hope we are able to take these words to heart.
Mr President, let me also begin by thanking my fellow rapporteur, Mr Färm, for his sound cooperation so far.
There are three priorities in the guidelines for the administrative budget on which we now have to adopt a position. The first is enlargement. That is the most important priority and the greatest challenge for the entire EU, and it is therefore also the most important issue for which the European Parliament and the other institutions have to prepare. The second priority is institutional reforms, which will become vital in an enlarged EU which will soon comprise 25, rather than 15, Member States. Thirdly, it is about completing enlargement and the institutional reforms within the financial framework laid down in the financial perspective in Berlin in 1999. We must respect these limits and manage the EU's budget within them.
Because we have a deficit in the region of EUR 130 million to EUR 140 million so far, we need a strategy for managing this. In the short term, it is entirely possible to deal with this. The solution will involve cutbacks in all the institutions. This is also the most important message I have the opportunity to convey at all my meetings and in all my contacts with the various institutions of the EU. It gives them the chance to set their priorities in a way that respects the fact that they themselves know best what can be done in their own areas. If they are unwilling to do this, we will have to set the priorities ourselves but the result may not be as good.
In the longer term, more systematic changes are needed in the budget in order to cope with a constantly increasing deficit. We had an informal trialogue in Madrid just under a week ago. There is no doubt that, at least in terms of putting it into words, there is a broad understanding of the size of the problem in both the Commission and the Council. Despite this, the Commission is clearly prepared to look for the simplest possible solution, namely that of using the flexibility instrument to inject extra funds into heading 5. I must emphasise that this is a solution with an extraordinarily large number of drawbacks. For all of us who do not work within an anonymous Commission but instead have to meet our voters on a daily basis, it would in actual fact be impossible to look these voters in the eye and, at the same time, explain that the EU needs more money to employ more bureaucrats in Brussels. That would just not be on.
With precisely this in mind, it is incredibly important that the European Parliament demonstrate firmness and consistency in its position and in encouraging all the institutions to contribute to budget reductions.
Let me say a few words about the most important priorities in the report. When it comes to enlargement, a number of issues are particularly important. The first is language and the right of every Member of this Parliament to be treated in the same way as all the others. There are in fact only two options. Either we must all speak the same language or each of us must be allowed to speak our own language. If I, as a Swede, have the right to speak Swedish and a Portuguese Member has the right to speak Portuguese, then a Hungarian Member must be allowed to speak Hungarian and a Lithuanian to speak Lithuanian. The Committee on Budgets has backed what the Podestà Group calls controlled multilingualism. At the same time, we urge the working party to revise its proposal and produce its conclusions in time before the budget for 2003 has to be adopted.
Enlargement will also entail the need for investment in buildings, offices and interpreting booths. All of this is particularly difficult as we are unaware of what the scope of enlargement will be. We will not be aware of this until the Copenhagen Summit in December. If enlargement is to begin to be implemented with ten countries in January 2004, we have an incredible amount to do in the space of only 21 months. In fact, we have even less time as the new Member States will be entitled to send observers immediately the agreements are signed. This means we might only have just under a year. A great deal remains to be done in this time. Therefore, everything that has to be done must also be given the absolute highest priority.
Mr President, ladies and gentlemen, if we want to keep to the timetable for enlargement - which we all do - 2003 will be essentially characterised by the need to make preparations for enlargement. That has already been underlined in this House. In the candidate countries, assuming that negotiations have been concluded, 2003 will see the referendums being held, and, in the Member States, the processes of ratifying the Accession Treaties will be in progress, the Convention will be presenting its recommendations on Europe's future in an enlarged EU and the European institutions, their personnel and structures, will be having to make very real preparations for the increased membership after 2004, from which date they will exercise their responsibilities on behalf of a good many more people and on behalf of more Member States.
All three of the reports before us on priorities for 2003 are therefore right to highlight this essential task. I wish to thank the rapporteurs, Mr Färm and Mr Stenmarck, for these conclusive reports, which also lay very definite emphasis on this. On 27 February, the Commission decided on its priorities and annual strategy for 2003. In it, we agreed on three priorities: firstly, preparation for enlargement; secondly, measures to enhance stability and security in the European Union and also outside it; and thirdly, on the priority to be accorded to the promotion of sustainable economic development. The President of the Commission has already had the opportunity to present this strategy to Parliament, and there will be a plenary debate on it in the next part-session, in order that we may also discuss together the consequences this will have on the programme of legislation. We are focusing today on issues of budget planning and on the effects that the setting of priorities will have on them.
The maximum funding allocation for 2003 has been set by the Financial Plan at EUR 102 billion, precisely one third of which is laid down as being for structural assistance and for the principal support instruments that are at our disposal for the purpose of achieving the important objective of matching living conditions across regions, improving the employment situation, improved protection for the environment and the promotion of gender equality.
Most of the resources will, on the other hand, accrue to the sphere of agricultural policy, subject to the creation of the relevant legal basis. We will of course be presenting the agricultural policy's mid-term balance sheet in 2002, which will be linked with further proposals for reform, although I believe it rather too optimistic to assume that these proposals for reform will take tangible form as soon as the 2003 Budget; Agriculture Ministers are simply not in the habit of deciding on agricultural reforms at that speed.
In the context of the priorities set for 2003, therefore, new initiatives focus primarily on the policy areas of internal and foreign affairs. The Commission is proposing to make available an additional sum of approximately EUR 270 million in the coming year, that is, 2003, for these pressure points. Let me give the following as examples of what is proposed in the area of internal affairs policy: Firstly, redoubled efforts towards an integrated common civil protection strategy, for 11 September opened the eyes of all of us to how important this is as a task for the Community. Then new actions with additional resources in the area of the Refugee Fund and a programme from the area of sustainable development, and a programme for smart energy to continue previous support programmes in the energy sector with increased resources.
In the foreign policy field, as has indeed been our experience from the very beginning of this parliamentary term, greater demands will again be made on us. We will have to continue our commitment in the Balkans, in order - among other things - not to put at risk the successes we have already achieved, and, as a European Union, we will be taking on new tasks. To be precise, I refer here to the police operation in Bosnia-Herzegovina. It is the Commission's view that the international Police Task Force, at least as far as the operational costs of the joint operation are concerned, should be at least partly funded from the Community budget. That, again, is of course a new step. Mr Färm has pointed out, though, that it represents a new measure, but the Commission takes the view that it should also be seen to be a joint one. The Council conceded the highest priority in 2003 to the issue of how this operation should be financed, and I believe that all three institutions are agreed in principle, but we must of course also agree on the conditions, that is, on how the resources from the common foreign and security policy are to be provided. What, though, can of course very well happen with further measures for 2003 in the common foreign and security policy area is that the resources in category 4, that is, in the foreign policy budget, will be insufficient to cover further measures for civil crisis management, and so it is my urgent appeal to the budgetary authority that they speedily examine the Commission proposal on the creation of a new financial instrument. I think we should, in the coming months, as a matter of priority, discuss what ideas the budgetary authority have as regards further development of the budget line for the common foreign and security policy.
On foreign policy, I would further like to mention that we have promised Afghanistan that we will make aid available for the reconstruction of the country. This year, in 2003, and in the years to come, the people who, for 20 years, have lived through war and suffered oppression by the Taliban, will be in urgent need of aid. This will continue to be a priority for the next few years.
Still on foreign policy, I would like to mention that we - or so, at any rate, I hope - will, in 2003, be faced with a new task in respect of Cyprus. Any political solution that we manage to bring about there will of course need to be backed up by financial resources. Let me remind the House that the budget for assistance with preparations for enlargement includes only resources for the southern part of Cyprus and not for the northern part. This, too, will confront us with a new challenge.
The Commission is also proposing, as overseas aid, to make a further contribution to the Global Health Fund. It takes the view that its commitment to support the Barcelona process in the Mediterranean region should be reinforced, in particular by more offers of funding for the development of the private sector. The Commission has therefore proposed to the Council the significant possibility of establishing a subsidiary of the European Investment Bank, and has already made provision in the Budget for a capital investment of EUR 25 million.
To return to preparations for enlargement, these mean for the institutions of the European Community definite additional human resources and tangible administrative measures. Taking just one of the tasks as an example, the Commission must, starting from the first day of enlargement, audit State aid in the candidate states. We also, of course, want participation in the Structural Fund or in the Agricultural Fund to work virtually from day one, so that there is no excessive time lag. This means in real terms that administrative reconstruction must start as early as in the run-up to enlargement.
The Commission is therefore proposing the creation of 500 non-permanent positions within itself. Why temporary staff? We would welcome the option of, as early as 2003, appointing staff from the candidate countries to serve in the Commission. Of course, we have to bear in mind the constrained position in category 5, that is, the area of administrative expenditure. On that, the Commission is in complete agreement with Mr Stenmarck's report, and we have therefore included in our proposal the suggestion that staff should be made available for the new political priorities by means of reassignment, which makes it absolutely necessary - on which point, too, we agree completely with Mr Stenmarck - that the report submitted by the Secretaries-General, which is on the table, should be checked exhaustively to see where savings might be possible.
The Commission has submitted the first such 'screening' and has nonetheless come to the conclusion that, in all probability, additional resources over and above category 5 will be required in 2003 in order to fund the measures in preparation for enlargement. I see the proposal that the flexibility reserve be used for this purpose as being wholly concordant with the wording of the interinstitutional agreement, dealing as it does with a temporary situation, that of no resources having been set aside in the Financial Plan for the European institutions to prepare themselves for enlargement. It is of course not acceptable to use the resources allocated to enlargement for that purpose in 2003. The Financial Plan does not permit it. I do think though that the peculiar situation in 2003 means that we should check closely whether the instrument of the flexibility reserve can be used in this way.
One last word on the flexibility reserve: use will be made of it in any case, as, when dealing with the 2002 Budget last year, we had agreed that the last tranche from the specific restructuring programme for the Spanish and Portuguese fishing fleets would be made available in 2003.
I think we are all aware that, just as in recent years, the European Budget will face fresh demands made on it in 2003, but I note - and this is something I would like to underline - that the priorities set out in Parliament's reports coincide to a marked degree with those set by the Commission. I am therefore working on the assumption that the budget procedure will again see us summoning up together the flexibility and willingness to compromise that we need in order to meet the challenges of 2003.
Mr President, I should like to begin by thanking Parliament's rapporteur, Mr Färm, for his extremely cooperative and helpful approach to the budget this year. For the first time in my parliamentary career I can honestly say I am looking forward to working with the Committee on Budgets on this year's budget.
The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy fully supports the Commission's reforms, which have increased its effectiveness and efficiency of delivery in the field of foreign affairs. We have some concerns, however, for the 2003 budget. Firstly, as we take on more responsibilities and as the Council goes around the world promising support here there and everywhere, insufficient thought seems to be given to where we get the money from. If we are to maintain the ceilings as they are, the only ways we can pay for increased responsibilities are either through the increasing use of flexibility instruments - and we have reservations about that - or quite simply through cuts in other lines. How can we maintain long-term programmes of support for the poorest parts of the world if we are constantly robbing Peter to pay Paul? We must try to address that question, or at least get the Council to address it.
Secondly, we must have greater transparency in the budget, and that has to begin with this year's PDB. Far too much time is spent playing hide-and-seek, trying to work out what the Commission is actually proposing and why it is proposing to do it. It may be understandable to our budget junkies in the Committee on Budgets, but for us normal human beings most of it is incomprehensible. We cannot have cooperation between Parliament and the Commission unless we have greater transparency.
Thirdly, we need to work harder still on implementation to make sure that we are spending the money and not just committing it, and that we are spending it in accordance with the priorities which are set out by Parliament during the budgetary procedure.
Fourthly, we must have greater clarity in financing the CFSP - particularly the difference between administrative and operational expenditure. I would support the Commission's proposal on civilian crisis management and oppose the Council's clear intention of cutting Parliament and the Commission out of that.
Finally, we must take more effective action in the field of small arms and light weapons; and if that is to be achieved, I believe it has to be moved into the first pillar.
Mr President, ladies and gentlemen, there will again be elections to Parliament in 2004. European citizens, every one of them, will be wondering which piece of the cake they have got, and whether that cake had been fairly shared out.
I take the view, as a representative of the Group of the European People's Party, that the cake that is being shared out is a big one, for the bigger the cake, the more fairly it can be shared out. When theorising about how the cake should be shared out, we should, then, always consider the way we support and promote those who bake it. As a matter of course, most of Europe's bakers of cakes are small and medium-sized enterprises, which produce the cake by the sweat of their brows. I believe that our most important future concern must be with those people who work in these enterprises, and, let me underline this, two thirds of workers are employed by these firms with fewer than 250 on the payroll. What is of the utmost importance to us in the political world, they produce 80% of taxes. I believe, then, that we must get started where we have the best chance of future success. We have all set ourselves the goal of becoming, in eight years' time, the highest-performing and most competitive region in the world. All I can say to that is that we urgently need to step on the gas if we are actually to achieve this objective, for our citizens' sake.
We have had a few crises in recent years, such as, for example, the support given to the former Yugoslavia, the BSE crisis, and Afghanistan. Now a package arrives in this House that gives me a lot to think about; I mean the provisions of Basle II. In essence, the provisions of Basle II are quite right. We have to see to it that firms have sufficient equity and venture capital. If these conditions are incapable of being fulfilled, regulations cannot be enforced. If we want these provisions to be capable of being complied with - as we all do - then we need a Green Paper and a plan of action in good time, so that our small and medium-sized enterprises will again be able to pay their wages in 2005. In the event of Basle II entering into force without our having either a Green Paper or an action plan, then, in 2005, when it enters into force, there will be mass lay-offs and mass bankruptcies. We do not have much time left to us, and action is urgently needed.
This applies especially to firms in the countries that want to join the EU; mention equity capital there, and you find that most firms do not have any at all, and that there, the borrowing of capital from outside sources, along with bank credit, prevail to the exclusion of all else. If a liquidity squeeze means that small and medium-sized banks are unable to make cash and its equivalent available, then big problems are coming our way.
That we still have matters outstanding as regards a secure future was shown to us by 11 September. We must see to it that we press on with security of energy supply by means of the Synergy, Energy, and Altener programmes. We must look to research to make resources available for the post-2003 era. Training and continuing education will demand enormous effort of us with 'e-learning' and 'e-business'. The Trans-European Networks, too, are waiting to be made reality.
We must also see to it that the European Union becomes more active in the WTO. We must ensure that its Parliamentary Assembly takes on a monitoring role as soon as possible, and we need financial resources for those parliamentary delegates from the least developed countries, who at present cannot even afford to travel to its meetings. We must engage in training and continuing education there, for these are people we must integrate. We have to show them how they too can make the cake as large as it can be.
of the opinion of the Committee on Employment and Social Affairs. (DA) Mr President, on behalf of the Committee on Employment and Social Affairs, I too should like to thank Mr Färm and Mr Stenmarck for their work and willingness to cooperate. We are particularly delighted that Mr Färm has supported the committee's conclusions.
Those of us in the Committee on Employment and Social Affairs are somewhat concerned to see the 2002 budget for our area down by 10% on that for 2001. We believe that the decisions taken in Lisbon with a view to creating the world's most competitive and dynamic economy by 2010, together with what will happen in this sphere in Barcelona at the end of the week, show that this is a high-priority area, and this must be reflected in the budget for 2003. We have noted that the Commission has this year attached importance to improving health and safety in the workplace, and we should like to see this too reflected in the budget for 2003.
With regard to enlargement, it is important for us also to create funds for developing the social dialogue, or cooperation between the two sides of industry, in the candidate countries. This too is a high-priority area for the Committee on Employment and Social Affairs.
I should particularly like to say something about the agencies. We have four agencies, whose work we follow closely in the Committee on Employment and Social Affairs, and we think it important to remember that the agencies are different and should be treated differently. They have different needs in terms of budgets. Enlargement will also be of significance to how they develop, and the agencies' tasks will change. That is something which needs to be considered carefully when we look at the budget for 2003. It is important that the agencies should be treated individually and not all lumped together. Moreover, we shall call upon other committees to cooperate more closely on how we are to look at the budgets for the agencies. Finally, it is our view that we should attach importance to how the individual budget items are used, and there are some areas in which the Committee on Employment and Social Affairs will monitor carefully whether the Commission is seeing that matters are implemented.
Mr President, Commissioner Schreyer, from the point of view of the Committee on Agriculture and Rural Development, the most important aspect of the budget is the codecision issue. We need a decision by the Convention to the effect that agricultural policy is to be included in the full codecision procedure, so as to overcome the separation of compulsory and non-compulsory resources. We must reach the point where we have full competence as regards the budget, including in agricultural matters. When that has been achieved, we would like to be given the option of flexibility in the items in which the resources have not been used up. Although that is already what we expect of the 2003 budget, we of course know that we have to reckon with resistance on fundamental decisions.
We take the view that the law of budgetary discipline has already cut back on the re-use of the compulsory resources or their use for other purposes, so that, if we increase outgoings, we have to have recourse to legislation, whilst the resources left over revert to the countries' Ministers of Finance. I can imagine that they would like that, but that can hardly be what Parliament intended.
Secondly, it is always being said that a lot of money is being spent. I favour a thrifty budget, even in the agricultural sphere, but we must again point out that our EUR 20 billion puts us under the 1.27% ceiling. It is not advisable for a parliament to financially restrict itself in this way. Politics always has to do with money - I mean that in a positive sense - and hence it would be sensible, and, from Parliament's point of view, also in the Commission's interests, not to overdo the austerity policy on these countries.
Thirdly, there is one point to which I would like to refer. You said, Mrs Schreyer, that preparations for enlargement need to be intensified; to date, EUR 30 million, which is hardly anything, has passed through the SAPARD programme framework. Here there has been no preparation, and that is highly regrettable. Let me again mention the proposal by the Committee on Agriculture and Rural Development, which was, however, taken up by the Committee on Budgets, and under which we are this year instigating an INPARD and a LEADER programme, as could have been done last year. Our intention with this is to facilitate the induction of the candidate countries into this bottom-up programme, so that they will be able to draw on the resources they need from the previous programmes after they have acceded.
Mr President, Commissioner, I am taking up this position on behalf of the Home Affairs Committee - we may well have the lowest outgoings in terms of the EU's overall expenditure, but, on the other hand, we have, since 11 September, been working in an area that should have a very important role to play. It is for this reason that I am very happy that both rapporteurs were very frank and that Mr Färm ended up by accepting our proposals and taking them on board. This also shows that, after 11 September, we are dealing with concepts such as the combating and prevention of terrorism in such a way that we are taking this matter very seriously and are making our readiness clear to strengthen our own European authorities in this field such as Europol and Eurojust, and our will to be successful through them in this area.
My Committee saw as a second important point the theme of enlargement and the important issue of how we deal with borders in the first place. This was not just through a desire to reinforce borders. Of course, we do not want people to die at them - the Home Affairs Committee is very sensitive in matters concerning the combating of illegal immigration, and looks closely at what is actually achieved in this area and how effective is the form that the measures take. On that, there are naturally certain things that we expect of 2003.
Yet, despite counter-terrorism and police efforts on the one hand and action taken by border guards on the other, there is one thing we do not want to forget under any circumstances, that, in a democracy consisting of 15 states, soon indeed to be 25, in the European Union, we also have an obligation to the people who travel to the European Union and live together with us. This has led us to make a number of proposals relating to integration policy. I am very grateful to my colleagues on the Committee on Budgets for their willingness to accept these proposals.
Mr President, Commissioner, ladies and gentlemen, I would like to address just three issues, three key words, in our debate today on the guidelines for planning the 2003 Budget.
Issue No 1: enlargement, which will of course play a larger part in 2003's Budget procedure than it has done in previous years. Looking closely, though, at how much pre-accession aid can drain away today - and we have heard a certain amount about this in agriculture - there are still things that must be done both by us and by the candidate countries. It is not enough to enable them to get the hang of the programmes and the management structures as well, and then require only 3500 posts up to 2008, all of which is described as 'enlargement costs'.
I wish, though, also to appeal to my fellow Members of this House, and warn against using budgetary sleight-of-hand to take money intended for enlargement under category 8, shove it under category 7 and fund pre-accession aid from it. That is not the Commission's doing, but rather an amendment proposed by Members of this House. I would ask them, in that event, to be honest, go home and tell their own Ministers of Finance that we need the Financial Perspective to be revised, and that enlargement is underfunded. Using such tricks to try to fund enlargement is something I can only warn against. I wish to express my gratitude to the Commission for the position they have taken on this subject, which also expresses the view of the Group of the European People's Party.
Issue No 2: foreign policy. I will keep this very brief, and tell you once and tell you clearly that I am slowly getting steamed up by the fact that a lunch for the European Union's Foreign Ministers costs us on average EUR 100 million. That is just not practicable in the long term. There is more to come. We are now suddenly supposed to take over further activities, whereas the Member States said months ago that they would finance them themselves. Let me mention only 'Amber Fox' as a key example. Now they are suddenly supposed to be funded by the Community budget, which is utterly extraordinary. Let the Council state which of the European Union's activities it can do without, and then funding can be provided on a serious basis.
Issue No 3: agricultural policy. I think we do not need to use the Budget procedure to reinvent agricultural policy, but I do of course expect the Commission to submit its proposals on the Mid-Term Review in good time, so that we are in a position to incorporate whatever is of budgetary value into the framework of the 2003 Budget procedure. On that point, let me observe that, as the budgetary authority, our participatory roles in the rural development programmes and in the area of traditional income aid are different and that the Commission should please bear that in mind so that it can go ahead on time.
Let me conclude by thanking Mr Färm and Mr Stenmarck most warmly for their good cooperation. I am sure that we will be able, by the end of the year, to present a sound Budget. It should not be left to Parliament. I hope that it is not left to the Council either.
Mr President, Commissioner Schreyer, let me, of course, start by thanking both our rapporteurs for the work they have done, which is outstanding. I would like to take today's debate on the guidelines as an opportunity to pause and do a sort of interim report. We have completed the first half of our parliamentary term, and when we recall the tasks that faced us at its outset, what had to be funded by the Budget, what was made available to us and what we allocated to others, we see that the world has, of course, changed a great deal.
We have to deal with the problems of the world, which are not without their effects on us. Europe has closed ranks, and we stand alongside the world. We have taken on hitherto unmanageable tasks, and there are yet others for us to take on. The field of foreign policy has been mentioned: extensive aid for reconstruction in the Balkans, aid for Afghanistan and for the people persecuted and harassed there, the fight against the global scourge of AIDS, the disarmament measures that we need to reduce not only the number of landmines but also chemical and biological weapons, and also, for example sending a police task force to the Balkans to ensure that peace can enter there. The field of home affairs and judicial policy has, of course, see us agree, in the aftermath of the events of 11 September, to strengthen Europol and Eurojust and speed up their introduction; one of the Commission's new proposals is the expansion of civil protection in the event of emergencies.
In the Convention, we are discussing cross-border structures and future developments. In the field of home affairs and judicial policy, we are discussing immigration and how to control it. Enlargement has been described as a problem area, and in it we have a number of things to sort out both internally and externally; whilst Mr Ferber says that there are calls to rethink the relationship between Categories 7 and 8, we must also note that, as opposed to the original estimates, on the basis of which we assumed that the first six States could be added as early as 2002, this position has of course changed, and that is something we have to be allowed to discuss. We, too, see of course that there is a lack of uptake, and, where too little is taken up, we must not heap up even more. Budgeting is not about demanding more; it is about making proper use of the taxpayers' available resources.
There is a need, though, to take note of realities as well; everyone - including those Members of this House who even want to bake bigger cakes - has described the points we want to discuss together in order not to stage enlargement as a sort of cataclysm with the expectation of dramatic overnight change; rather, we have to prepare ourselves. We have to prepare the countries, and part of that involves, of course, our making appropriate provision and discussing it. The capacity for taking the right decisions presupposes that we talk about them. It is, in my opinion, irresponsible to simply stand up and say, for whatever simplistic reasons, that 'we cannot even think about that'.
In the last few years, we have had to move reform of the Commission forward, but we also have internal problems that have to be discussed further. The combating of unemployment must not be forgotten; it is one of our central tasks, and one in which the cooperation procedure has of course enabled us to make progress already. We want to prevent social exclusion. We want to promote technological development and, to that end, to make promotional funds available for 'e-learning' and the new technologies.
These great challenges, which have arisen in recent years, do not find us in a state of fear. We face this challenge with a confidence which we want to make visible. It is a good thing that this European Union of ours is working together, that we are increasingly trying to present a composite picture to the world we want to work with. We are not sitting here or standing up and simply calling for more money. We must look closely to find what options we have in this Budget. This is, of course, something that any serious housekeeper must do, but we must also highlight the fact that we have other things to do; if they are to work, if, on the one hand, the poor are not to be victims, if we want to help others who endure persecution, then we have to give some thought to how we treat each other. This is not a demand for more money on tap; it is about the purposeful use of money. We have to look carefully at where our money is being spent. Is the best possible use being made of it? If not, then we must redirect it, and apart from that nothing should be declared to be unthinkable. It is not more money that we want, but its purposeful use, and we seek the resources that are needed for Europe to continue to develop in the way constantly, and rightly, called for in all their resolutions by members of the European People's Party.
Mr President, I first wish to thank my Swedish colleagues, Göran Färm and Per Stenmarck, for their excellent reports. Strengthening the guidelines for budgetary procedure is the first step in the drafting of next year's budget. My group stresses the importance of strict budgetary discipline. This means that the budget should not include unnecessary appropriations and that economy should be a feature of financial management. Proper budgeting leads to a decrease in payment arrears and promotes the implementation of budgeted programmes.
In this respect the figures in recent years have been disheartening. In the year 2000, EUR 8.5 billion in appropriations were unused, and last year the amount was as much as EUR 12 billion. The situation is therefore alarming. In no way does this reflect rigorous financial management: it is symptomatic of poor administration. The Commission is unable to implement those areas of policy that Parliament has held to be important and for which it has authorised appropriations. As a result, areas of policy are implemented unsatisfactorily, while at the same time the arrears - the unpaid commitments - grow.
There is no such massive degree of underutilisation in the administration of any Member State's budget. For that reason our group not only supports budgetary discipline but is also strongly in favour of the Commission's programme of reform. This is lent additional weight by the recent so-called new disclosures in the Commission's administration. The matter of personal accountability must be clarified and the power of decision-making delegated downwards in the organisation. Accountability and result-oriented management are the key words here.
There are special requirements associated with enlargement. The budget for 2003 may be the last one drafted for a Union of 15 Member States. In this regard our group also believes that the appropriations connected with enlargement are absolutely crucial. I wish the rapporteurs for the budget every success in their future work.
Mr President, our group can support the guidelines at this stage, but will make a judgement on the overall budget later in the year, depending on the outcome of various policy debates that are of key concern to us.
Firstly, the EU must be able to welcome new member states in the best possible circumstances, meaning that they must be able to fully benefit from the funds originally earmarked for them at Berlin by switching, if necessary, underspends from accession to pre-accession, depending on the pace of individual countries.
Secondly, another matter related to enlargement is the reform of the common agricultural policy. Instead of getting into a heated debate about whether or not to give the new member states direct payments, would we not do better to concentrate our energies on reforming the common agricultural policy by encouraging integrated rural development schemes and sound environmental working practices suitable not only for the existing Member States but for our applicant countries too?
The third area of concern is the funds available in category 4 (external policy). Every year we face new international crises and we want to help solve them. We have a duty to help solve them, but if this has to be done year after year without new money, then of course we will run out of money and will have to make difficult decisions such as cutting off aid to one poor area to help another, or spreading our aid so thinly that it does not have the desired effect anywhere. Surely this cannot be our aim. Also in this respect, we would like to know to what extent countries which receive aid will be encouraged and enabled to tender for contracts in public works and services themselves, so as to give long-term benefits to their economies.
Mr President, the important area of focus in the draft budget for 2003 is enlargement. Our group supports the view that savings from the budgeted enlargement expenditure for 2002 and 2003 can be used to finance enlargement in later years.
The rapporteurs think the important area of focus is the administrative reform of the Commission. We are prepared to allow those Eurocrats who cannot be made fit for work through retraining to retire prematurely. A sense of moderation will have to be observed when determining their pension benefits. I would also like to draw your attention to how the Commission has managed to get round the staffing ceilings by employing officials whose salaries are paid by Member States. There are 800 of them.
It is our group's opinion that the rapporteurs do not insist forcefully enough on the clearance of the backlog of commitments that have not been forwarded for payment - the so-called RAL. From one year to the next, the gap between commitments and payments is allowed to grow. That means the Commission may well disregard implementation of the areas of focus specified by Parliament. Our group would like to see the Commission include the RAL question in the areas of focus in its preliminary draft and safeguard the implementation of programmes to a greater extent than is now the case, including the implementation of Structural Funds programmes.
Our group sees immense problems with the margins in Section 4 of the budget. There are none. That is why the Commission must propose action in next year's draft budget to ensure the implementation of political areas of focus under Section 4. While a certain amendment calls for considerable financial support for Afghanistan's neighbouring countries, we should remember that all the former Soviet Republics, Uzbekistan, Kazakhstan, Tajikistan, Turkmenistan and Kyrgyzstan, are their presidents' dictatorships, where there is no respect for human rights. We also have to insist on democracy in those countries that are supposed to be our allies. Our group also considers important the reconstruction of the Palestinian areas in the wake of the havoc wreaked by Israel.
Mr President, ladies and gentlemen, I would like to start by congratulating the rapporteurs, Mr Färm and Mr Stenmarck, on their work thus far. I feel that before us are two sound documents which identify precisely what the budgetary priorities should be for the coming financial year. Five political priorities have been identified: enlargement and preparation for enlargement, external assistance, internal security, reform of the institutions and reform of the Commission. I feel that we can all agree on these points, particularly in view of the imperative need to provide the Union with adequate financial instruments for it to be able to see its priorities through.
In fact, to be honest, the growing battle against the Council and the Commission itself is not over which actions we should concentrate more on, namely combating terrorism and the reform of the institutions - which are indisputable priorities; the problem arises when Parliament and the Council have different views on how these actions should be financed, when the Council refuses even to contemplate revising the financial perspective, when we continue to treat the flexibility instrument as an instrument whose use can be planned from year to year. Clearly, there is something wrong! In my opinion, this is the principal battle that Parliament will have to fight in the coming months, a battle in which we will have to succeed in presenting a united, fighting front.
Then at horizontal level - to use a technical term - three particular needs have been identified: the need for further budgetary monitoring at technical and political level, for example by means of budgetary hearings; the need for the Commission to improve its spending capacity and, consequently, implementation considerably, in an attempt to prevent the creation of new RALs at source; lastly - what the rapporteur wanted to point out to the Commission and the Council - the fact that they are bound to consult the European Parliament on all initiatives with significant budgetary impact, particularly in the context of non-compulsory expenditure. On all three matters, I feel that the rapporteurs should be able to count on the support of us all.
Mr President, I note with satisfaction that enlargement is now being given top priority. This is not a day too soon. After all, if the negotiations run as the European Commission has envisaged, 10 countries will be joining the European Union from 2004 onwards. The report by Mr Stenmarck, in particular, excels in terms of its clarity and effectiveness, and can count on our support. Mr Färm, too, is right to accord enlargement the prominence that it deserves. With regard to his report, I should like to comment on the recommendations pertaining to category 4. This section conveys an excessive tendency towards political influence at global level, under the pretext of safeguarding the Union's credibility in the world. Is the aid that is now being proposed for Afghanistan more than a fig-leaf for the half-hearted support to the United States, which, together with Great Britain, pulled the chestnuts out of the fire? This is a politically and financially risky operation, for with economic assistance, which Mr Färm advocates, comes political support to the Middle East. The Union appears particularly sympathetic towards the Palestinians and not towards the Israeli citizens. For a start, the foul methods which Palestinian terrorists use to cause death and destruction are worrying. The counter attacks by the Sharon administration, however painful they are, are a response to this. Furthermore, there is reason for great concern with regard to the Commission's policy. How can the Commission make annual contributions to the Palestinian Authority to the tune of EUR 180 million, while corruption is at its highest? By using racist and anti-Semitic language, the Palestinian schools teach hatred rather than reconciliation. How long can the Commission wash its hands of this?
Mr President, Commissioner, ladies and gentlemen, I in turn congratulate the two rapporteurs, Mr Färm and Mr Stenmarck, on their work. I also think that these are two good documents that will enable the budgetary procedure to run smoothly and that constitute a good working plan for Parliament, the Commission and the Council.
In particular, I would like to say a few words about the Stenmarck report, first of all to congratulate the rapporteur, and also to express my pleasure in seeing my idea accepted, that of increasing our use of the Internet and making this institution truly transparent by eventually broadcasting our debates, and even debates in our committees, in full on the Internet. The Secretary-General, who is present today, is familiar with this document. I think this is a step forward that we must follow through. Parliament is an institution which, let us say, is a symbol. It runs the risk of not being very visible, as, for security reasons, a subject we are very familiar with, access to our work itself is somewhat restricted, although we maintain the principle of public meetings. I therefore think it is important to use the Internet.
However, let us say that I am a little surprised to see an amendment by the PPE-DE, I think, which is the new version of paragraph 15 stating that the administration of Parliament would be held in greater esteem if it were efficient, coherent and politically balanced. I find the concept of political balance very interesting as this basically means that employees must be chosen so as to maintain a balance between the groups. However, to my knowledge, for the past 20 years or so, the only transfers that have taken place have been between the two main groups and, as a result of this, at least one third of the Members of Parliament did not benefit from this. I think that the administration is fine as it is and that it does not need to be rebalanced by means of a system that, in Italy, we call the 'Cencelli' system, which, moreover, worked very well at the time of the last nominations.
Ladies and gentlemen of the PPE-DE, I think that that is sufficient and that we are balanced enough as we are.
Mr President, Commissioner, the Committee on Regional Policy, Transport and Tourism believes that Parliament, as the budgetary authority, must be regularly informed about the execution underway for structural actions so that the alarm can be raised in terms of the application of the sunset clause.
With regard to the application of the additionality principle, which is an extremely important issue, the Commission must establish the means for its verification and control on the ground. Halfway through the period of application of the funds, the Commission should inform Parliament about the evaluation of its compliance on the basis of objective criteria. Furthermore, we ask the Commission, by means of appropriate solutions, to support the idea that the structural allocation should be considered a spending objective.
In relation to the budget line for the trans-European transport network we note that the level of budgetary implementation over recent years is satisfactory and we recommend giving priority to projects with a clear European added value, stressing the importance of the funding of projects which provide a rebalance between modes of transport.
We in the European Parliament also urge the Member States to use the Structural Funds while paying more attention to transport infrastructures, in particular intermodal transport and less polluting forms of transport. Naturally, in the case of land transport, they must pay particular attention to the railways, from the point of view of respect for the environment.
Commissioner, at this decisive point for the European Union, prior to enlargement, the Member States, with the support of the Commission, will have to achieve greater efficiency in the application of the Structural Funds with the cooperation of the regions and local groups they are destined for. Only in this way will we come closer to the economic and social cohesion which, together with political union, is the great objective of the European institutions and citizens.
Mr President, I should like to thank the rapporteur, Mr Färm, who is a true friend of development. I look forward to working closely with him during the course of this year.
In my contribution I should like to refer to paragraph 26 of the report, which states explicitly to the Commission, on behalf of this Parliament, that we are not satisfied that development aid is sufficiently focused on poverty eradication and that we need to build on the agreed benchmark system.
Let me explain that for everyone's benefit. Two years ago Parliament voted a series of input targets on development aid to ensure that the large amount of spending that takes place through the regional budget lines was actually held to account and to insist that more be focused on social infrastructure, and in particular on basic health and education policies. The extent to which the Commission took action in this regard is questionable, particularly as Mrs Schreyer herself issued a so-called reservation, something that this Parliament does not recognise. Last year, therefore, when we undertook the same discussions, we had further and more intensive deliberations with both external relations Commissioners, Mr Patten and Mr Nielson, and agreed that a minimum of 35% of EU external assistance would be focused on social infrastructure, and in particular on basic health and education. I say to the Commissioner this morning and to this Parliament that we are relying on this being implemented this year within the budget and we will, as we say in this resolution, be looking to build on it next year.
I would also like to say in relation to paragraph 33 that it is a matter not just of development aid to the African, Caribbean and Pacific countries, but also of the funds to Asia, Latin America, the Mediterranean and other regions. All of it should be poverty-focused. The Commission has brought forward a development policy statement and it is time, through the budget, that it matched its words with deeds.
Mr President, I would like to join those of my colleagues who have already thanked our two rapporteurs, Mr Färm and Mr Stenmarck, for their very helpful contributions to our debates this morning. On the Commission, firstly, I would like to see us having an ongoing monitoring of the budget to follow up the work of our colleague Mr Costa Neves in last year's budget. I think this is particularly relevant as we have now changed the way in which the work programme of the Commission is formulated so as to have more input from our specialised committees. I fully support that particular point.
Secondly, I would like to join with what our colleagues and in particular Mr Titley have said so far about foreign affairs expenditure. I guess it is the big spenders from the Foreign Affairs Committee who are seeing all these commitments being made and we in the Budgets Committee who are querying where the money is coming from. It seems to me that we need a priority-setting, forward-thinking agenda, which is why we are supporting the idea of a study, so that we in the Budgets Committee should have an idea where the money is coming from.
Lastly, we would like to know if the reform of the institutions has continued. I would like to ask the Commissioner when we can expect a final decision on the early retirement scheme.
Insofar as the Parliament budget is concerned, we support those colleagues who have criticised the Administration for trying to suppress the EP-rom study. We need a proper resource management discussion in this Parliament, and, particularly, we would like to see a coherent, effective and politically balanced Administration. The reason for that comment, Mr Dell'Alba, was precisely because there had been parachutages. There is an imbalance in the Administration and I would like to be sure that the Administration is seen from the outside as being effective and politically balanced.
Secondly, insofar as the political groups are concerned, to ensure effective control of the Administration, we would like to see them strengthened. Lastly, in terms of enlargement, we would like to be sure that in interpretation we have controlled multilingualism; that in translation, we are looking at the aspects of teleworking; and, above all, in the buildings, that we do not take on any commitments to construct new buildings until we know they are absolutely essential.
Mr President, I add my congratulations to the rapporteurs on the work that has been done but have one criticism to make on the guidelines in general, which is not necessarily the fault of the rapporteurs, but of the committee and the other committees. Guidelines should be just that and they should be concise. They should not form a volume on the scale of Great Expectations, which is what they invariably turn out to be. There are 41 paragraphs in Mr Färm's report, 34 paragraphs in Mr Stenmarck's report and another 38 amendments to vote on later on. That is my gripe.
I would like to make a couple of points on each report. The first is on the Färm report. The problems highlighted concern categories 4 and 5 and I would like to bring to Members' and Parliament's attention the fact that these issues were raised with the Spanish presidency at the trialogue meeting to try and find some sort of solution. On category 4 the Commission has made proposals for a new flexibility instrument for humanitarian aid. I said then, and I say again now, that as far as the Council is concerned hell will freeze over before it agrees to a new flexibility instrument. What we did propose - and what may be negotiated with the Council - was to use existing humanitarian aid reserves and to find wording, without changing the legislation, to make sure we can use them for the problems we find ourselves with in category 4.
Regarding category 5: how do we fit everything into the existing ceilings? With great difficulty, unless we make some radical changes. The one thing we have asked the Council to do is to try and find an agreement on these two items during the July conciliation procedure. Rather than drag them out until the conciliation procedure in November or our second reading in December, it would be beneficial to everyone if we could resolve those two issues, in principle, in July.
I now turn to Mr Stenmarck's report. One part relates to category 5, where the Committee on Budgets has created a working group to look at administration expenditure in all the institutions. The reason for doing this was to get some political commitment from the Council to do exactly the same thing or to do it with us. That has not yet been forthcoming, but we live in hope. For those Members who have seen the comments in our working documents, do not be too fearful of them. We are trying to look at things that people would not normally touch, but to at least stimulate some debate.
Finally, the Stenmarck report touches on what Mr Elles has just mentioned, that is the reference in paragraph 15 to a politically balanced Administration in Parliament. Sometimes we vote on things which on reflection we regret. To have a comment asking for our Administration to be politically balanced would not give the right signals to the outside world. The term 'politically neutral' would be far more acceptable. I am one of those people who think that civil servants should be politically neutral. They should not wear political colours. I also believe that people in the civil service should win promotion because of their ability, not because of their political allegiance. A split vote has been asked for on that matter and I would ask all groups to consider carefully how they will vote.
Mr President, I too should like to congratulate both rapporteurs. I wish them every success. I concur with the Commission in terms of the priorities. I share the views of others and particularly those of Mr Wynn, who said a moment ago that categories 4 and 5 will cause the greatest difficulties. As far as I am concerned, category 4 should not contain any holy cows. It must be possible to use money that has been budgeted, and we should not end up in a situation whereby we receive various claims in the course of the year on unused funding that was budgeted for a specific purpose for which it may not be used. I would therefore urge the Commission to assess the needs very carefully. The same applies to category 5. From the most recent trialogue meeting, I understand that there is a shortage of only 48 million. Given the total, this is a very small amount. I have seen a draft letter in this respect. The Commission should check with all institutions whether it is still possible to find an amount of around 48 million that can be saved elsewhere. If this is the case, we would remain within the financial perspectives and the flexibility instrument would not be needed for the time being, which means that it can be used in other areas.
Mr President, it goes without saying that I can support the guidelines in general terms, but I would wish to observe that it is, in my view, to be welcomed that the EU is preparing well for the planned enlargement. We must not, though, overlook the fact that the costs of this should not mushroom, as explosive growth in cost would jeopardise Europe's stability and that of the euro. This would happen, for example, if enlargement were to increase the burden on the Member States' budgets still further.
Support should also, of course, be given to agricultural reforms redirecting resources from the market promotion to rural development. A particular concern of mine continues to be the reinforcement of small and medium-sized businesses, and so I hope that Amendment No 5, which deals with this, will be adopted by a large majority, so as to prevent the implementation of Basle II having adverse effects on SMEs.
Mr President, ladies and gentlemen, Commissioner, my group would like to congratulate both rapporteurs and vote in favour of their reports.
As the Chairman of the Committee on Budgets, Terry Wynn, has said, our group also wants very specific budgetary guidelines and not a shopping list. The guidelines are a political message which we send to the Commission and the Council regarding the form we want the budget to take; the more specific the message is, the more chance there is of it being understood.
For next year, the situation of categories 3, 4 and 5 is very worrying; we have already mentioned it: we are very close to the upper limit and in category 5 we are really above it. My group still defends the Berlin financial perspectives, but we accept the strictness of the figures, especially those referring to enlargement. Therefore, the Costa Neves report on the 2002 budget proposed real alternatives, in particular an improvement in the quality of budgetary execution both in the Commission and in the Member States, and we want to see results this year.
Furthermore, we must stress that there is a lack of a genuine spirit of interinstitutional cooperation in the budgetary field. The budgetary procedure should not be a game in which some institutions seek to gain power at the expense of others. We will not achieve anything that way. The financial Regulation or the response to Parliament's demand that the legislative and budgetary procedures be updated are two clear examples of the fact that interinstitutional cooperation is still unsatisfactory. We expect a more positive response from the Commission and, in particular, the Council, in those two areas which are so important to our group and to the whole of Parliament.
I would like to end by mentioning an example of the opposite: the good example of interinstitutional cooperation provided by the funding of the Convention's budget, on which the three institutions have come to an agreement in order to move ahead without conflict.
Mr President, I suppose that the total absence of the Council must be a mark of respect so that we feel more comfortable during our own debates.
Mr President, I will focus on the aspects relating to the financial perspectives. The 2002 budget has hardly begun to be implemented and we are already preparing for the launch of the 2003 budget and we can see that many of the problems of the last three financial years are reappearing, perhaps even in a more serious form.
The financial perspectives are even less sufficient for the requirements. An exponential increase in activities is expected within a financial framework which has seen hardly any arithmetical growth.
Ladies and gentlemen, on this issue, the great innovation of the 2003 procedure is that heading 5 - administrative expenses - is also bursting at the seams. In 1999, when we negotiated the current interinstitutional agreement, we managed to modify the figures in heading 5, but with perspectives which, as a result of shortsightedness, are now insufficient.
The general forecasts, including those of the Council, exceed the ceiling of the financial perspectives by EUR 125 million, with the contribution of a growth of 9% for the budget of the Council, which will now ask for cuts, while criticising the bad execution of some policies.
I would like to avoid cheap demagoguery, amongst other things, because there are no vast numbers of officials in Brussels, where the number of bureaucrats is less than those in the municipal authorities of Berlin, Stockholm or Madrid.
Heading 4 - external policy - is still inevitably doomed to failure. Every year we have forced the flexibility instrument in order to implement external policy. Now we are attaching increasing importance to the fight against poverty, which is a great thing, but which is essentially, in the current context, a reflection of the bad conscience of the wealthy Europeans, but we are not implementing external policy. And that is an issue of enormous concern to me.
Finally, ladies and gentlemen, heading 7 poses a serious problem which is very easy to understand. Heading 7 - pre-accession - since 2002 only had to assist the five countries which were not then Members. And now, Mr President, we have ten candidate countries which are sharing the money intended for five, without taking account of the fact that Malta and Cyprus, on a whim of the Council, come within heading 4.
All of this should be reviewed, Mr President.
Mr President, Commissioner, ladies and gentlemen, I have been given the opportunity to speak on Section III of the 2003 budget, having monitored the report in the Committee on Agriculture and Rural Development on behalf of my group, that of the European People's Party. I therefore want primarily to set out the concerns behind the Committee on Agriculture and Rural Development's amendments to this report by Mr Färm, whom I will take this opportunity of warmly thanking for his work.
Today we are not discussing the 2003 budget, but the budget guidelines which express our fundamental thinking, and I am here to present that of my group in the Committee on Agriculture and Rural Development.
For a start, we want, in the first instance, resources from Chapters B1-1 to B1-4 to be capable of being carried over individually to the following year. In the long term, though, we also want compulsory and non-compulsory resources to be able to be carried over, something that presupposes Parliament's right of codecision in agricultural matters.
Secondly, we have a further demand with regard to the increase in the flexibility reserves with a view to potential crises and emergencies.
Thirdly, even though the majority on the Committee on Agriculture and Rural Development voted differently on this point, we are opposed to the introduction of the INPARD programme, which will lead only to a further fragmentation of the resources, demand for which on the part of the candidates for accession has been slack. A supplementary programme of this sort will, moreover, bring only additional bureaucracy in its train.
Fourthly, and - for us - most importantly, the 2003 Budget is not to be used to prejudge the mid-term review of Agenda 2000. In this report, we do not want agricultural reform right now. What we need is a further development of European agricultural policy. The resolutions on Agenda 2000 are for us the binding foundation. The agricultural budget must not become a quarry for every kind of desirable commodity, but must set forth a reliable agricultural policy option.
Mr President, 2003 will be a key year in terms of preparation for enlargement. Therefore, it is disappointing that the report on the other institutions does not really grasp this challenge and, I believe, has missed an opportunity to build on the reform agenda that Parliament had embarked upon in the last few years.
I have three main issues I wish to touch briefly on. Firstly, I am concerned about the lack of perspective and the narrowness of the focus. There is far too much concentration on Parliament, and the other institutions do not appear to merit much comment. I understand that the rapporteur did not have an opportunity to visit Luxembourg before the vote in the Committee on Budgets; that might explain the lack of emphasis. I hope this is not seen as a negative message by them.
Secondly, it is imperative that we iron out some of the contradictions and inconsistencies in the report. With reference to staffing, the report calls for a politically balanced Administration. This is a ludicrous statement and I completely disagree with what Mr Elles said earlier. My understanding of the Executive of this and of many other Parliaments across the world is that the Administration is generally neutral. I have grave concerns about what has been suggested and the implication that the Administration is not neutral or that it should not be, and I shudder to think of the consequences of this. Are we really going to ask the staff to tick a political affiliation box before they are appointed to a new job? Even more fundamentally, this runs in direct contradiction to the emphasis that the Committee on Budgets has put in this report, on the staff appointment or promotion always being based on ability and merit. That is the principle I wholeheartedly support. Therefore, I would urge the rapporteur to distance himself from such negative statements. These sentiments, if carried, will be to the detriment of the standing of Parliament.
Thirdly, with respect to the freelancing of translation and interpreters, I have no problems with improving efficiency and exploring ways to achieve this, but the statement we have here is an ideological standpoint with no evidence to support the assertion that freelance translation will be more cost-effective and of the quality required to meet Members' needs. This also runs in direct contradiction to the emphasis in the report on developing the Podestà report further with regard to the linguistic regime for enlargement.
Speaking on behalf of the Socialist Group, we are interested in working in cooperation with the rapporteur at the next stage when we get to estimates, to strengthen the report and to achieve consensus in this key budget area. However, cooperation is only achievable if it is a two-way process.
Mr President, I should like to congratulate rapporteur Färm on his initial ideas. However, as the PPE-DE's shadow rapporteur for fisheries, I do regret that the Group of the Party of European Socialists has not decided to issue a report on the fisheries budget at this stage. I should still like to highlight a few salient points which will prove important in future discussions.
The year 2002 was marked by the failure of the fisheries agreements with Morocco. As a result, less than EUR 200 million were set aside for the regions in Spain and Portugal. On that basis, it was decided to take 243 vessels out of circulation. For the 2003 budget, it is important to find out whether this is actually being done, whether this is being monitored and how the Commission reports to Parliament on that score. Why? Because the 2003 fisheries budget will be based on this year's Green Paper and because the discussion about future fisheries policy will be concluded this year. It is very likely that the Green Paper will be a painful document, considering the situation of cod fishing in Scotland and the far-reaching implications of that. Some form of restructuring will be needed there. It is also important to find out how the programme in Spain and Portugal will be implemented in 2003.
As a second point we also have, when we consider biodiversity, the problems in aquaculture. Here too, it will be necessary to examine the budget very closely and to assess to what extent it can be used for this purpose. This is also in anticipation of the discussion on the Green Paper and the implementation of existing programmes. On that basis, it is important for the Commission to take elements of this kind into consideration, to link the 2003 budget to the Green Paper and particularly to make political choices in that area, also with regard to the budget. This will be the PPE-DE's main issue and line of thought.
Mr President, I too would like to thank the two rapporteurs for their hard work.
I would particularly like to congratulate Mr Färm on the part of the report which concerns internal policies, which includes a clear, explicit reference to policies for the elderly, who represent an increasingly significant proportion of our society. The report rightly focuses on both social integration and the importance of ensuring dynamic economic growth.
However, I would like to draw your attention to and focus on a different matter. I refer to Argentina, a country which does not currently appear to be following the path of economic growth that we are but which merits a special effort on our part. Argentina's current situation raises disturbing questions regarding the future of the country, a land of immigration which, in the past, has absorbed thousands upon thousands of citizens from all over Europe. I feel that, not least in order to prevent the crisis spreading to the neighbouring countries, the European Union needs to give a specific sign of its commitment. I have tabled an amendment to that effect together with Mr Naranjo Escobar, which I hope the House will adopt.
With regard to the Stenmarck report, I would like to thank its author for incorporating so accurately the sense of controlled multilingualism, that is the need to balance the requirement that all the Members should be able to express themselves in their own language with indisputable budgetary requirements.
Lastly, one more point: there is a phrase which should perhaps be expressed differently. I refer to that part which states that the administration must be 'politically balanced'. In my opinion, the expression 'politically neutral' would certainly have been much more acceptable.
Mr President, Commissioner, in view of the initial positions of the Council and the Commission, this budgetary procedure deals with the challenge of being capable of contributing to the historic task of enlargement and funding the reform of the working methods of our institutions. The reports by Mr Färm and Mr Stenmarck reflect Parliament's concerns and priorities in relation to these issues and I therefore join in congratulating them on their excellent work.
The budgetary guidelines must be based on elements which are of interest to the citizens: the objective of full employment and the Union's solidarity policies. And, before mentioning other aspects, I would like to thank the Commissioner for her expressed commitment for 2003 to fund the last stage of the structuring programme for the fishing fleets. The budget for 2003 faces difficulties similar to those of recent years and rather more serious in the field of administrative expenditure.
Furthermore, the Union's commitments in external aid and the continuous demands of the security and defence policy must receive a budgetary response compatible with the rights of Parliament and the financial framework in force. In this respect, we must carefully analyse the Commission's proposal on the creation of a new budgetary mechanism to confront the implications of the crisis.
In the field of management we may come across difficulties in payments, despite the fact that year after year we have a surplus. It is therefore necessary to have detailed knowledge of the final amount resulting from the non-execution of the spending commitments and, likewise, to know the evaluations necessary in the medium term of the multiannual commitments of policies funded by means of heading 3. This could provide us with a margin for flexibility in order to more efficiently adapt political priorities to the available resources.
Finally, I would point out that the citizens have offered an historic example of confidence by accepting the euro without hesitation and they have shown us the way forward. The Union's budget must reflect this confidence and contribute to strengthening the policies of the States aimed at full employment, solidarity and economic growth.
Mr President, I would just like to go over again a number of remarks made in the very interesting discussion on the priorities for the budget year 2003.
First, the issue of the low take-up of resources in the last two years of the structural policy. Mr Puerta had called for the Commission to be constantly giving information about the use to which Structural Fund resources are put. Let me again point out that the Commission supplies information on this to the Committee on Budgets and to the Committee on Budgetary Control on a weekly basis. The Structural Fund stipulates that the Member States must be reimbursed in respect of the resources provided by them; if the implementation of the Structural Fund in the Member States is held up, we cannot of course carry out the refund. It is with regret that we note here that the new Structural Fund programmes have taken longer to implement than the Financial Perspective had originally envisaged. I see the consequence of that as being that the next Financial Perspective will require the Council's and Parliament's decisions to be produced earlier in order to guarantee better implementation.
As regards the issue of bottlenecks in individual categories, I would just like to point out that the European budget for 2002 faces us with a situation which is out of the ordinary and will assuredly not continue in the coming years. The fact is that this year we are far, far below what financial planning estimated, to the tune of EUR 4.6 billion below it! None of the Member States comes near matching us on budgetary discipline of that sort.
Next year, then, we will need more resources for the Structural Fund, as the Member States are demanding that all the programmes should run for longer, something which should actually have been concluded a long time ago, and hence the situation will look rather different. It is, despite that, possible to state already that the Agricultural Policy will probably not require all the resources estimated. This means that economies are to be reckoned with. Budget technique does not, unfortunately, make it possible to use savings in any one sector to fund new foreign policy requirements or the preparation of the institutions for enlargement. Such a redirection is not possible, and the only means available to us is the flexibility instrument.
With reference to enlargement, I would once again like to clarify that what financial planning provided for the financing of new Member States in 2003 was provided exclusively for that purpose. We cannot redirect that, and also reject the option of doing so, but we do have the flexibility instrument. Let me again point out that, as soon as enlargement is completed, new resources will be allocated to administration. It is only for the preparations that they have not been set aside. If enlargement is to be successfully handled, though, preparations for it will be of fundamental importance, and they must be made in 2003 by all the institutions - Parliament, the Council, the European Court of Justice, the European Court of Auditors, and by the Commission as well. We are not talking here about excessive sums of money, but in terms of amounts that would still leave room in the flexibility reserve for other measures. We should subject this instrument to serious testing in this respect. It is the citizens of the new Member States, above all, who are entitled to European institutions that are prepared and ready to make a success of enlargement.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the joint debate on the following two reports:
A5-0077/2002 by Mr Turmes and Mr Rapkay on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a directive of the European Parliament and of the Council amending Directives 96/92/EC and 98/30/EC concerning common rules for the internal market in electricity and natural gas (COM(2001) 125 - C5-0184/2001 - 2001/0077(COD));
A5-0074/2002 by Mr Mombaur on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a directive of the European Parliament and of the Council on conditions for access to the network for cross-border exchanges in electricity (COM(2001) 125 - C5-0185/2001 - 2001/0078(COD)).
Mr President, I assume that the Commissioner with responsibility for these matters is in the building. Should we not perhaps wait half a minute until Mrs de Palacio is here to listen to us?
Mr Turmes, as you yourself can see, she is not here at the moment, and so I would like to ask Commissioner Schreyer to carry on representing the Commission here until Mrs de Palacio arrives. We cannot, though, have a break, as that would disrupt the timetable.
Mr President, do we want a truly European electricity market offering real competition and high-quality services to European industries and citizens? If we want more from Barcelona than a poor compromise cobbling together 15 national views, then we in the European Parliament need to be more ambitious.
Firstly, we need to develop the market areas which support our citizens and businesses. We must ensure that the cost of electricity is fair and transparent and is not influenced by the status quo and the power of existing utilities. Unfortunately, not all of my colleagues share my vision. Importantly, there are some who wish to reintroduce negotiated access. This option was removed by the Commission to increase market transparency. It was blamed for blocking new entrants to the German market. This is a test case which will establish the direction in which we want to take the new electricity market - forwards to greater transparency, or backwards to the days where national incumbents dominated the market. A fundamental part of a truly transparent European market is ownership unbundling of the transmission system. We must have the full separation of transmission from other parts of the energy network. Without this, cross-sector subsidies and unfair competition will never end; this is an essential part of the reform package.
There can be no fair competition without powerful and independent regulatory bodies. The role and powers of regulatory authorities must be increased and their scope broadened in order to match the growing economic power of large utilities. In Spain and Germany duopolies dominate the market, while in France EDF remains unchallenged on the domestic market. This dominant position can not only influence government policy too greatly, but also prevent new entrants from accessing the market. Electricity release obligations are a powerful and necessary instrument that regulators should have to end this situation.
Furthermore, the economic power of some big companies in Europe is expanding through unfair distortion. E.ON, RWE and EDF are buying up in other countries using money from decommissioning funds in their own countries. London Electricity, PowerGen, Innogy and others have been bought up with this money. If we do not end this situation now, rather than in two or three years, there will be no more competitors in a market in which we want to see a high degree of competition.
We must also support informed choice for our customers. We need labelling. The EU should not fall behind the US, Australia and New Zealand, which have all opened up their markets and linked them to full disclosure of information. Opening up the market must include measures to increase the powers of small consumers. The UK's Energywatch has been extremely effective in bringing down prices for small and large consumers alike.
I will finish with some words to my French colleagues.
Mr President, your reminder a moment ago to us to keep strictly to our speaking time leads me to make my fundamental observation and ask all of you in the Bureau to give consideration to how Parliament works. The law we are drafting will completely overhaul the market in energy, which is one of the key markets in Europe, one that is worth billions, and we allow each rapporteur to speak for just five minutes - five minutes in which we really cannot make any sensible points. That, then, we even have to divide up again between the two rapporteurs, because, strictly speaking, we have only one directive, but its two dossiers mean that there are two rapporteurs. The Commissioner, who is just entering the Chamber, will then have the opportunity to say something, provided it is something amusing! There is no doubt about it, I do not begrudge her that, but our having to limit ourselves in political debate in such a way strikes me as positively catastrophic.
I have just said that we are going to change the structures of the market. What we actually have in the European Union is not an internal market; rather, we have 15 submarkets which, in themselves, are more or less open, but which vary widely as to their degree of openness. That is still much more the case in the market for gas than in the market for electricity. If, though, we want to exploit the efficiency gains of an internal market, then what we need is not the addition of 15 submarkets, but an integrated, common, internal market. Efficiency gains to enable business - especially small and medium-sized enterprises - to improve its competitiveness, efficiency gains for consumers in terms of favourable prices, and efficiency gains for the environment, gained through the careful use of resources. The open market that we want is not a matter of 'laissez-faire' or of everyone doing as they please. We need rules for all the participants in this integrated market, rules that they can make sense of, rules that they can apply in a similar manner. We need, then, the access of all market participants to the networks and other system installations to be utterly transparent and free of discrimination, as otherwise distortions of competition will come into being.
We therefore need a unitary regulatory framework, such as we do not as yet possess, the consequence of that being that we have a divided market and a system that in practice works virtually nowhere, with the possible exception of in one Member State in an island situation; it is not yet working anywhere else. We need a regulatory framework that sets objectives, lays down binding standards, and creates machinery and applicability across the board. Our problem is now that we have, of course, 15 different Member States, and the structures of these 15 Member States differ widely. The overall conditions of a country with 700 or more network operators are quite different from those of a Member State with only one network. What matters, though, is that the regulatory framework should have binding effect, with its application being monitored and with sanctions being imposed in the event of non-compliance.
That is what is at stake, and, that being so, we must correct some of what the Commission originally proposed in its amending directive in order, on the one hand, that the objectives of the different systems in the Member States should be standardised, and, on the other, that their home-grown structures should remain compatible to some small degree. How the institutions and authorities in a Member State then guarantee that this happens is a matter for the Member State itself. All that is needed is for it to be clear and reliable for all participants in the market.
So much for what we, as legislators, can actually regulate. I want to use the seconds remaining to me just to ask the Commission for something. It so happens that we currently have different conditions applying to electricity and gas respectively. On the whole, we produce electricity ourselves in the internal market. For gas, we are increasingly dependent on imports from third countries. I believe that, from the competition and competitiveness angle, we will have the important task of introducing competition among producers. I know this is a problematic issue, as the suppliers are generally from outside the EU, but this would be a task on which, as a whole, we would have to work together, as, without supply-side competition of this kind, we will never have more than restricted competition in the European market.
Mr Rapkay, I share your unease about how much time we have to spend on such an important matter. I might take the liberty of pointing out, however, that it is the Conference of Presidents which draws up the agenda and not the Bureau. In my experience the great and the good spend much more time on so-called political matters than they do on things which have to do with real life.
Mr President, Madam Vice-President, ladies and gentlemen, I should first like to address cross-border trade in electricity. As the committee's rapporteur, may I say that the committee supports the Commission's proposal for a regulation. Cross-border trading must finally get underway so that producers can supply other Member States, enabling competition to be introduced between existing suppliers across the EU. There are five preconditions for this.
Firstly, the networks which operate the transit flows need to have their costs reimbursed from a fund. Secondly, it will only work if the same conditions apply throughout Europe, that is if there is regulation. Thirdly, both producers and consumers have to pay into the fund. Fourthly, these producer payments need to be standardised in the Member States to avoid any party being at a competitive advantage. Fifthly, there must be no internal duties, so no payments by so-called importers and exporters - which are in any case an odd concept in an internal market - and there must be no distance-related tariffs. What counts here is physics and not the law.
I should like to make three concluding comments on this issue. The place where the electricity is generated is significant. This depends on many factors. The committee will no doubt be flexible, even if additional so-called price signals, which meet the criteria that I have mentioned, are developed and applied. In Florence, the regulators, the networks and the Commission are of course reflecting on this.
The committee is not proposing to change the competences in the comitology procedure or in the fora. Since this is codecision, however, we propose that the situation be reviewed after four years to ascertain whether the procedure advocated here meets the requirements of codecision. After all, the regulators in the Member States and the experts, for example the network operators, should be involved in a regulatory process.
The regulation should not come into force before the directives which also legislate on changes in the electricity and gas markets.
This brings me to my second subject. Here I should like to make a few comments not in my capacity as rapporteur but as a member of the committee, and specifically, Madam Vice-President, for you to take with you to Barcelona.
Firstly, the Member of the Council which still only wants partial market opening - and we know exactly which one this is - is in contravention of the Treaties. I should like to make this absolutely clear here and it is also in the committee's motion for a resolution. These Treaties guarantee all EU citizens the freedom of establishment, the freedom to provide services and the freedom of movement of goods across the EU. These freedoms will only be implemented once all electricity and gas consumers are able to select their suppliers from across the EU. Only then will we have achieved conformity with the Treaties.
Secondly, if a Member State wishes to treat all the households in its country equally - for example all those between Lille and the Pyrenees - it may do so; it is free to make that decision. However, it can invite tenders for the work and ask which competitor is the most suitable and best qualified for the job. A supply monopoly cannot be justified. This too violates current law. It lends credence to the suspicion that people are lining their pockets illegally.
Perhaps I might make the following additional points on the reports. We support free choice for all consumers across the EU. We are in favour of all suppliers having access to the technical networks, which need to be managed in separate companies to prevent discrimination against certain types of supplier and to prevent abuse of dominant position within a company. We are in favour of having regulatory systems in the Member States to ensure that this is the case. So far - and here I fully agree with my fellow MEP, Mr Rapkay - this has not been satisfactorily resolved in any Member State. Like the Council I support a solution which takes account of the heterogeneity of the national network structures.
Mr President, the Commission's proposals for fully liberalising the internal market in electricity and natural gas in the Member States of the European Union are, in our view, on the right track, which is why the rapporteurs, Mr Turmes, Mr Rapkei and Mr Mombaur, basically endorsed them. The Committee on Economic and Monetary Affairs took the same position and unanimously approved my opinion and my amendments, almost all of which were included by the rapporteurs in their reports, for which I thank them.
The prevailing view, I think, is that the liberalisation of the internal market in electricity and natural gas is: one, way behind schedule and is being systematically obstructed by monopoly interests on the part of the private sector, the trades union and the national governments, and not just in France; two, that there are huge differences from one country to another. For example, Great Britain has fully liberalised, while France is doing exactly the opposite and the same applies, unfortunately, to my own country; three, as a result of the foregoing, there are serious disruptions in the working of the internal market, competition is being distorted and, consequently, prices are being squeezed at the expense of competitiveness both in the energy production sector and between European companies and in the consumer sector and, four, this delay is hampering cross-border transactions on these markets. There is no single market, nor do I foresee one in the immediate future.
The Lisbon objectives of a dynamic and competitive European Union with full employment depend on a competitive internal market in electricity and natural gas. And the proposed independent authorities and the abolition of state intervention, which uses pricing policy as a way of exercising social policy will help here somewhat. Instead of prices which undercut production costs and block competition, it is better to find other ways of exercising social policy, for example by reducing taxes. Finally, any delay in opening up these markets will deter private companies and foreign investment in the energy sector and in the European Union in general and will not therefore increase employment, which is supposed to be the ultimate objective.
Mr President, Commissioner, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market first and foremost studied the comitology procedure. This committee was of the opinion that it was preferable to include the annexes in the regulation and the directive so as to create clarity, and to safeguard public access to legislative documents. This appears all the more justified since the annexes contain a number of regulations which protect the end user.
With regard to the gas directive, the great importance of effective and non-discriminatory access to natural gas production markets for all operators in the European energy industry should be underlined. By extending the principles of the internal energy market to countries which possess raw materials, producer countries can be developed and the internal market objectives met. The gradual and mutual harmonisation of legislation is crucial for the internal energy market to reach completion. A common minimum framework of standards must be available by means of which the regulatory bodies of the energy markets can be granted authority and given responsibility.
In addition, I should like to underline that the sole purpose of gathering information on companies, both at Member State level and at Commission level, is solely to fulfil the tasks prescribed in this regulation and this directive. Since this information is partly confidential, restrictions on the distribution of the information obtained are urgently required.
Finally, I should also like to draw your attention to the fact that the present directive amends a whole host of regulations in the existing directive, and it appears useful to me to seize this opportunity to publish a consolidated version.
Mr President, the completion of the internal market in electricity and natural gas is a wonderful opportunity for further development in the European Union in terms of the economy, the environment and also society. For a long time now it has been clear that the energy issue plays a central role, above and beyond security of supply. It is inextricably linked to the fate of our generation and future generations. The rapporteurs recognised this and have extended the Commission proposal to make it more forward-looking.
Slowly but surely, more and more people are realising that the future lies in renewable sources of energy. They are the only sources which will guarantee a clean and secure energy supply in the long term. That is why we need to lay down some ground rules for these renewable sources of energy.
The most important point here is that the true cost of supplying all energy is reflected in its price. To achieve this, when energy is supplied from traditional nuclear and fossil fuel sources, the external costs for insurance and the subsequent costs in terms of pollutant emissions need to be internalised. We need undiscriminatory access to the networks for electricity and also for biogas. This is a new concept which has been accepted here for the first time. We need fair transmission charges for all sources of energy and in a free market we also need the primary energy sources to be labelled. We owe this to our consumers. I would even go so far as to say that it is not only bills that should be labelled; energy sources should also be disclosed in the energy supplier's promotional literature.
Commissioner, ladies and gentlemen, first of all, I should like to congratulate our three fellow MEPs, Messrs Turmes, Rapkay and Mombaur on their sterling work.
What is on today's agenda? On today's agenda is a fresh step for Parliament in the process of total liberalisation. And after the successful first opening we have had, it is important to take that second step. We would therefore make an urgent appeal to the Commissioner and the Member States to ensure that this is achieved in Barcelona and that we do not try to frustrate the process, as we usually do - and you know which Member State I am referring to. As Mr Mombaur has already indicated the principal arguments, I will not elaborate on these any further.
So what are the key points? Firstly, we must ensure that a level playing field is established. In other words, we must remove obstacles and ensure that everyone is given equal opportunities. Secondly, we need to ensure that the role of the supervisors is framed in such a manner that we ultimately work towards a single European market. This is why Amendments Nos 53 and 130 to Article 6(1) of the directive are of prime importance. My group is keen to see these amendments adopted, because we can thereby ensure that we work towards this single European market. The third key point is that we can allow competition actually to take place, thus ensuring transparency and non-discrimination. After all, we have seen that the instrument of reciprocity does not work. The consumer must have free choice. My final point is this: it is of great strategic importance for us to start with an assemblage of information. We are keen to support the amendment that is now before us by Mr Westendorp, among others. We have nothing against the Mombaur report, but we struggle all the more with the report by Mr Turmes. Allow me to say at this stage that the PPE-DE Group will request a split vote for Amendment No 69 and will withdraw Amendment No 181, so that there will be no question of negotiated third-party access.
For the rest, we have great difficulty with the Turmes report. In our view, it contains too many rules, too great an administrative burden and too little respect for the market economy. We also believe it is not right for responsibility to lie with industry and not with the supervisors or national States. I should like to note that liberalisation is not promoted in this way, but that new obstacles are raised, so that it is difficult for liberalisation to get off the ground. And this could never be the intention.
Needless to say, we must carefully consider the environmental aspects. However, we should bear in mind that with regard to combined heat and power production and telecommunications, we can regulate many of the points on this topic in other directives too. We would therefore urge Mr Turmes to withdraw amendments in this area.
Mr President, I too should like to thank the rapporteurs very much for all of their preparatory work. In my opinion, the debate or discussion about these directives and regulations has been a good example of how together we can get to grips with a complicated issue at least enough to know where we concur and where our views differ.
Incidentally, I should like to recall that at the end of the eighties, when the Commission published its White Paper on the internal market, energy was not even mentioned, which shows that we are dealing with an extremely complicated matter here. At the time there were many who said, hands off, that is far too complicated, we in the electricity and gas industry understand this much better, let us deal with it. We chose another route and I believe that competition is indeed the right way forward. I am also in favour of our establishing unrestricted competition. Incidentally, if we did not do this, in the end the European Court of Justice would probably force us to change the way we do certain things, for example to recognise that the customer is the domestic customer and not a customer defined by us. You see the Treaty always carries more weight than any Parliament resolution.
I should, however, also like to advocate that we not only deregulate, but also regulate. What we are doing here is actually regulated deregulation, if I am allowed to say that. But that is precisely what it is. We are not only opening up the market in gas and electricity, we are also setting the conditions - the environmental and social conditions - under which this will take place, or we are leaving it up to the Member States to do so by enacting their own regulations. I believe that these are two sides of the same coin. This is perhaps where we differ, Mr van Velzen, in our assessment of these directives. Neither do I regard this as complicating the process; I think it is part of it. We need a market and we need regulated competition, but energy is also something to which the public has a right. Security of supply must be established and the environmental conditions must be set. This is an integral part of this directive.
The opening up of the energy markets is also a fundamental prerequisite for the functioning of the Kyoto Protocol. Without competition and without an open market, we will not be able to have emissions trading in Europe. This is part of the Kyoto Protocol, which, after all, almost all of us wish to ratify.
Mr President, ladies and gentlemen, all the Member States have decided to create a large market for electricity and gas. It is a good choice, but the problem lies in a single question: 'How are we going to create this market?'
The aim of the Commission's new directive is regulated competition. The main assessment criterion we should use is whether or not there is a balance between competition and regulation, that is, whether or not the fundamental rights to a public service, environmental quality and security of supply are taken into consideration.
The goals of many of my fellow Members in the Committee on Industry, External Trade, Research and Energy remain within the proposals made by the Commission. Their sole objective is to speed up liberalisation and create a level playing field. Others have tried to pave the way for a regulation of general interest. Claude Turmes and Bernhard Rapkay have carried out significant work to this end.
At the end of the day, however, there is an imbalance between the choice of effective competition and the requirements of society. This imbalance is unacceptable. That is the raison d'être of our strategic Amendment No 177 which aims to oblige the Member States to fulfil both their obligations regarding competition and increased, more effective obligations of general interest. We do not agree with the attitude of the French State which opposes the opening up of its domestic market while the French public operator is buying market shares elsewhere. However, the compromise it is asking for today, which consists of establishing freedom for non-domestic customers to choose their supplier, while being able to retain a reserved sector for domestic customers, is a good one, in particular if this means equal tariffs throughout national territory. Those in favour of the market have not presented any economic argument to justify the obligation to open the market to small customers at all costs, even though this could result in additional inconvenience and cost rather than freedom. Common sense would dictate that a principle of diversity be respected. With regard to the obligation on competition, strong pressure is being exerted in countries like France or Germany, where the traditional operators are powerful and well-established. The requirement for transparency is justified, as is the requirement to set up an independent regulatory body. However, ownership unbundling, or the separation of transport and distribution, amongst others, threatens to destroy effective groups. Making room for new players in the renewable energies market is justified. Attacking the nuclear industry and the national assets of our neighbours is not.
I also find it shocking that certain advocates of competition are opposed to Community legislation in the field of market access. The TPA negotiated actually represents the closure of the German market. Others are demanding reciprocal market access, even though this contradicts the very notion of the large market and stirs up ill-feeling. On the contrary, we believe that the European Union, that is to say the Commission, the Council, Parliament, organised European civil society, must take on tasks of general interest and regulation duties. Otherwise simple competition would be dogged by increasing national conflict.
Mr President, at the outset I would like to congratulate both rapporteurs for their tremendous work on this very important piece of legislation. Completion of the internal market in electricity and gas is something which will impact on each and every one of the 370 million consumers right across the European Union. As co-legislators in this area, we have a great responsibility to get things right and to ensure that the end result is one which brings about a fair deal for all.
From an Irish perspective, I can inform colleagues that work is well under way to achieve this aim. Formal opening of the Irish electricity market has exceeded the requirements of Directive 96/62/EC. In fact, the Irish national authorities are already putting in place a model of market opening which has much to recommend it, separating as it does operation from ownership of the assets. This model effectively separates ownership interests from planning decisions, which helps overall efficiency. It may not be the model which suits every Member State, but it has clear advantages in a small state where certain economies of scale are required in order to deliver the lowest cost and the most efficient production to end-users.
In conclusion, I believe that efficient, cheap and sustainable energy production is a key element in achieving our goal. The rapporteurs in the committee have done us proud in dealing with this complex and technical issue in a comprehensive and balanced manner and in working to a very demanding timetable in order to complete this very important dossier.
Mr President, Commissioner, the good work carried out by the rapporteurs should enable Parliament to adopt a favourable position on the laborious attempt to achieve full liberalisation of the energy market in Europe, in the interest of businesses and consumers.
In the very brief amount of time available to me, I would like to confirm our support for the more stringent measures proposed by the Commission - Article 86 of the Treaty - and push for a majority vote. There are countries such as France, which have a genuine conflict of interests in this sector. The French Government owns EDF so it has every reason to want to maintain the asymmetries in the market which allow EDF to go and take over market segments elsewhere, exploiting its monopoly position and the closed nature of the internal market. That is why I feel that we must go all the way and push for a majority vote at Barcelona too.
Mr President, Madam Commissioner, first may I express my regret at the delays in working on this portfolio last year because the Commission declined to accept our advice of splitting the proposals into two separate proposals for gas and electricity. I also regret that the timetable has now been compressed from May to March because of the Council's desire to have this proposal before it at Barcelona. I hope this will not be a case of 'legislate in haste and repent at leisure'.
We strongly support the aims of the directive and the regulation. The present situation is a flawed and inequitable market. French and German utilities are able to buy UK power companies, yet it is impossible to have reciprocal opportunities to buy into EDF or acquire whole companies. The German market is almost as difficult to enter, despite so-called full competition. This must change.
I recognise that the step-by-step approach is a realistic one: first all non-domestic consumers then domestic later, as a progressive opening, is a more orderly process. I have to regret that one rapporteur has chosen to introduce too much detail in amendments and tried to over-elaborate some of the measures, for example, the question of the detail demanded on energy bills. This is an unnecessary amount of detail.
Finally, I would like to commend the proposed amendments on establishing a committee of European energy regulators so as to improve cooperation and coordination in implementing the regulation on cross-border trading.
Mr President, my thanks go to the rapporteurs: you have completed an enormous task. Although the Union was established as a single market, this market only functions in part. Many Member States have actually become expert at protecting their markets, monopolies and cartels. The Nordic countries have liberalised both the electricity and the telecommunications markets, and the consumer has benefited: prices are low. The large Member States, in particular, often pay little heed to jointly agreed rules, and the insistence on unanimity with regard to decisions is a shield behind which they withdraw. As the Commission has neither the authority nor the courage to intervene when there is malpractice, the market does not work. The situation harms solidarity and must end. Some, then, are for liberalisation while others are for maintaining the status quo.
It is true we might ask whether market liberalism is justified from the point of view of public service obligations. However, we need common rules, which should also be monitored. The same lack of solidarity has prevailed in the telecommunications sector. Cross-border transmission tariffs and overload control are important matters. Only actual costs should apply for access to the network, and then competition is possible and the consumer benefits.
My group is satisfied with the basic approach outlined in Mr Mombaur's report. Nevertheless, the Commission's scope for monitoring is not made sufficiently clear, and this awkward and unfair situation is likely to continue. We clearly highlighted this in the end in the framework legislation for the telecommunications sector, and it will benefit consumers in Europe. The Union must therefore be reformed in such a way that Member States cannot at the same time both prevent competition and muscle in on the situation in other countries, buying up local energy companies.
Commissioner, I should like to bring three points to your attention.
Firstly, electricity and gas are two different products. By lumping them together in one report, an artificial attempt is made to treat them in the same way, and the specific differences between these products are not sufficiently emphasised.
Secondly, it is vital for long-term contracts for gas transport to be safeguarded, given the increase in demand for gas, partly as a result of the planned closure of nuclear plants, and given that important investments, for example in piping, which are indispensable to the EU's gas supply, are necessary. The gas supply is literally at stake here.
Thirdly, the legislation put to the vote is diametrically opposed to the wish by industry to cut down on red-tape. Too many new obligations are being imposed. Second reading might provide an opportunity to change this.
Mr President, underlying this report is the decision to liberalise the internal energy market through the privatisation of the public electricity and gas sectors that still exist in the European Union. Failing to heed negative experiences of similar processes, as in the case of California, for example, the report insists on the need to open up and liberalise these strategic sectors, and to make them more competitive in order to satisfy the interests of various economic groups, even with the knowledge that they are thereby endangering fundamental aspects of a universal public service: the right to the supply of high-quality energy at a reasonable price and the commitment to develop alternative and renewable forms of energy.
Although these reports express some concern about universal access, minimum environmental rules, information and guaranteeing consumer choice and security of supply in every country, the fact is that taking the route towards the liberalisation and total opening up of the market will undermine these concerns. Consequently, we have, of course, voted against the report.
Mr President, ladies and gentlemen, as early as March 2000 the Lisbon Council advocated liberalisation of the gas and electricity sectors. The Commission tabled a comprehensive proposal to make this desire a reality. The Committee on Industry, External Trade, Research and Energy enriched this proposal by including other relevant points, stressing the need for greater emphasis on renewable sources of energy and the right of all suppliers to have unrestricted access to the network. The Committee also beefs up the role of the independent regulatory authorities and counters possible distortions of competition with provisions on ownership unbundling. I am in favour of these measures.
I should particularly like to draw your attention to Amendment No 43 to the report. Here electricity providers are required to disclose to the final consumer the composition of the energy mix supplied in the bill and in advertising materials. This minimum information makes an essential contribution to creating transparency and provides a basis on which consumers can exercise their necessary freedom of choice in the completed internal market.
Mr President, ladies and gentlemen, in Europe, we have been working on the liberalisation of the energy market for some 15 years now. And directives in this respect were adopted as early as 1994 and 1995, but there are still Member States that keep their markets sealed from new suppliers, France naturally taking the crown, despite the fact that the Sun King has been long dead and buried.
Transparent and non-discriminatory access to networks is necessary to break monopolies. In order to achieve this, it is sometimes necessary to take measures that do not appear liberal, such as prescribing fixed rates for transmissions for all users and producers, for this is absolutely vital to grant newcomers access to the market.
I therefore hope that the Council in Barcelona will at long last take decisive action and will take liberalisation seriously, for it already agreed in Lisbon that Europe should become the world's most dynamic, competitive and knowledge-based economy. In order for this to happen, the liberalisation of energy is vital.
Mr President, today we have to vote on speeding up the liberalisation of the energy sector.
Following in the footsteps of air transport, telecommunications, rail transport and postal services, it is now the turn of the energy sector to suffer market dictatorship in the form of total openness to competition, in 2003 for electricity and 2004 for gas.
All things considered, however, we cannot say that the opening up of public enterprise capital has been conclusive. The anticipated increase in productivity did not take place. For the user, the dismantling of public services has led to reduced security and quality of service and prices have risen by 30% for gas and 5% for electricity. As far as the workers are concerned, we have seen significant job losses: 300 000 have already been lost in this sector in Europe. The public have experienced increased inequality. Only a handful of shareholders and investors have benefited from deregulation.
Today, however, we must promote a new energy policy; now, more than ever before, we must coordinate public services at European level.
Mr President, Commissioner de Palacio, ladies and gentlemen, liberalisation must bring benefits. I was pleased to see that the rapporteurs identified this as a key point. In our view, it is important that the benefits are not offset by new taxes and that we create a system which guarantees a sustainable and secure energy supply, in terms of both the environment and business management. Just as I will decide this lunchtime whether to eat a schnitzel or a salad, thus determining the energy supply for my personal energy balance, in the future I also want to take advantage of the free movement of goods to be able to decide whether to have solar power or hydroelectric power. But perhaps it will not only be a choice between one or the other; it would be nice if I could say, in the future I want to be able to use 50% solar power and 50% hydroelectric power in my private house or in my company. Here I attach the utmost importance to there being no cross-subsidisation. In particular, for instance, we do not want the final disposal of nuclear waste to be cross-subsidised from other sectors.
We also want a universal service and compliance with public service and environmental obligations; this will of course be achieved through public calls for tender, so that good service is guaranteed and efficiency is central.
An external certified body should be responsible for assessing quality in the electricity sector. In the future, you see, we also want renewable energy, energy efficiency and energy-saving measures to be focal points. In the future, there must not be any discrimination in the network price on the basis of quantity of electricity or method of generation. Nor should cross-subsidisation of any kind be admissible.
Mr President, Commissioner, we are going to vote on three reports by the Committee on Industry, External Trade, Research and Energy which are crucial to the forthcoming Barcelona Summit. They are essential to compliance with the Lisbon objectives if we really want to build the most competitive economy in the world, and they are also essential to the liberalisation of the internal market. To sum up, they are of benefit to the consumers.
It has been a complex subject. We have had to separate two directives - the one on gas and the one on electricity - and we have had to do a lot of work very quickly. I would like to congratulate the rapporteurs, Mr Turmes, Mr Rapkay and Mr Mombaur, because they have done a lot of very good work and have done so in record time.
Because of the complexity of the subject, there have been attempts to postpone the vote which is going to take place tomorrow. As Chairman, I have done everything in my power so that we may vote on them before Barcelona. The credibility of the European Parliament was at stake and we did not want the European Parliament to be an easy pretext for possible failure. It is a crucial test for Barcelona and the European Parliament has been a match for the circumstances.
Of course, we agree with the Members - in particular the French - on the desire to combine liberalisation with the need to maintain an efficient public service and I believe that all our work must follow that approach.
Ladies and gentlemen, it is not sufficient to privatise or liberalise unless we prevent possible dominant positions which significantly distort competition. If public monopolies are turned into private oligopolies, we will have achieved little. Therefore, it is essential not only to legally separate transmission from transport, but furthermore to make each one totally independent. That is the aim of my amendment.
Mr President, the purpose of the amendments under consideration is to liberalise the market across the board, including distribution, including down to the final user. The stated aim is to encourage business activities in a sector which until recently, because it was under state control, was closed to the private sector.
The transmission systems are, to all intents and purposes, administered by government agencies which only have to break even, while the private companies which use them will pitch their prices so that they can reap the maximum possible profit. This is just one example of the favours being done to the private sector. In Greece, the Public Power Corporation is forced to buy electricity at a loss from private companies, just so that they can enter the market. Liberalisation ignores social requirements, such as supplying electricity to islands and other inaccessible areas, and is causing obvious difficulties with long-term planning. The argument that prices are falling does not stand up, given that the fully liberalised markets in Germany and the United Kingdom charge consistently higher prices than the partially liberalised Greek market.
The fact that the amendments increase the intervention of the European Commission is also a very serious matter. To sum up, the only ones who stand to gain from the new arrangements are the large monopolies, which will penetrate the markets still further, with the help of the regulation on cross-border transactions.
Mr President, ladies and gentlemen, I feel that mention must be made of the good work carried out in preparation for this debate, especially in view of the decisions to be taken later on by the Council and the Commission, as well as Parliament's future input.
We have witnessed the shattering of an illusion: the State, which, motivated by social ideals, should have achieved adequate regulation of basic services, has almost completely failed in its duty. The ideals of fairness, asceticism and non-profit making have fallen, unable to contend with such a weak market: this has led to abuse, an increase in wastage, privileges, bureaucracy and inequality and, at the same time, falling profits. As a result, we are turning back rapidly - it is to be hoped - to competition, to the market, to the prevailing interest of the consumer and also to the profit-making of private enterprise, which is no longer seen as a negative thing.
Of course, some last strongholds remain: monopolies, oligopolies, dominating positions - as the previous speaker mentioned - and also the market, which has been controlled to a great extent by cartels on many occasions and continues to be so now. There are examples of this in Italy: we have two great structures, excessive, unjustified strongholds - ENEL and ENI - which have played a highly egotistical and, in some cases, parasitical role.
We need to take appropriate action, not least to establish a direct relationship as regards both energy supply and the management thereof, with monitoring of transfers and measures and of the effectiveness of the product sold. I feel that this should be the subject of forthcoming European Union action.
Commissioner, ladies and gentlemen, the energy sector is not like other sectors, and that is why the discussion cannot be restricted to the question of opening up to competition and the associated timetable. Security of supply, territorial cohesion, network and interconnection development, plant renovation and public service obligations are all essential aspects that involve long-term investment without immediate profitability but which must be guaranteed, if we are to avoid replicating the California crisis. This sector must therefore be closely monitored and a balance maintained between market mechanisms and other imperatives and factors in market organisation.
Some Members here advocate opening up to competition. However, when we look at the situation in the various countries, we see that the legislative framework is one thing and the reality of opening is another. Germany, for example, is in theory 100% open, but less than 3% of its electricity is imported. Perhaps it would be better to allow for opening to take place more slowly in order to be able to fulfil our commitments. From this perspective, the date of 1 January 2003 put forward by the Commission for opening with regard to all non-domestic customers is unrealistic and does not even allow time for countries to adopt transposing legislation, where necessary.
That is why the Committee on Industry, External Trade, Research and Energy has suggested a period of 24 months after adoption of the directive. In addition to this, along the lines of Amendment No 177 which Mr Herzog has already mentioned, we have asked that the other factors in the organisation of the sector, public service obligation, security of supply, promotion of renewable energy sources, safety of installations and environmental protection be guaranteed operational at the time of opening.
Lastly, with regard to domestic customers, households, we must take account of the fact that in some countries, equal tariffs are a key element of public services. Whether the customer lives in the country, in an isolated valley or in a town, they are charged the same price per kW/hour. This is considered part of equal access to public services.
That is why we propose that those Member States who so wish be allowed to retain a sector which is not open to competition so that equal tariffs remain possible and equal access to public energy services continues to be a reality in our countries. I hope that the Council will take this into consideration.
Mr President, a French-owned company is able to sell electricity to the British Prime Minister. I would like to ask the Commissioner when we are likely to see a situation when an English-owned company will be able to sell electricity to the French Prime Minister. Until that situation is reached, the idea of an internal market in energy is a political mirage.
There has been a lot of comment about the pressure under which this debate is taking place. When the Commission's proposals first came out, it was the view of the British Government that they could be accepted as they stood. We have managed to bring in hundreds of amendments, which says a lot for the fertile imagination of Parliament. We make a bit of a rod for our own backs at times. By trying to bring in issues such as energy efficiency, renewable energy and social issues we complicate the matter further, these are better left for other types of legislation.
I should like to make two points. On independent regulation, we regard this as essential if an internal market is to develop, because it provides the predictability and stability which consumers and new entrants need; but it should be for the Member State to reflect the different structures of national markets. On the question of third-party access to infrastructure, market entrants need to know that they can access infrastructure on the same terms as those that already exist. And they should be approved by the national regulator, rather than be the subject of one-sided negotiations between a monopoly infrastructure operator and a potential user.
Mr President, reading the newspapers one would think that the European Council in Barcelona is going to settle every detail of this legislation. The press suggests that Barcelona will determine whether energy liberalisation takes place at all or not, and yet I do not see Mr Blair, Mr Aznar or other prime ministers here. This is an important point: the liberalisation of the energy sector, one of the last components of the single market yet to be subject to single-market disciplines, is a legislative process.
We must assert our fundamental role in that legislative process. This legislation will go through to second reading well after the political pyrotechnics of Barcelona are long forgotten. It is essential, therefore, that at first reading we establish the principles of the legislation so that at second reading we can indeed push through a proper liberalising energy package.
Mr Chichester referred earlier to the need to get the details right. He is absolutely correct. In that spirit I have two specific questions for the EPP-ED Group, which has been keen to promote itself as the liberal voice on this issue and yet, I fear, may be voting quite differently tomorrow. Firstly, will the EPP-ED Group support the amendment adopted in committee to make sure that nuclear decommissioning funds cannot be used as a cross-subsidy for electricity operators? If not, it should explain why not, because of the risk of destroying the level playing field.
Secondly, will it withdraw its own amendments, passed in committee, which insist on negotiated access? If those amendments are retained the package will be severely undermined. I look forward to working with you in the vote tomorrow. This has been an excellent cross-party endeavour and on behalf of the ELDR Group I wholeheartedly support the result.
Mr President, as usual, very sincerely meant congratulations to the three rapporteurs involved in this package. Liberalisation of gas and electricity is certainly part of the Lisbon Process, but this does not mean a free-for-all in the electricity and gas markets. Our concern must be for those we represent: customers both commercial and - the majority of us - domestic. We want the lowest prices possible for them in line with choice, and for choice you need information, including labelling about the source of electricity. You need reliability and no discrimination; you need help, particularly at domestic level, for energy efficiency measures; and you need strong emphasis on public service obligations. And I would like to emphasise that research and development should be a public service obligation, because in a free market research is one of the areas that is most at risk.
We have amendments on subjects such as renewable energy sources, energy efficiency, and combined heat and power. This is relevant. We must have joined-up thinking, and there must be references in this directive to those areas which may be covered by other directives but which must also be mentioned here. We want joined-up thinking, and we expect confirmation from the Commission that those measures, as important as these directives, will be part of the programme in the immediate future. We hope, therefore, for some limited success at Barcelona to take forward in a responsible way not a free-for-all, but a controlled competitive market.
Mr President, ladies and gentlemen, I would firstly like to say that I believe that the full realisation of the internal energy market is the most important economic measure to be dealt with at the Barcelona European Council. Therefore the vote on these reports in Parliament seems to me to be extremely timely and I would like to thank the Chairman of the Committee on Industry, External Trade, Research and Energy, Mr Westendorp, for the efforts he has made to make this possible.
Secondly, I would like to point out our intended objectives with these reports. As Mr Linkohr has said quite rightly, this is something which may sound rather contradictory: a regulated deregulation, a regulated liberalisation, which is largely what makes up the European liberalisation model.
This objective is based on providing the European economy with all the elements of a market, while guaranteeing our citizens a series of rights which we consider to be basic within the model of society, the balances, solidarities and cohesion we want to create. It is therefore a question of offering freedom of choice to industrial and commercial clients on specific dates, namely 2003 and 2004, respectively, for electricity and for gas and, for domestic users, from 2005.
Consumers and producers must be able to access transport and distribution networks without discrimination and, to this end, the proposal provides for systems of transport and distribution which are separate - from a legal point of view - from the production and supply of gas and electricity.
Charges for access to the network which are set, published and approved by the competent national regulatory authority. Each of the States of the Union will create an independent regulatory authority with a common minimum level of competences.
The proposed regulation on the conditions for access to the network for the cross-border trade in electricity is intended to promote cross-border trade and overcome an unacceptable situation, as indicated by several speakers and the rapporteur, Mr Mombaur, which is that there are 15 different electricity markets. Therefore, it is a question of achieving the true objective of this proposal which, as pointed out by Mr Rapkay, is simply a European electricity and gas market.
There is another series of necessary measures created specifically in response to the requests of the Stockholm European Council. Amongst them, the first report on the creation of the internal market in gas and electricity which clearly indicated the distortions caused by the differing degrees of openness and the differences between the structural measures adopted.
In December 2001, the Commission also published a Communication on energy infrastructures which identifies the priority proposals and intends for the Member States to achieve an electrical interconnection equivalent to the minimum between now and 2005, that is to say, 10% of the capacity of installed production.
With the aim of guaranteeing greater protection of the environment, the Commission will present two additional directives during this year and, in this respect, I would say to Mrs McNally that, before the end of the year, I hope to present a directive on behalf of the Commission intended to promote cogeneration and at the same time prevent certain fraudulent uses which we all know about and which in the end lead to greater expense and wastage of electricity. As I have said, this directive will promote suitable cogeneration within the European Union.
Secondly, I also wish to present a framework directive on the energy efficiency of equipment and apparatus installed in all buildings, which supplements the directive on the energy efficiency of buildings.
Mr President, I believe that, together with the directive on the promotion of electricity generated from renewable energy sources, the proposal on energy efficiency in buildings, the political commitment to guarantee the environmental aspects of our energy consumption, and the proposal on biofuels, we are making a real effort to combine the rules for the creation of the internal markets in energy and to improve their operation with the improvement in energy efficiency and the environmental aspects of energy in Europe.
With regard to the directive and the Regulation we have presented, I would firstly like to congratulate Mr Turmes and Mr Rapkay on their work as rapporteurs, which has been carried out rigorously and seriously, although we cannot accept certain specific aspects of certain amendments. However, in general we all agree with the spirit and objectives in terms of making these modifications to the current directives in force.
I am pleased that Parliament - and specifically the two rapporteurs - is taking the approach contained in the Commission proposal, particularly with regard to the dates for opening up the market, the separation of the operators of the networks and the competences of the regulatory authorities, which are crucial elements in terms of the correct operation of the system.
In general terms, the Commission is in favour of the amendments that have been tabled, the majority of which are acceptable, either totally - with some changes to their wording - or partially. I am not only talking about the amendments which improve the situation of consumers and the amendments relating to a better definition of the public service aspects (always taking account of subsidiarity aspects, of course), but also the amendments which formalise cooperation between regulatory bodies and those relating to the competences of the regulatory authorities.
The Commission, however, has certain reservations with regard to the amendments relating to non-discriminatory access to the network, which is essential to guaranteeing fair competition in the gas and electricity sectors. We therefore propose certain measures in this context: to legally separate the operators of the networks - an approach accepted by Parliament - and to establish access to the network on the basis of previously published charges, thereby replacing access on a negotiated basis.
I would like to thank Mr van Velzen who is going to withdraw the amendments relating to negotiated access, because I believe that is going to clarify the debate a lot and help us to reach a final agreement.
Nor can the Commission accept the amendment dividing the proposal into two different texts for electricity and gas, bearing in mind the growing interdependence between the two markets and the fact that the majority of new electricity production will be based on production which uses gas as a fuel.
The Commission believes that the amendment relating to the funds for dismantling the nuclear sector is of the greatest importance. The Commission is aware of the importance of guaranteeing availability of the funds at all times for future dismantling activities, not only for the purposes of the internal energy market, but also to ensure that those funds are specifically destined for those activities. These funds have a specific and perfectly stipulated objective, which must be respected at all costs. Therefore, and with a view to dealing with this issue appropriately, the Commission is committed to presenting a proposal in the coming months, before the conclusion of the negotiation of this directive and this Regulation in Parliament. This issue is closely related to the system of guarantees and securities in the field of the use and handling of nuclear energy. We must be extremely rigorous in terms of the availability of these funds, within the corresponding framework, and we are studying the best legal formula for producing a proposal in this regard.
With regard to the Regulation, I would like to congratulate Mr Mombaur on his wonderful work. The Commission can support the majority of the amendments proposed, some with slight modifications. This is the case, for example, with the amendments which propose the creation of a consultative group of national regulatory authorities, and those which propose the establishment of specific rules for the so-called national interconnectors.
Next I will mention the amendments which we find difficult to accept. Amendment No 19, for example, which proposes that the procedure of the Regulation Committee laid down in the Regulation should only be applicable for four years and that, after this period, Parliament and the Council should once again study the issue on the basis of the Commission proposal. I know that Parliament has considered this distinction clause in the context of the regulations on financial services and of the Lamfalussy report, but President Prodi, on 5 February, in his statement to this House, clearly said that that case could not set a precedent. Nevertheless, I can assure you that, in accordance with the agreement of the European Parliament and the Commission on the methods for applying comitology, the Commission will put all its efforts into ensuring the greatest possible transparency in it relations with Parliament in the context of the procedure laid down in the Regulation on access to the network for the cross-border trade in electricity.
Amendments Nos 5, 6, 7, 16, 20, 22, 23, 24 and 25 seek to remove all the references in the Regulation to the regulatory authorities of the Member States, and suggest a more neutral expression such as 'competent authority'. I do not believe these amendments to be appropriate since the Commission's policy in this field is based on the principle that all States must designate one or several regulatory authorities, which are intended to play an essential role in the context of the implementation of the Regulation. Furthermore, accepting these amendments could be considered to be in contradiction with the creation of a consultative body made up of national regulatory authorities proposed in a series of amendments by the Committee on Industry, External Trade, Research and Energy and supported by the Commission. However, the formula proposed by the Commission leaves an appropriate margin for subsidiarity so that each State can find the most suitable formula.
The amendments relating to the treatment to be given to integrated generation in national charging systems are not acceptable either. This type of generation must be dealt with appropriately within the national charging systems, in accordance with the principles of non-discrimination and reflecting costs which appear in the Regulation, and, with regard to the most important case in practice, the electricity produced from renewable energy sources, and with the directive on it. It is not therefore appropriate to exempt integrated generators from the payment of certain charges in a general way, rather than by case-by-case treatment.
There are three amendments which propose that the text of the regulation should stipulate that the harmonisation of charges for access to national networks must be limited to the charges applicable to producers and that those charges must be reduced. However, this is an overly restrictive provision. National charges should be harmonised on the global basis of the charging structure, bearing in mind the specific characteristics of the national networks. We cannot therefore accept this amendment either.
We do not believe it appropriate to link the entry into force of the Regulation with that of the directive too strictly, as suggested in Amendment No 35. The promotion of cross-border trade is necessary in any event, regardless of the adoption of proposed amendments to the directive on electricity and gas currently in force.
In conclusion, Mr President, the vote on these texts is of the greatest importance. Thanks to the support for the main approaches and the broad convergence between Parliament and the Commission on all the measures, I hope that the negotiations in Barcelona will give us new impetus and that then, as Mr Adam indicated earlier, the negotiations between Parliament, the Council and the Commission will give full and total support to this regulated liberalisation in the electricity and gas sector, key elements for the creation of the internal market and therefore for the competitiveness of the European economy.
Mr President, on a point of order, as one of the rapporteurs in the debate we have just had, I would like to say that the conditions in which this debate was held are ridiculous. When I started to speak, just three Members were in the Chamber and the Commissioner had not had the time to join us because this House is unable to set a clear time for the start of the debate. As the rapporteur I had just two-and-a-half minutes and my colleague, Mr Rapkay, also had two-and-a-half minutes, to explain a directive on the European market for electricity and gas. Now when we listen to the Commissioner's answers there is so much noise that it is almost impossible to hear her. Mr President, please organise the proceedings in such a way that we have dignity when we discuss this.
On the question which you raise about the organisation of debates, we have had an extensive, informal discussion in the Conference of Presidents about trying to create more space for debate. This has to do with our voting procedures and so on. We will eventually also have the report by Mr Corbett, which will help in this regard. It is a priority to create more space for debate, I hope in the not too distant future.
I can only say that I agree fully with the point you make about the dignity of the House. Whenever I have been in the Chair I have tried, to the best of my ability, to insist that the House listen to speakers in a dignified fashion appropriate to Parliament.
The debate is closed.
The vote will be taken at 12 noon today.
The next item is the vote.
Simplified procedure:
Proposal, on behalf of the Committee on Citizen's Freedoms and Rights; Justice and Home Affairs, for a Council regulation establishing a general framework for Community activities to facilitate the implementation of a European judicial area in civil matters (15532/2001 - C5-0021/0109 (CNS))
(Parliament approved the Commission proposal as amended)
Report (A5-0034/2002) by Encarnación Redondo Jiménez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on
the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (COM(2001) 634 - C5-0551/2001 - 2001/0267(COD))
and
the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EEC) No 2158/92 on the protection of the Community's forests against fire (COM(2001) 634 - C5-0552/2001 - 2001/0268(COD))
(In successive votes Parliament adopted both legislative resolutions)
Recommendation for second reading (A5-0052/2002) by Marieke Sanders-ten Holte, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to the adoption of a European Parliament and Council regulation amending Regulation (EC) No 2027/97 on air carrier liability in the event of accidents (10794/1/2001 - C5-0641/2001 - 2000/0145(COD))
(The President declared the common position approved)
Report (A5-0070/2002) by Lord Inglewood, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council regulation on the application of international accounting standards (COM(2001) 80 - C5-0061/2001 - 2001/0044(COD))
Before the vote:
Mr President, if the House follows my recommendation - which I hope it will - this will achieve an outcome that was agreed by the Committee on Legal Affairs and can be accepted by the Commission and the Council. The pattern of the voting list is slightly convoluted because the text is complicated and what is proposed deals with drafting points. I have endeavoured to be open about this and I know that the Socialist Group has had concerns. This morning I spoke with Mr Berenguer, the shadow rapporteur, who I believe can now confirm that he is content with what I am suggesting, i.e. that we should vote against the second half of Amendment No 3 and against Amendment No 6. If my suggestion is followed, it should lead to the adoption of this important text in a single reading.
Mr President, I would like to confirm what Lord Inglewood said: the Group of the Party of European Socialists will vote against the second part of Amendment No 3 and against Amendment No 6. I believe that this would increase the coherence of the text. I would like to take this opportunity to congratulate Lord Inglewood on his excellent work.
Mr President, I would like to table an oral amendment: I propose to replace the clause 'the European Data Protection Supervisor is bound by the objective of Regulation No 1049? with the clause 'the European Data Protection Supervisor is bound by Community law, including Regulation 1049?, and to replace the clause 'and by the provisions of the Treaty stating that decision-making in the Union shall be as open as possible? with 'and by the provisions of the Treaty relating to the protection of fundamental rights and freedoms and stating that decision-making in the Union shall be as open as possible?. I hope there are no objections to this.
Mr President, I propose that the vote on the legislative resolution be postponed. This is a decision covered by an interinstitutional agreement: Parliament, Commission and Council must all agree on it. Now, the text to be put to the vote today is different from that proposed by the Commission and, as far as I know, endorsed by the Council. I therefore call for the vote on the legislative resolution to be postponed so that we can see if the other institutions can accept our point of view or, in any case, so that we can attempt to achieve a common position.
- (DA) We have voted against the report on the grounds that we are concerned here with a regulation and not a directive. Because of national differences and the circumstances of individual nations, there is a need for flexibility, something which could better have been brought about by means of a directive.
Mr President, yesterday morning, during a television programme broadcast from Milan called 'Telelombardia', a pensioner, Lucia, telephoned me and told me that she had been robbed on her way back from withdrawing her pension, as she does at the end of every month, and that, because of what had happened to her, she did not know how she was going to survive the month. You may ask me what the connection is with Mrs Paciotti's report on data protection. Well then, reflecting on this matter, I said to myself, 'We must vote for the Paciotti report on data protection because data protection is extremely important, but when will we, at last, have protection of pensioners, especially poor pensioners who, when they go to withdraw their pensions, are the victims of delinquency and violence which, for them, are extremely harmful? I hope that Mrs Paciotti will soon concern herself with pensioner protection as well as data protection.
Thank you, Mr Fatuzzo, for an ingenious method of introducing your favourite subject.
Report Färm (A5-0068/2002)
Mr President, there is always a great deal to say about the Commission's budget, as there is about Parliament and all the other institutions' budgets. However, I will restrict myself to saying that, although I voted for the motion, I hope that the Commission will set money aside for informing all the workers who live in the European Union and the candidate countries about their pension rights. In actual fact, a great many citizens are unfamiliar with the rules and laws of the State and do not know how to obtain all their rights. Furthermore, I hope that we will soon have a European television channel broadcasting the work of Parliament including what happens in this Chamber during explanations of vote such as this. I feel it would be extremely educational and very interesting.
Judging by the guidelines contained in the Färm report, it does not look as if the 2003 budget is going to be very different to preceding budgets, which means that, once again, we will have a disputed budget for the sake of the Stability Pact. Despite the fact that year after year, new priorities give rise to greater needs, the policy that has been pursued consists of redistributing Community funds from old priorities to new ones and vice versa. Consequently, we are seeking to enlarge the European Union to a further 10 countries with the same amount of money and, if possible, even making some savings, which is not acceptable.
The revision of the financial perspectives is absolutely essential to safeguarding the principle of economic and social cohesion, a genuinely distributive budget and the adequate financing of development and cooperation policy. This year, the rapporteur has given priority to enlargement, but has become bogged down in administrative issues without questioning the very limited proposals presented by the Commission for financing enlargement, without guaranteeing the transfers of appropriations to prepare for accession in 2002 and 2003, insisting instead on the priority of financing the communitarisation of the third pillar - justice and home affairs - supporting an increase in appropriations for Europol, for Eurojust and for the external borders, but ignoring fundamental social areas, specifically employment and improving living conditions. The rapporteur is concerned with budgetary implementation, specifically of the structural funds, but presents no solution, such as a clear commitment to making payments at levels that ensure proper implementation. He does not mention the reform of the common fisheries policy, when 2003 will be its first year of implementation - hence the proposal that we tabled - and opens the way to the co-financing of the common agricultural policy. He is vague on the financial needs of heading 4 - external policy - when the priorities are mounting up, in areas such as the Palestinian Territories, Timor, Afghanistan, Argentina, the Balkans, the Mediterranean and humanitarian aid, without any additional resources.
The rapporteur wavers between the redistribution of appropriations and their increase without ever being clear. Hence our position against the report.
. (NL) The European Parliament is free to discuss anything, but a real parliament has the right of initiative and the last word in the forming of coalitions, in legislation and the budget. In the EU, a distinction is drawn between compulsory and non-compulsory expenses, and the extensive agricultural budget falls outside the parliamentary remit. Furthermore, by means of structural funds, money that originates from rich Member States is pumped back to the self-same rich States via the bureaucracy in Brussels. The Council always reduces the level of the budget artificially. Money for military ventures outside the EU territory and reparations for these wars in Serbia, Kosovo and Afghanistan is taken from previously committed funds. Members of various EP groups are right to criticise this intransparent course of affairs in which the electorate has no say. However, it is their colleagues in the Council and the Commission who are responsible for this crazy situation and who insist that everything stays exactly the same. The Committee on Budgets is now looking for resources to absorb the effects of the expected doubling of the number of official languages at the lowest possible cost, among other means, by using remote interpreters who are also required to translate into languages other than their mother tongues. Bad-quality translations and overburdened staff cannot solve this problem.
According to paragraph 15 of Mr Stenmarck's report, Parliament regrets that the dispersion of Parliament's staff in three working places remains a major obstacle for improving the allocation of human resources and points out, in particular, that the need to maintain a number of posts in Luxembourg leads to unnecessary duplication in a number of services. Furthermore Parliament hopes, says the report, that the forthcoming enlargement will provide an opportunity to improve the allocation of posts between Brussels and Luxembourg.
What is the meaning of this? This paragraph clearly seeks to undermine the Edinburgh Agreement on the location of the seats of the individual European institutions, which stated that the seat of the General Secretariat of the European Parliament was Luxembourg. Parliament has no business, certainly not in a paragraph hidden away in a report on the budget, to call this decision into question either directly or indirectly. The only authority on this matter is, and remains, the European Council and, as far as I know, it is still abiding by its 1992 decision.
. (FR) Since part of paragraph 15 has been retained, I voted for the Stenmarck report on the European Parliament's preliminary draft estimates for 2003.
This paragraph, inserted in committee following an amendment by a British Conservative Member, is a challenge to the integrity and impartiality of the European public service and an attack on Luxembourg, the workplace of the European Parliament.
Those who show their aversion to the process of European integration should at least respect historical fact and the law as laid down by the Treaties.
That concludes the explanations of vote.
(The sitting was suspended at 12.54 p.m. and resumed at 3 p.m.)
The next item is the report (A5-0053/2002) by Georg Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on the establishment of rules and procedures with regard to the introduction of noise-related operating restrictions at Community airports (COM(2001) 695 - C5-0667/2001 - 2001/0282(COD)).
Mr President, Madam Vice-President, ladies and gentlemen, visitors in the gallery, we now turn to a Commission proposal to further reduce noise in and around airports. This proposal implements an agreement which was adopted at the ICAO Assembly in the autumn of last year and which applies throughout the world. Personally, of course, I have certain reservations about it because at the ICAO Assembly the entire system was changed. They abandoned the system of taking certain types of aircraft out of use altogether or suspending their use and moved over to a so-called 'balanced approach', whereby, instead of the aircraft being assessed, the noise situation at each individual airport is assessed and suitable restrictions are introduced.
Apart from this general reservation - and after five years these provisions will be reviewed - we as a committee believe that we should implement the international agreements reached in Montreal, along with this approach of finding a balanced solution for each airport. This kind of noise protection, which will vary from airport to airport, at the same time makes it possible for us to repeal the hushkit regulation. We would have got into some difficulties with the USA and other third countries on account of this hushkit regulation, because from 1 April of this year the landing rights of these aircraft would automatically have been suspended.
Thanks to the new balanced approach, which we have had since Montreal, we can do without the hushkit regulation and thus end the conflict with the USA, but here I also want to say loud and clear that the Americans should not forget to withdraw their Article 84 complaints if we withdraw our hushkit regulation.
Because of the 1 April limit, we had to process the legislation quickly, and I have to say that our efforts have been very successful. There were some initial difficulties determining responsibility for the dossier with the Committee on the Environment, Public Health and Consumer Protection, but we agreed that the Environment Committee would draft an opinion. We incorporated this in our report and held an informal trilogue procedure with the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Protection, thus avoiding any dispute between the environment and transport areas in this House. I should like to thank the Vice-President and also the Council representatives very much for enabling the informal trilogue to reach a satisfactory conclusion.
I should like to inform the House that there are two technical amendments which I will be tabling tomorrow, because in our haste we allowed two editorial errors to slip in. There are discrepancies between what we agreed with the Council and what the amendments actually say. But we will make the necessary corrections.
On the substance, I should like to point out that we in Parliament have been successful on two central points. We have succeeded in changing the definition of the city airport. Until now airports have only been classified as city airports if there has been another alternative airport nearby. This has meant that there have been hardly any city airports. We have extended this definition by leaving out the alternative airport requirement. However, we did not get too carried away, so as to avoid a conflict with the Americans, and have said, city airports are airports as defined in Annex I. This can be amended by the Member States and the Commission in the committee procedure. This gives us the possibility of introducing more stringent rules on noise protection in particularly noisy areas and at particularly noisy airports. However, and here I turn to my socialist friends in this room, the general call to increase the limit from -5 EPNdB to -8 EPNdB would lead to a conflict with the USA and would also cause internal difficulties, because the Member States are not at all willing to accept more stringent standards, and at the moment the airports do not want these either. This means that we should actually stick to -5 here. In difficult situations we can use the definition of the city airport as a way out. That is why I urge the House not to support Amendments Nos 21 and 22 so as not to jeopardise the compromise with the Council.
Secondly - and this is also for all of the environmentally-friendly Members of this House - we have obtained the Council's agreement that we already state now, in respect of the review in five years' time, that after these five years we should seek to establish a more stringent limit than -5. This means that we have sent out a clear signal that we want to take account of public sensitivities and public health. But the same public wants to go on holiday; the same public wants to fly to the European Parliament. We therefore need to reach a compromise between the interests of the people who want to fly and the interests of those who live near airports. I believe that we have found that compromise.
I would earnestly request that tomorrow the whole House convincingly approve the measures that we negotiated with the Council with the help of the Commission's conciliation services, because then we can conclude this difficult issue - which is so important in terms of foreign policy - at first reading.
Mr President, the topic of aircraft noise often gives rise to conflicts, conflicts between the European Union and the United States and conflicts among European Parliament committees.
The solution to the conflict with the United States is very close. Tomorrow, the plenary session can simply end the conflict by accepting the compromise that was reached with the Council. As far as the Committee on the Environment, Public Health and Consumer Policy is concerned, this will not pose a huge problem since the following four points have been resolved satisfactorily.
First of all, the scope to designate airports as city airports has been widened. This helps combat noise pollution, since city airports are allowed to take more stringent measures.
Secondly, the research obligations from Annex II have now been formulated in such a way as not to constitute an unnecessary barrier to measures.
Thirdly, the possibility has been created to ban subsequent phases of aircraft after five years.
Fourthly, the exemption regulation for developing countries is now restricted to a ten-year period.
A total of 33 compromise amendments have been tabled, as a result of which most amendments tabled by the Committee on the Environment, Public Health and Consumer Policy can lapse. However, I only tabled the first two amendments of the Committee on the Environment, Public Health and Consumer Policy by way of supplement. Environmental considerations, in particular, must be integrated in transport policy in accordance with Article 6 of the Treaty.
As rapporteur Jarzembowski remarked a moment ago, there were a few minor changes submitted, including oral additions to the amendments tabled and also the change to Amendment No 12, which have led us to achieve complete agreement.
I recommend that the plenary session tomorrow support the compromise package, so that the legislative process can be concluded in one reading. This is important in order to solve a long, drawn-out conflict with the United States involving the Hushkits Regulation.
Finally, as far as the conflict between EP committees is concerned, I have no choice but to conclude that this report has wrongly been designated to the Committee on Regional Policy, Transport and Tourism. Fortunately, thanks to sound cooperation with Mr Jarzembowski, we have reached agreement with the Council. We will therefore leave this conflict for what it was.
Could I, too, say to Mr Jarzembowski: all is well that ends well? The fact that we eventually ended up singing from the same hymn sheet has given me enormous pleasure.
Mr President, noise pollution around airports is always an emotive subject for the citizens who live near them, and Mr Jarzembowski who lives in Hamburg, knows this all too well. What can be done about this? There are two types of measures. One, you can develop aircraft which emit low noise levels; you can regulate daytime and night-time operating; noise levels can be measured - measurements are hard facts - and certain types of aircraft can be banned. This is precisely what we have done: we have banned the noisy aircraft, the hushkits, and I was all for it.
However, when all these measures have been taken, something else can be done, namely insulating and zoning. They are incredibly costly, very expensive indeed, not only to the government, for what the government spends is ultimately the expense of the citizens. This meant, therefore, that when the ban on aircraft created problems, we had to consider new measures. The Hushkits Regulation had to be scrapped. The Commissioner had no other choice. She started to negotiate with the Member States and a new idea was born, an idea which, at the moment, I am giving the benefit of the doubt.
And why the benefit of the doubt? If we consider the effects which the new measures that were agreed in ICAO context worldwide have had, not only on the European population but also on the populations in all other cities across the world, then I believe it was a useful exercise.
I would like to thank Mr Blokland who managed to tighten a few aspects, and I am well-supported in this by the PPE-DE section of our group in the Committee on the Environment, Public Health and Consumer Policy. Adaptations have been made and refined, and, Mr President, I have to tell you that, if I could end each issue on this note, I would continue to be on very good terms with Mr Jarzembowski. And I wish you, Commissioner, every success.
Mr President, Commissioner, ladies and gentlemen, firstly the rapporteur deserves our thanks for his consistent report and his committed efforts to reach compromises, the majority of which we will be supporting. However, I have to contradict him somewhat as regards the treatment of the Environment Committee - it may have been legally correct, but from a political point of view it was not exactly optimal.
On the actual substance: a third of all European airports are currently suffering noise problems; the problems are continuing to increase and the air transport sector is continuing to grow. We have seen aircraft movements double in the last ten years and perhaps it will take even less time for them to double again, because flying is becoming part of everyday life. I only have to think of the low-cost airlines, enlargement towards the east and other issues; they will quickly lead this sector out of the slump that it has been experiencing because of September 11, and, in fact, the first signs of growth are already visible.
The noise problems are increasing in our cities because there is more traffic, and in the conurbations population density is also on the increase. At the same time there is also an increased desire for a better quality of life, which means that people are less willing to tolerate additional noise pollution. That is why it certainly makes sense for us to make every effort to secure a proposal for a directive which is as effective as possible. It makes sense to conclude international agreements because this is of course a global industry. The ICAO agreement on the new chapter four was secured only after laborious negotiations, but of course it does not apply straight away, and that is why it is good that we are introducing these additional possibilities for placing operational restrictions on individual airports, which will enable stricter noise emission standards to be imposed.
It is also important for us to adopt a higher profile in ICAO because more international agreements are on the horizon and we will also soon have to be prepared for further international conflicts. That is why it is really important for us to consider what we want to stand up for. I only have to think of the open sky agreements and the issues which will still be on the agenda in connection with subsidised aircraft from third countries.
On the other hand, it does not actually make any sense - we are not in any trouble - to curtail the parliamentary procedure, because I think that in the USA they will recognise that parliamentary procedures take time. We see three points rather differently. Firstly, we want it spelt out even more clearly that in five years' time, after the review, moves will be made to increase the limit values; we want this laid down now along with the eight decibels. Secondly, the necessary operational restrictions should take effect as quickly as possible, more quickly in our view than the Commission has proposed - this is more a reflection of the result of the vote in my group than my own personal views. Thirdly, we should perhaps reopen the discussions on the city airports after all, although the compromise which has been reached with the Council and the Commission, as it were to extend the definition so that not only the original four but all of the airports in conurbations count if they handle internal Community traffic, seems to me personally to be right, and I think that my group will also support it in the end, even if it is after some debate.
I should like to make two final points: work should continue to conclude international agreements on engines and we will be discussing noise again - specifically overall noise-handling - in the context of the slot regulation, which will be exciting. I am sure that we will achieve workable compromises in the next round. Once again many thanks to the rapporteur.
Mr President, Commissioner, is what we have ideal? I do not think so. However, in the current circumstances, this is the best we can commit to paper, in my view. It is always easy to draft a series of standards just for the European Union, making them so strict in the process that while we may be happy with them, they may make it impossible for the average company to operate. We had the choice. We held a debate on whether to opt for an international, global or European solution. Given the present circumstances, we made a sensible choice. Moreover, it is on the strength of what we said that this strict standard was copied internationally. If all Member States have accepted this standard within the ICAO, it seems necessary to me that we, as a Community institution, ensure that this standard becomes law in the Union. I, for one, support this principle, and I think that the rapporteurs, both those of the Committee on Regional Policy, Transport and Tourism and those of the Committee on the Environment, Public Health and Consumer Policy have done sterling work. As I belong to both these committees, I do not feel the ambivalence which some fellow MEPs do feel. I feel happy on both sides. This is also because the directive offers the necessary flexibility, since a system has been provided for which allows for an individual approach tailored to each airport, so that measures can be selected within a European framework. This, at least, guarantees a certain level of equality in the treatment of people who suffer from noise pollution. In the final analysis, this is the whole object of the exercise: to ensure that people are affected as little as possible and to reconcile - at least up to a certain degree - two aspects which are, in fact, irreconcilable.
Although the review after five years will involve a tightening up of legislation, there is, in my opinion, no need to establish a limit at this stage. This would be very unwise, in my view, and it could, in fact, undermine the entire proposal, which would be a very bad development, for we need to move forward quickly. Parliament must, therefore, approve this proposal, so that there is a legislative document by 1 April, upon which we can withdraw the hushkits directive.
For this we must take another look at Article 5(1), and we are in agreement on this. This is what we are planning to do, and I should like to ask the Commissioner whether she could not ensure that a uniform, Community method of measurement be established for this kind of noise, for that is still not available. In my view, you should draft a bill on how noise is measured, so that we can establish objectively how measurements are to be carried out, applicable to every airport uniformly. This initiative would also benefit the joint discussion on this issue.
Mr President, I do not share the enthusiasm of the majority of our fellow Members for the result obtained with regard to this directive. In fact, I think that, as regards the noise reduction policy which concerns in particular those living near airports, this seems to be a step backwards. The proposal repeals the Council regulation that should have entered into force on 1 April 2002 preventing hushkit planes, old planes fitted with muffling devices, but whose overall performance was recognised as insufficient, from landing. This regulation is replaced by a directive based on an approach to noise management which is supposedly balanced, but which, in fact, restricts the margin for manoeuvre by the Member States with regard to combating noise pollution and prolongs the life of hushkit planes. The amendments proposed by the Committee on Regional Policy, Transport and Tourism and approved by the Committee on the Environment, Public Health and Consumer Policy may well improve the original text. Nevertheless, we are still in a situation where the Member States who will not do anything to assist in combating noise pollution in the vicinity of their airports will in fact be practising a dumping policy which could increase over the next few years insofar as we are currently experiencing a significant rise in air traffic. In addition to this, the legislation allowing specific action to be taken is relatively complex and will therefore slow down initiatives.
I would like to point out in this respect that, a few months ago, the European Court of Human Rights ruled in favour of people living near Heathrow airport in London who were complaining of nocturnal noise, and the right to a healthy environment and the right to sleep were recognised as human rights. I therefore believe that in keeping with this decision of the Court of Human Rights, the Commission must quickly take a new initiative, a directive that not only restricts noise in the vicinity of airports, but lays down standards on noise exposure, thus allowing for harmony within the European Union.
Mr President, I should like to thank my colleague, Mr Jarzembowski, for all his hard work. As Mr Jarzembowski has explained, it is extremely important that this directive repeals the original hushkit regulation within the timeframe laid down. Without doubt, having discussed the hushkit issue on and off since many of us were elected in 1999 and for many years before, it will come as a relief that this debate can reach a conclusion. It is worth reminding some of our colleagues that, when the agreement was reached between the EU and the US at the ICAO meeting in Montreal, all Member States were represented and agreed with the proposals that were put forward. The key to those proposals was to take the balanced approach. If we are to have any credibility it would be ludicrous if we in this Parliament then reneged on what has been agreed.
Speaking as someone who has lived close to London Heathrow, the busiest international airport in the world, for 30 years, and acknowledging the prosperity and jobs which flow from a successful industry, I find it extremely disappointing that perhaps some Members would prefer to score party political points rather than take on board the broader picture of what is required.
What would not be acceptable would be for any airport within the EU to be in a position to arbitrarily prevent or stop legitimate carriers from operating into and out of their airport. The decision has to be made at Member State level in order to ensure a uniform application of any rules laid down. However, if we are to improve congestion and noise pollution for the future, I suggest that Member States and local authorities take responsibility for proper land use planning and think carefully before using the aviation industry as a scapegoat for their failures.
Finally, having read through the additional amendments, many of which have been retabled predominantly by the Committee on the Environment, I found it somewhat disappointing that those Members found it necessary to go along that path. I hope that they will think seriously about their actions and support the rapporteur when we vote on this report tomorrow. International agreements are the way forward and we should continue to build on the agreement which was reached in Montreal.
Mr President, I have listened very carefully to the debate so far and I was very interested in what Mr Stercks and Mr Lannoye said. To understand properly much of what they have said, one must consider the history. For many years, there was no sign at all of ICAO taking any action to deal with the problem of growing aircraft noise so we in this Parliament took action. We introduced the hushkits regulation which suspended the use of aircraft not retrospectively fitted with noise suppressors - the hushkits starting in April 2002. Then suddenly, there was action. The Americans threatened legal action and sanctions and ICAO seemed to wake up. ICAO proposed new and better noise standards and guidance on sensible operating restrictions around airports. We are now asked though to rescind our regulation and to accept this new directive, which is quite clearly much watered-down, and to expect ICAO to agree on some new international standards as soon as possible. I will probably go along with this at the vote tomorrow because I agree that something is better than nothing, but we can only expect only some small improvements, and only potential improvement at that.
I have to say that I am not convinced that there will be any real improvement at international level unless it is very slow as is the custom with ICAO. Therefore, if the Commission does finally get around to sending us a report in five years' time, we might just get a chance to see what this muddled arrangement has produced. I look forward to the report. I look forward to returning to the debate and I hope Mr Jarzembowski is happy with himself because I am not sure that I am.
Who wants incredibly noisy aircraft in Europe? Answer: the United States administration, both under Clinton and Bush. From 1 April next, they want to send old, incredibly noisy aircraft with silencers to Europe. Europe had already decided that these aircraft, fitted with a so-called hushkit, should be phased out after 1 April. However, the US Government, which sells high numbers of these hushkits to airline companies in developing countries, has lobbied hard and effectively. Instead of a general ban for the whole of Europe, the European Commission now wants each airport to document the fact that it does not want these noisy aircraft. Of course, if you really want to, you can still stop these wretched old things. But the result will be that an increasing number of these noisy old bangers will move to smaller airports. From London to Manchester, from Maastricht to Bierset. This is something I cannot endorse.
Mr President, as an aside, I should like to inform you that the Irish have just won the first race at the Cheltenham festival. I thought you might be interested.
My views on the present hushkit legislation are on the record. It was very questionably driven by design criteria and not performance criteria. So I welcome this adoption of an ICAO balanced approach to air traffic noise reduction as it amounts to a fundamental system change for the European Union. However, I have many reservations.
This Commission proposal states that noise reduction efforts are now to be assessed on the basis of individual airports, with a view to imposing operating restrictions on aircraft. It has opted for the airport-based approach along the lines of ICAO Resolution A337. I support a package of measures for our larger and busier airports covering aspects such as land-use planning and management, operational restrictions and a ban on the noisier Chapter 3 aircraft. However, as others have said, the effectiveness or otherwise of this proposal as a means of reducing air traffic noise will only be known after the Commission has submitted its report on its findings in over five years' time.
I would particularly like to congratulate our rapporteur, Mr Jarzembowski, for his hard work and the close contact he has maintained with both the Presidency-in-Office and the Commission in an effort to find a way forward and - given the critical deadline of 1 April - to prevent a legislative vacuum from occurring. It is imperative for all of us in this House, if possible, to avoid a second reading. That said, it is extremely unsatisfactory for us, as legislators to have been asked to rush through such a technical piece of legislation. I am not happy about the whole procedure.
I would, however, like to sound a note of caution. Although these proposals are very necessary and overdue in the context of the hushkits regulation and the US complaint and, indeed, the recent opinion of the Advocate General, the UK Government's position points out some flaws in the Commission's approach. So the 1 April deadline still looks rather ambitious.
Mr President, this proposal by Mr Jarzembowski seeks to achieve two things: a uniform approach to what is a global problem, and also a solution to the conflict with the United States. Like most Members in this House, I give this proposal my support, but it is only qualified support. There are serious problems with the way in which it is being achieved and also with the nature of the compromise that is being achieved.
I have serious problems with a system which relies on informal negotiations between individual Members of this House, the Council and the Commission. It restrains the role of the elected Members of this House to an undue degree. We must find some fast-track codecision procedure which can be used in these circumstances and fully respects the role of the Members of this House.
Secondly, the people who suffer as a result of the noise levels from aircraft and the operation of airports are the people who live immediately in the vicinity, particularly those on flight paths. We will have to judge this proposal on whether or not their lives improve over the next five years. And while we have a proposal here that the Commission will report back to us in five years' time as to whether we are achieving what we set out to achieve, I hope that the Commission will come back here each year and tell us in what direction things are moving - whether the proposals are working, whether things are getting better or indeed in some cases getting worse - so that we can introduce corrective actions, rather than waiting for five years before beginning to take alternative steps.
I realise that a number of amendments which are good amendments in their own right are going to be rejected here tomorrow, but the Commission and Council should bear in mind that they are being rejected in order to facilitate this agreement, not because we disagree with them.
Mr President, Mrs de Palacio, pollution abatement is a noble but difficult struggle, a delicate balance between economic prosperity and human welfare. Nevertheless, health and the economy are inseparable companions in the long run. For that reason I too am pleased with the approach proposed by the Commission. Noise should be reduced where that is needed most. There is no real need for noise reduction at airports located a long way from where people live, so if a straitjacket were to apply in all situations there would be a slowdown in the economy for no good reason, and it is always the poor who are the first to suffer.
I am also pleased that we were able to get the committee to approve some useful adjustments. It has to be made clear that the directive cannot apply to small aircraft, because nothing would be gained by banning them, although I am sure the radicals would like to protect deer and wild boars too from the sound of aircraft.
Mr Jarzembowski has once again done a very professional job. He has had to negotiate with the Council and the Commission under heavy pressure. Not all my colleagues, however, have taken such a responsible view of the matter. There were many amendments tabled despite the fact that we are in danger of a trade dispute with the United States of America if we do not use this directive to quash the hushkit regulation before its entry into force. I strongly condemn the new US steel tariffs, but, in spite of that, Europe must not pick a quarrel. We, for our own part, can set a good example of how to manage trade policy. May President Bush learn a lesson from it.
I believe we have found a good compromise, and we should proceed from that. The best way to bring down noise levels, however, is by an international agreement on a reduction in aircraft noise. A totally silent world is hardly possible nor even desirable. One day, though, a jumbo jet or the new and large - by European standards - Airbus will be emitting less noise than a flock of crows. There is no reason for us yet, however, to prescribe limits for the noise made by crows.
Mr President, I am not going to insist on identifying the precedents which have led us to today's discussion, which I hope will lead to a positive result tomorrow, because we all know what has happened following the negative attitude of a series of Member States of the ICAO and we all want to make progress in the fight against noise at airports. We are also aware of the decision which the European Union adopted in relation to a certain type of modified aircraft which conforms to Chapter III and the circumstances which have led us to the current situation. What I wish to do first is to warmly thank Mr Jarzembowski for the wonderful work he has done on a very delicate issue and also Mr Blokland for the series of very positive amendments - in terms of the environment - which he has contributed to this Commission proposal.
I believe that it is very important - and everybody here has said so - that today we find a solution, which, as Mr Sterckx said, and I agree with him, is not the ideal solution, but which at least represents a step forward and prevents further clashes with third countries. We must understand that we are part of a multilateral system; that, thanks to the decision of the European Union, things have moved on within the ICAO and the situation has improved and that we now have a proposal which offers us clear opportunities to improve the situation of airports in the future.
I perfectly understand that we have many amendments and that, if we did not have international commitments which are binding of all of us, the honourable Members would probably like to support them. I would ask you tomorrow to bring that international agreement within our reach; that we may have a proposal which supports what the 15 countries of the Union have decided, voted for and supported within the ICAO. I would therefore like to thank Mr Jarzembowski and Mr Blokland and the two committees for their ambitious and at the same time realistic work and efforts, which show common sense and support for the decision of the 15 countries in the ICAO and therefore for the international decision.
I believe that, after removing the requirement for an alternative airport, the definition of an urban airport hugely broadens the scope and this is positive. We could not reduce the number of movements to 30 000 since, amongst other things, it would contradict the limit laid down in the directive on environmental noise, which this very Parliament approved recently.
I believe that the definition of the competent authority has improved and allows for the appropriate margins. I would also like to insist once again that we are not obliging any Member State to create a new body, but that the competent authority in each case will be defined and determined by the Member State in question, and it is therefore necessary that the State in question does define and determine it, and I would like to point out that we agree with Parliament that it is essential to make it clear that operative restrictions, according to the acoustic level, are based on methodologies described in the third edition of volume 1 of Annex XVI of the ICAO. This document has been agreed at international level and we would not accept any less rigorous document.
It is also clear that, if the operative restrictions were not based on acoustic levels, but on the runway and the time, it would be difficult for us to refer to this Annex.
With regard to the obligation to carry out analysis, the amount of information has been an issue on which a careful balance has been achieved: Article 5, paragraphs 1 and 2. On the one hand, we do not want to impose unnecessary burdens on airports or on the States of the Union, but, on the other hand, we must ensure that we have a suitable basis for decision making. Even in the event that an airport does not propose significant operative restrictions, we believe that it will be to their benefit to make as complete an analysis as possible in order to make decisions in full knowledge of the facts.
We have studied very carefully the rhythm which the airports could impose with the withdrawal of aircraft from the fleets in question and we are convinced that this reference should be made according to movements. I believe that a minimum of five years is a very tough requirement and we could not therefore reduce this time period even further.
With regard to the developing countries, the Commission has carried out a detailed study which has concluded that these countries have acted in a responsible way by reducing their fleets of Chapter II aircraft and we applaud this action. We must be fair towards these operators and I believe that the compromise amendment presented is a solution we can support.
The Commission would also like to express its support for a general exemption applicable to genuinely exceptional services, for humanitarian reasons or maintenance work which cannot be carried out elsewhere for example.
Ladies and gentlemen, the fact that decisions are taken in a coherent way throughout the Community is a fundamental step forwards. This means that we have the opportunity to replace the current patchwork of restrictions with prepared measures within a coherent framework of analysis, in such a way that similar solutions will be applied in European airports which have similar problems.
I believe that we have an applicable directive which conforms to our international obligations and which, furthermore, will contribute to improving the quality of life of the citizens who live close to airports. In this respect, Mr President, I would like once again to thank the two rapporteurs and the honourable Members for their work and I am grateful for the cooperation and understanding of Parliament, which wanted to participate in this very difficult exercise of adopting legislation in record time, which allows us to prevent other types of problem in the international field.
Thank you very much, Mr President. I hope that tomorrow the vote and the support of the honourable Members will allow us once and for all to resolve this issue which we have been dealing with for far too long.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
The next item is the report (A5-0365/2001) by María Izquierdo Rojo, on behalf of the Committee on Women's Rights and Equal Opportunities, on women and fundamentalism (2000/2174(INI)).
Mr President, I would firstly like to welcome the fact that this House has accepted the proposal to produce a report on this issue, 'Women and fundamentalism', thereby allowing us to confront this serious problem and to hold this debate and the subsequent vote despite the difficulties involved and the current pressures. On behalf of the hundreds of millions of human beings whose rights are denied or restricted as a result of fundamentalist pressure, I would like to thank the European Parliament.
Today the European Union must defend the universality of human rights in a globalised world in which fundamentalists represent serious threats to freedoms, human rights and peace. This report offers useful proposals which will help to combat them.
The first of them, Mr President, is that we must not allow religious fundamentalism to become a taboo subject, since problems are not solved by ignoring them or covering them up, but by being aware of them and confronting them.
Secondly, fundamentalism cannot be combated by means of fundamentalism under another guise; the history of humanity is awash with disasters of that type. On the contrary, fundamentalism is reduced by promoting and exercising democratic freedoms, promoting the emancipation of women, pluralism and ideological and cultural diversity, the promotion of openness and the acceptance of differences and social and economic well-being.
Mr President, one of the key elements which has proved to assist in the fight against fundamentalism is modernity, in a plural and multicultural sense. There can be no social modernity without human modernity. The desire to modernise a society while denying women democracy ends in failure; hence our condemnation of partial modernisation processes on the part of leaders of States which want only to modernise economic and technology aspects, while maintaining the basic principles of obsolete patriarchal societies in tact.
Women are currently the main bringers of social modernity. However, Mr President, there is no single model for the emancipated woman. Women's identity must be personal and individual, differing in terms of religion, tradition and culture. Stereotypes, dress, values, lifestyles and behaviour must be a question of personal free choice.
Mr President, another of the key elements for preserving society from fundamentalism is secularisation or the separation of public affairs, which belong in the political sphere, from religious beliefs and convictions, which must be free and respected and which belong in the private individual sphere.
The space occupied by religion in a social and political whole must involve a very broad range of possibilities.
Mr President, the accusations being levelled against this report are unfair. It distinguishes and differentiates between fundamentalism and the normal practice of religion in a clear and respectful way, despite the fact that during the eras of certain religions in the past such a distinction has not existed.
Mr President, we are facing a violation of human rights on an immense scale. Just in the case of women and at the present time, we can identify hundreds of the millions of people whose rights and freedoms are being restricted, violated and denied them.
As a result of the time limits laid down in the Rules of Procedure, I have not been able to dwell on the death sentence by stoning imposed on Safiya Husseini, in Nigeria, nor on the Iranian women who are publicly flogged, nor those women, photographs of whose lynching I have seen, nor did I arrive in time to prevent the execution by stoning of Maryam Ayoubi last year. Despite the fact that the Iranian authorities had replied to the Commission that it had not stoned women for three years, the UN and Amnesty International have stated that that execution took place.
Therefore, Mr President, I would like this report to be just a first step, followed by other specific parliamentary proposals, which will demonstrate, in each country and case by case, what a human life is worth in the European Union.
Mr President, as draftsman for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I should like to congratulate our rapporteur on her exceptional report and for having the courage to tell the truth, however painful.
We recently witnessed the collapse of the Taliban regime, which highlighted the tragic position of women in Afghanistan. We recently witnessed the trials and tribulations of Safiya Husaini, condemned to death by stoning by an Islamic court in Nigeria for having a baby out of wedlock. A similar verdict has been passed in Sudan. All these cases show just how topical this report is. They also turn the spotlight on the violation of women's fundamental freedoms and rights by fundamentalist, anti-democratic regimes centre stage in a most dramatic manner.
What happened in Afghanistan with the rise of the Taliban is one very typical example. Women were deprived of their most basic human rights overnight. Like every other anti-democratic regime, the Taliban based their power on subjugating women and going back to their roots. Under these regimes, the sexual conduct, way of life and reproductive functions of women, even the way they dress, are generally controlled by religious leaders, allegedly abiding by scriptures and cultural traditions, while inhumane, violent and humiliating punishment, such as whipping and stoning, is the order of the day. We must not forget that about 5 000 women are murdered ever year by male members of their families for reasons of honour and that the perpetrators go unpunished. One hundred and thirty million women throughout the world have had their genitalia mutilated and that a further 2 million women a year are exposed to such practices.
However, I should like to point out here that fundamentalism does not thrive just in developing countries; it also thrives in Europe. I think there is a serious problem in Poland. I have here an indictment signed by 100 public figures accusing the Catholic church of unacceptable interference and attempting to control women's reproductive functions.
Mr President, as we have stated repeatedly, the Group of the European People's Party condemns any form of fundamentalism and in that sense, we think it important for this report to be drafted in Parliament, and have endorsed it accordingly.
Fundamentalists have turned the myth of their religion into a streamlined ideology which forms the basis of their polity, and it is absolutely vital for the West to understand this fundamentalism. Our intelligentsia must make this effort. At the same time, Europe's Christian, or post-Christian, society must re-affirm its own, moral identity, this with the intention of being better able to protect its own values, and of understanding what is happening in the rest of the world, or what is happening with the 2.5 million Muslims who live in the European Union today.
The treatment of women under fundamentalist regimes, the topic of this report, is a burning issue. Denial of their rights and their dignity is unacceptable, but unfortunately, the rapporteur failed to draft a report which draws a distinction between religious perception and the place of religion in society on the one hand, and religious fundamentalism on the other. As a result, religion is being denied what other institutions and movements are being granted, namely the freedom of opinion and expression of this opinion, even if that opinion is partly seen as not conforming to the development of society. I share this view.
This is why the PPE-DE Group in the Committee on Women's Rights and Equal Opportunities has not accepted the text, despite however much it is opposed to the oppression of women. Together with a number of feminist groups in Afghanistan, I have personally in my group launched a support campaign in order to give them the chance to emancipate. If Europe wants to have any influence at all, and that is, after all, the aim of our campaign - the aim is not to launch an empty slogan, but to exert influence - we will need to learn to understand fundamentalism, whether we like it or not. I should like to conclude my speech with a reaction of the mufti of Marseille. It is in English, and I think that he is right and that it should determine our attitude too.
The mufti of Marseille
Mr President, ladies and gentlemen, the great merit of Mrs Izquierdo Rojo's report is that it has triggered another wide-ranging debate about the influence of religious fundamentalism on the emancipation of women. On behalf of the Socialist Group, I welcome the report, which emphasises Europe's responsibility for ensuring respect for fundamental rights and democratic principles as well as the secularity of nation states. Throughout the world, however, women's rights are being restricted or breached on the pretext of religious or cultural traditions or the law. This does not apply only to Islamists, but also to other religious groups.
After difficult negotiations, the Committee on Women's Rights and Equal Opportunities is proposing more than 30 paragraphs of specific measures, which have met with the agreement of four groups. We deeply regret the fact that of all groups the Christian-Democratic Group was not prepared to take part in compromise negotiations. The rapporteur was willing to do so.
The need to fight against the suppression mechanisms of the fundamentalists should, after all, be the subject of a consensus. The Afghan Taliban provided us with an example of how they first jettisoned women's rights, then forced women to wear the burka, and finally denied them education and medical care and cut them off from any kind of paid employment.
In a joint declaration, the Women's Rights Committee in the European Parliament and the women of the Council of Europe call for an international group of female observers to be set up to see that Afghan women have their unrestricted human rights restored to them. We condemn any kind of fundamentalism, offence or crime for reasons of so-called honour, such as stoning or genital mutilation or withholding reproductive rights, and that includes in Europe.
Within the EU, we need to influence immigration laws and asylum policy so that reasons for persecution which are gender-specific or not related to a particular state are recognised. In my country this is the subject of a major debate and there too it is the Christian-Democratic Group which is refusing to compromise.
Afghanistan, a country where, during the Taliban's reign of terror, women were not allowed to leave their homes, were not allowed to work or receive education, is the most poignant example of a country where fundamentalists, backed by their delusions, oppressed women. However, on a smaller scale too, there are women across the world who are being oppressed, abused or discriminated against in the name of religion.
In many Islamic countries, girls are genitally maimed, although this is not mentioned anywhere in the Koran. In fact, the Koran prohibits this practice. This is no longer religion, but fundamentalism.
Some fellow MEPs labour under the misapprehension that I, along with other MEPs, denounce any religious interference in politics. This is incorrect. We welcome the fact that people are involved in European politics. This comes about via industry, environmental organisations and the unions. Needless to say, religions will also lobby for their interests and their ideals. The fact that churches defend their political agendas here among MEPs is a credit to our institution. I am therefore delighted with the Vatican's attention to this report, as documented in the authoritative Spanish newspaper, El Pais, among others. As a first step towards an open dialogue with the Vatican, I should like to say the following in response to their criticism: we simply want women to be able to decide for themselves whether, and if so when, they want to bear children.
The report also focuses on the difficult position of women in developing countries and of lesbians. These are real problems which would be solved far better if politicians were to join forces with churches. Cooperation always leads to better results. Our joint fight against capital punishment or poverty is a good case in point. Would it not be wonderful if, on the road to yet more cooperation, we could start an open dialogue with regard to the Vatican's position on condoms? Last year, 2.6 million people died of AIDS in Africa. If the Vatican stops the ban on condoms, we might be able to rescue a percentage of these people.
Let us therefore enter into this open dialogue so that we can together fight fundamentalism at some stage in future, on the understanding that each take up their own responsibilities. I should like to thank the rapporteur and the fellow MEPs with whom we have cooperated.
Mr President, ladies and gentlemen, I think that everyone is agreed that fundamentalism has an extremely negative effect on the emancipation process of women. It is a source of violation of human and women's rights and fundamental freedoms, as enshrined in the international treaties and conventions, and exercises its baleful influence not only directly, but also via religious rules, cultural characteristics, customs, political campaigns and social standards. Women's rights are human rights, and this must form the basis of our actions. As I see it, and as we hear, women wish to accentuate the equal qualities of, and not the differences between, people. Let us transcend our religious differences in order to achieve a more humane world, preferably without violence. How many wars and how much violence find their improper origins in religious intolerance, often fed by political interests rather than religious perception? The unnecessary, pointless violence between Muslims and Hindus in India serves as a recent example of this.
It would be a major credit to this report if, thanks to the suggestions mentioned in it, an extreme danger of fundamentalism, namely the suffering of women and girls in Afghanistan, were turned into an example of how things can be changed.
Allow me to explain. In the report, we asked the Council, the Member States and the Commission to take a joint initiative to send a special group of observers, specialised in gender equality, to Afghanistan to ensure that women's rights, as enshrined in international agreements and Treaties, are observed, and that aid and reconstruction policy takes sufficient account of the gender equality issues. In this way, the tragedy caused by the Taliban, as well as the solution to it, can be used in the fight against other forms of fundamentalism.
This report is also praiseworthy for the fact that it expresses the wish that in the future directive on procedures for granting asylum in the Member States, account should be taken of various forms of female persecution.
Mr President, it has taken a long time to bring this report before the plenary sitting as religion and sexuality are without doubt two very sensitive issues to address, even in the Committee on Women's Rights and Equal Opportunities. Now we have come this far, I would like to thank my colleagues who have put in so much effort to draw up a number of new amendments. I would particularly like to thank them for showing the courage to address the role of Saudi Arabia, something which we otherwise tend to keep quiet about, given that we live, it might be said, in an era characterised by neo-liberal economic fundamentalism.
There are many different sorts of fundamentalism both within and outside the borders of the European Union. I cannot help but mention last week's scandal, one of many scandals over the years. This time it concerned the United States. The Catholic Church has protected those of its representatives who have sexually abused children in their congregations for a generation. What is worst is when degenerates of this kind are also defended with the aid of the law. In this case, I am thinking of the current cases in Nigeria, where women are sentenced to be stoned to death for having sexual relations outside marriage. I am also thinking of the legal proceedings taken in Portugal against women who have had abortions and against those who have helped them to have these abortions, as well as of the recent referendum on the same issue in Ireland. These are just a few examples among many which demonstrate the right assumed by men to control women and children as their personal property. This often takes place in the name of religion and often under the protection of the law.
Mr President, ladies and gentlemen, it is always revolutionary to discuss the situation of women, but a few facts need to be made clear first. Fundamentalisms affect more than just the lives of women, they affect the lives of people in general, and for that reason they must be opposed and rejected on principle for they are at the root of a vision of society that is based on conflict. It is precisely because of this intrinsic nature that they have such negative consequences for women, becoming a sort of ethical justification for abuse and violence.
Clearly, respect for fundamental human rights is a cultural even more than a legal heritage, which is shared by the Member States of the European Union, a common value which has to contend with practices, customs, religions and cultures with which Europe comes into contact mainly because of migration. I would like to make it clear, however, as a Catholic, that I am absolutely convinced that Catholicism is not guilty of the forms of fundamentalism that the report appears to suggest it is.
I fully support the call for the adoption of a universal moratorium on executions and the death penalty, an effective, incisive action, a campaign against mutilation, flogging and stoning, such as we have carried out and will continue to carry out for cases such as that of the Nigerian woman, Safiya Husseini. I would like to draw your attention to a number of issues which I feel need to be addressed, calling upon the Commission and Parliament to reflect on them once again: to reflect on the right of the family, on the minimum conditions for the right of asylum, on integration, with regard to which we need to move away from a form of hypocritical rhetoric which drifts between full integration with the Member States of the European Union and respect for identities, and on the need for a clear separation of Church from State, or rather of religion from politics.
To sum up, we confirm our rejection of any form of violence, particularly violence and oppression inflicted on human beings, be they men or women. We call upon the Commission not just to guarantee that the Community acquis on women's rights will be respected in the talks, but also to analyse all these problematic issues further, for there are at least as many unresolved issues as issues which have been resolved.
Thousands of women suffer oppression, abuse or other forms of maltreatment. Every serious attempt to do something about this deserves our support. After all, women are equal to men and deserve respect for their talents. As a Christian, I have adopted this attitude based on the Bible.
However, the report on women and fundamentalism offers no solution to the problem. Quite the reverse, in fact. The report tips towards a similar kind of intolerant fundamentalism to that which it means to fight. Respect for the deep conviction of worshippers is nowhere to be detected. The report arrogantly prescribes what is good and evil. Religions are treated with a negative and biased approach.
The report's basic ideology is founded on the belief that people determine for themselves what is right and wrong. People only have rights. Any mutual ties of love and care, of solidarity and self-denial are treated with suspicion. This appears to me to be unadulterated egotism, despite the veneer of human rights.
The statements about motherhood form the most disappointing part of the report. Motherhood is, by definition, not a purely personal matter, if nothing else because children develop their own personalities. Furthermore, the father is depicted in an appalling manner as somebody who exercises control over the reproductive capacity of women. As a father, I feel deeply hurt by this statement. Is the rapporteur looking to abolish men, by any chance?
I regret the work that has gone into this report by the rapporteur, but I hope that it will be rejected. Let us look for other ways of improving the position of oppressed women.
Mr President, Mrs Poli Bortone, as a Catholic, is calling and has called quite clearly for a clear separation of Church from State, or rather, as she said, of religion from politics. As a lay person, I make exactly the same request, which, I feel, restores dignity to those who have faith or religious beliefs and restores dignity to those with political responsibilities. Ladies and gentlemen, the problem is precisely this: the separation of religion from political power and political decision-making. The problem covers more than just the religions we describe as fundamentalist, it is more than just the extreme case of genital mutilation and the Sharia: it is the general, standard situation, which is common in our countries too, the fact that there needs to be a separation of Church from State, of religion from politics.
This is the heart of the matter, this is what we must have the courage to do. It is too easy to condemn extreme cases or Afghanistan; it is more difficult to take a look at our own home, more difficult to talk about the continual interference: I refer, for example, to scientific research, to the ban on the use of supernumerary embryo cells for scientific purposes, I am thinking of the Church's positions on therapeutic cloning and the obedience shown by the political class. Therefore, the meaning of this debate, of this report, for us and for all the women who live in Arab countries, whether extremist or not, is that the dignity of each individual and the respect for the religious beliefs of each individual will be safeguarded only if we assume our responsibility to separate religion from politics, Church from State.
There you are: this, I feel, is what we must have the courage to do, without limiting our focus, so to speak, to extreme situations.
We must take care. If we do not make the separation absolutely clear-cut and make indulgent concessions to the claims of cultural relativism, we will not help the women of Arab or European countries who are fighting for recognition of their role in society and their integrity at all.
Mr President, in European society and especially in the European Parliament, where we fight for respect for human rights, the debate on the issue of fundamentalism and its repercussions on people's lives and on the productivity and creativity of society is of immense importance.
History teaches us - and modern times also show us - that women are the first and most vulnerable victims of fundamentalism and it is this which interests Parliament's Committee on Women's Rights.
Violations of women's human rights are a daily occurrence in numerous areas of the world, in various forms and in various sectors of public and private life. And if we exercise a little self-criticism, we must admit that it was the destruction of cultural monuments by the Taliban and the terrorist attack on 11 September which made us aware of the situation of women in Afghanistan. And cultural and religious customs and traditions are constantly cited in Afghanistan - as they are elsewhere - as an excuse for violating these rights. It is true that women and how they live are always the last bastion of resistance to progress in a country or society. So what we see is that, while numerous countries accused of violating human rights, especially women's human rights, are finding the courage to introduce economic reforms which often fly in the face of traditional or religious precepts, when it comes to women and their rights, change is resisted at every turn.
My political group and the rapporteur differ on the role which religion plays in people's lives. We do not accept that religion and human rights are in opposite camps. Anyway, keeping the faith cannot go hand in glove with suppression and violence. This was the thrust of repeated amendments proposed by my political group in committee; however, the rapporteur failed to pay them any attention, which is why my political group has tabled amendments before plenary.
Rather than fight our citizens' religious convictions, our approach is to mobilise all the political means at our disposal to ensure that the principles of the Universal Declaration on Human Rights are applied to all policies, as the European Commission did recently when it took the initiative to strengthen these policies in its foreign relations.
Mr President, Commissioner, ladies and gentlemen, it is extremely important that the European Parliament discusses and votes in favour of the report on women and fundamentalism. This is a political issue of the utmost topicality, which must be addressed carefully but quite firmly. It is our view that, in the European Union, equal rights for women and men, the right of all of us not to suffer public and domestic violence and to undertake the tasks that are within our ability, which we wish to undertake and which benefit us, is one of the greatest privileges we enjoy. We wish to share these privileges with all the women in the world. The violence we see throughout the world, particularly the situation of Afghan women under the Taliban regime, also exists, unfortunately, in other countries in which the dignity and will of women are trampled on for religious or ideological reasons. We must condemn and fight effectively against the various forms of fundamentalism that exist in the world and which allow such situations to exist. No one will be able to understand why the European Parliament is not adopting a strong position on this matter.
Many compromise amendments have now been tabled. We must make an effort to reach agreement and we need to keep an open and tolerant mind on this matter. We cannot adopt a fundamentalist approach to this issue of intransigence toward the enormously serious situations taking place across the world and, in some cases, for example concerning the decision on reproductive rights, even within the European Union.
The aim of this report is to secure a vote against all forms of fundamentalism. If the European Parliament does not approve the report, it would, from a political point of view, be extremely serious; it would send the message to the world that the European Parliament cannot agree on how to fight the various forms of fundamentalism that currently exist.
Mr President, ladies and gentlemen, I think we are caught between a desire for clarity and the difficult nature of this subject. I am slightly uncomfortable with this report. I accept that it took a certain amount of courage to draw up this report, but I am not convinced that it had to be so ambiguous. The line between religion and fundamentalism does not seem to me to be clearly drawn. This certainly does not mean that fundamentalism is bad and religion good, but rather that we must not confuse religion with fundamentalism and vice versa. Speaking, not as a politician, but as a researcher who has studied the history of women, I know one thing: there is not a single religion that has not created a hierarchy between the sexes. This is a historical fact that cannot be denied. All those of us who want to oppose fundamentalism in any shape or form must face up to this historical fact without being hypocritical about it.
In every religion, there is a hierarchy between the sexes. Some do promote certain women's rights, but few create and promote gender equality. That does not exist. We just have to put up with it, as it were. Personally, I am in favour of separating church and State, as you can tell from my speech. My words are addressed to all followers of religion. Fundamentalist or not, you are well aware that no religion has produced a theory on equality between men and women.
This report makes me uncomfortable as there are some things that are not right. Recital T, for example, states that fundamentalism and feminism can be reconciled. Nothing could be further from the truth. It is possible to cobble together or come up with strategies for emancipation despite fundamentalism, as certain Iranian women have proved to us, but that does not make it true in all cases. Similarly, when I read in Article 31 that religious leaders must be asked to grant women the right to control their own bodies, I must protest. They will not do it! They are fighting against contraception and abortion. We know it, fundamentalism or not.
Let us think seriously and clearly about all that. We will undoubtedly disagree, but each person's position will be clear to us all.
Mr President, we are firm supporters of the fight to uphold women's rights which are trampled upon by fundamentalists, but we feel that this report does not do the cause any favours. When it accuses the religious organisations of barring women from leading positions in the hierarchy, it is not attacking the kind of fundamentalism which is a threat - Islamic fundamentalism - so much as the Church, which restricts priesthood to men. The report contradicts itself when it calls upon the European Parliament - moreover in arrogant, disrespectful terms - to impose its own views on matters of dogma and ideology on the Pope and the patriarchs. This prompts me to wonder what is happening to the European Parliament: is it the parliament of the peoples or a parliament serving the occult powers?
The report makes two mistakes. The first is to equate Islamic fundamentalism with the principles of the Christian tradition, which have been dismissed as obsolete and reactionary, whereas the Christian and Catholic tradition is an integral part of the heritage of values and common culture of the European peoples. The second is to see Islamic fundamentalism as a degenerate sect of Islam when it is actually the current, authentic interpretation of Islam which is taught in all Islamic universities. It may be politically correct to disregard these facts but in doing so we are preventing Europe from defending itself against the danger represented by Islamic communities, governed by the severe rules of the Sharia which takes as much notice of women's rights as it does of our right of the family and all the principles of freedom.
Mr President, I have to say that I am genuinely perplexed - and I am not saying this to take sides - by this report, not least in the light of my experience of the past two years in which, as Vice-President of the ACP-EEC Joint Assembly responsible for Human Rights, much of my time was spent promoting women's rights and freedoms. I am perplexed by many parts of the report and I want to go back to the crux of the matter, which I feel has been comprehensively defined by Mrs Bonino in her speech, and state my views clearly once again.
The problem is the separation of religion from politics. From this point of view, if there is to be such a separation, it has to be understood that there are two ways of looking at these two radically different dimensions of life; so much so that, in actual fact, the only fundamentalism I truly fear is the fundamentalism of those sorts of idealisms which can no longer see the sense of reality in dealing with each specific subject individually by different means. Therefore, when this report calls upon us not to recognise States in which women are excluded from government and it is referring not to a normal State but to a State such as the Vatican, for example, I realise immediately that there is something wrong, for we are being asked to trespass on Member States' prerogatives and interfere in something which does not deserve such treatment.
Similarly, if religion and politics are to be separated, the problem is the freedom of the Church, which must not be conditioned by political points of view or prerogatives. Therefore, when I read in point K of this report that, when religious bodies carry out activities of a public nature, they are, just by doing so, as good as committing a crime against an alleged European law; that is, if, by way of example, a religious body were to run a hospital or a school, it would in some way be a threat to European law, I find this extremely disturbing.
That is why I confirm once again my support for the fight to uphold women's rights, but I must strongly reiterate my concern at the report's method and subject matter.
Mr President, ladies and gentlemen, last Friday, 8 March, was International Women's Day. I hope that each one of us, men and women, took part in meetings, seminars and conferences to confirm, once and for all, that equality between men and women is vital for the democratic development of our societies.
The values of the European Union laid down in the Charter of Fundamental Rights include the right to human dignity, the right to the integrity of the person, freedom of thought, conscience and religion and equality between men and women.
Therefore, here, in this Assembly, let us accept our responsibilities. It is up to us, the men and women of Europe, to apply these rights and ensure their application within the European Union and to defend and develop these values in the rest of the world. Here, I would like to point out how important the adoption of this report would be in this battle, as we must keep on tirelessly reminding ourselves that women are the primary victims of fundamentalism. They are victims of violence, social, economic, political and sexual discrimination, psychological and physical abuse, oppression, and are refused all the fundamental rights: equality, access to education and politics, and all in the very name of fundamentalism, which is the antithesis of human rights.
We can and must take action. We must promote and protect democracy and human rights in our Association Agreements. We must also ensure intercultural dialogue between the two banks of the Mediterranean by increasing monitoring for more active participation of women in the actions and programmes we support.
Lastly, we must support women seeking asylum in the European Union having suffered persecution in their own country in the name of fundamentalism. The defence of women's rights and equality between men and women must be one of the cornerstones of our actions which requires specific attention from our Assembly. In this Assembly, from now on, with the vote on this directive, let us give women the means and the signal to cast off their chains and let us once more assume our responsibilities.
Mr President, the discussion is very interesting but I have noticed that hardly anyone is talking about the text, probably because many of us are confused by it. The history of this report, in the first place, shows that this initiative is untimely. What was originally a report on women in Islam has ended up as a convoluted, ambiguous report with no real coherence.
In not wishing to attack Islam head-on, which I understand, the definition of fundamentalism has remained vague. Yet is fundamentalism not a caricature of religion? We are all in agreement with regard to separating the temporal from the spiritual, and, from then on, it is not really within Parliament's remit to get involved in the ambiguous area of comparative theology. However, certain points deserve our agreement, in particular the statement that, within the territory of the Member States, customs and beliefs that are counter to human rights, and in particular women's rights, cannot be tolerated and that the family rights of the Member States take precedence over those of the countries of origin of immigrants.
In conclusion, equality between men and women is not a matter of theory. Women must be promoted, along with their position and role in society, not simply as women, but because they are part of the same humanity, and therefore the same dignity, as men.
Mr President, fundamentalism causes many problems within societies, and women, in particular, are the victim. This is illustrated by such things as the situation of women in Afghanistan, the stoning of women, or traditional practices such as female circumcision which, unfortunately, are still being carried out, also in Europe. In fundamentalist societies in particular, women are often denied fundamental rights and freedoms, and often have no access to adequate assistance, health care and education. This is why I was pleased with the proposal by the Committee on Women's Rights and Equal Opportunities to draft an own-initiative report on the topic of 'Women and fundamentalism' and this is precisely why I am disappointed with the poor quality of the present report. I regret that we were unable to find a compromise within Mrs Karamanou's opinion.
The Izquierdo report is right to call attention to the adverse effects of fundamentalism. However, if the topic and the intention are good, it does not necessarily follow that the report is good. The report goes too far where it lumps together religion, fundamentalism and human rights violation. The report is more anti-religion than it is pro-woman. It has adopted the wrong approach because solutions are sought in half-yearly reports, the setting up of an open university for women only, special mobility programmes for women - as if women needed this - and intervention in countries which act in accordance with their legislation but which, in the eyes of the rapporteur, nevertheless offer women inadequate protection. The report is also inconsistent. It is fair to call for the separation of church and state, but it goes on to prescribe requirements for the internal organisation of religious traditions. Moreover, the report is full of careless formulations.
Our group has tabled amendments, which can improve the report to some extent. However, even if they were all adopted, there are many instances left of over-simplification, lack of editorial clarity, duplication, obligatory repetitions of EU legislation and proposals which fall outside our remit.
In my country, representatives of human rights organisations, women's organisations, churches and women in churches have made an urgent appeal to vote against the report. One thing is certain: women and religion, the Committee on Women's Rights and Equal Opportunities and Parliament, along with the fight against fundamentalism, deserve a better report than this one.
Mr President, I am also perplexed by the fact that tradition and culture are always used as an argument at the expense of anything else. Historically, culture and tradition have put women into the situation of inequality they suffer today.
The worst violations against women in the world are currently carried out on behalf of religious fundamentalism. Religious fundamentalism is also political and, when women and girls live under it, their lives tragically offer them no possibility of escape.
In the name of the freedom of thought which the Members from the People's Party advocate, quite rightly, the Izquierdo report argues in favour of the separation of the powers of Church and State, that is, between religion and politics. That should be the report's most significant argument. Many women are awaiting our commitment on this issue. We must defend the values that we, men and women, espouse in order that we may live together in freedom. In the name of that freedom of choice and decision which is denied to the majority of women in the rest of the world.
We do not agree with the exclusive determinism for women, which condemns them for the rest of their lives. It is not true that women can participate with the same dignity as men because they are excluded from practically everything which may give them that dignity. In the name of tradition, religion and fundamentalism, women are stoned, murdered and mutilated.
As I have said, many women await our commitment and we cannot disappoint them. In the name of freedom of thought, we must vote in favour of this report.
Mr President, I should like to congratulate Mrs Izquierdo Rojo because she touches on a very important and difficult problem in her report. To start with, as far as fundamentalism is concerned, I think that we have to analyse the concept outside the European Union.
According to the Treaty, the European Union is a union of independent states. Religion is a purely private matter for each individual and keeping the faith is a personal decision for each individual, assuming of course that keeping the faith does not run counter to the basic principles which unite all the Member States of the European Union. On Women's Day recently, we discussed Muslim women in Europe. Islam is the second most important religion in the European Union today. The European Muslim women who spoke highlighted the fact that the Koran is interpreted solely by men. Women are never involved in interpreting the Koran. However, any interpretation of the Koran or any other religion in the European Union cannot be respected unless the basic laws and principles of the European Union are respected first. This means that the basic principle of equality of men and women is a principle on which any other priorities and principles must be founded.
However, outside Europe, fundamentalism really is a very important problem, as many of the speakers have described. I think that identifying, describing and condemning the problem is very important, but Europe will be guilty by omission if it fails to take very specific measures to deal with it worldwide. The European Commission has proposed specific measures to mainstream the gender dimension in all forms of foreign policy, in external trade, in development aid, in all the European Union's individual agreements with third countries and at summits organised between the European Union and various continents, such as the Europe/Africa, Europe/Asia and Europe/Latin America summits.
This proposal is quite specific. First, last year, as part of mainstreaming in all individual policies, the Commission presented the action plan on development relating to women. It contains very specific actions on how to take account of respect for women's human rights, the involvement of women in development aid and the development of each country, and how to apply this action plan, with incentives and, where necessary, with sanctions. Similarly, we are organising an initial seminar in March for experts from the 15 Member States and delegates invited from all over the world to debate a foreign policy action plan to be complied with by the European Union and the Member States. We are preparing a Council of Foreign Ministers in 2003 at which the main item on the agenda will be a foreign policy action plan and recommendations.
This is a very important report because it focuses the debate on what is now one of the most serious issues at global level, the crime perpetrated against women on the grounds of religion or cultural mores, a crime which affects hundreds of millions of women.
Thank you very much, Mrs Diamantopoulou.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the debate on the recommendation for second reading (A5-0038/2002) by Mrs Thorning-Schmidt, on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (Noise) (17th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (10479/1/2001 - C5-0546/2001 - 1992/0449A(COD))
Mr President, I should like to begin with a comment on the Rules of Procedure, and I assume that the time it takes will not be deducted from my speaking time. I think we should try something new in Parliament today. What I envisage doing is dividing my five minutes in such a way that I am allowed to talk for four minutes to introduce the debate and for one minute to conclude it, once the Commissioner has made her speech. I propose this in the light of two factors. First of all, I understand that the Conference of Presidents had an 'away day' last week, when they decided to have more lively debates here in the House. The second factor is Rule 121, paragraph 4 of the Rules of Procedure. I asked the Sittings Directorate, before I came here today, if what I propose was possible. I was told flatly it was not, but I want to ask permission to do what I propose, given that there is nothing in the Rules of Procedure to prevent such a procedure. I therefore assume that you will be sympathetic towards organising matters in this way today.
Mrs Thorning-Schmidt, of course I am not going to subtract the time you have spent on this request from your speaking time. I thank you for having chosen a moment when I am in the chair to carry out this kind of experiment, which makes my life much more enjoyable. I must say that I do not see any problem with your suggestion. If you speak as rapporteur and, after the Commissioner has spoken, you ask for the floor to make some point of detail in relation to what has taken place during the debate or what the Commissioner has said, I do not see any problem in our proceeding in that way.
I would now ask you to take the floor, Mrs Thorning-Schmidt, as rapporteur.
Mr President, can I do the same if there is a problem? If the Member replies and then there is a need for me to reply, can I do the same?
Commissioner, my understanding is that, in your capacity as representative of the Commission, you can request the floor whenever you like.
Mr President, with regard once again to the Rules of Procedure, I want to say that my business following the debate is not to criticise anything the Commission has said but, rather, to comment on aspects of what my fellow MEPs here in the House have stated. I am now, then, embarking upon my speaking time.
Noise is a major problem in European workplaces, and I believe it is important to emphasise that this directive is good for workers and that it does not affect anyone else. As has been discussed, there are many misunderstandings as to who is affected by this directive. We know that noise can have incredibly harmful effects. The possible effects of noise are very well documented. We are talking about tinnitus and permanent loss of hearing. I believe that combating noise in the workplace is the best thing we can do to prevent injury at work and to prevent employees being permanently excluded from the labour market. It has therefore surprised me a great deal during the debate on this issue in the Committee on Employment and Social Affairs that, for example, the Group of the European Liberal, Democrat and Reform Party, which normally attaches incredible importance to doing something for handicapped people in the EU, has not shown greater interest in efforts to prevent people from being handicapped by damage to their hearing, for that is at all events the best strategy of all. We also know that the existing noise directive from 1996 is out of date and does not provide employees with sufficient protection. The common position with which we are now being presented is far better, for an actual limit value is being introduced for the first time. It is an important step that such a common minimum level should be established for the whole of the EU. The amendments adopted by the committee improve the common position on a range of points, and I am pleased about the support which many have said they will give. The biggest improvement can be achieved if we set great store by the preventive strategy, and I believe that that is a right and proper principle.
I turn now to the music and entertainment industry. This is a much discussed subject in connection with which the Group of the Party of European Socialists has entered into a compromise, by which we stand, with the Group of the European Liberal, Democrat and Reform Party and the Group of the European People's Party and European Democrats. I must not, however, disguise the fact that this is an impairment of the common position, and it is interesting that we now see a European Parliament that attaches less importance to protecting employees than the Council of Ministers does. This is a new development, and I would ask the public to note the fact. We support the compromise proposal because it has been important to us to avoid having the common position rejected in the European Parliament. And, as we heard, there was a real risk of that happening. That would have been clearly unacceptable for, then, employees would only have been protected at the 1996 level. We have therefore accepted the compromise, and that of course also shows that we have been incredibly sympathetic to what the music and entertainment industry has told us in connection with this matter. I would also say to my fellow MEPs in the House that we have perhaps sometimes been too sympathetic. By that, I mean in fact that some MEPs have not been critical enough of what the industry has said. Rumours of the worst kind have circulated about this matter. I have been accused of wanting to close down the whole of the pop industry in Great Britain and of wanting to prohibit the bagpipes in Scotland. It is all complete and utter nonsense, of course. Naturally, we must listen to what society around us says, but that does not mean we simply have to roll over. We have a compromise proposal I can live with. I am in actual fact extremely satisfied with it. It will mean that the entertainment industry will only be covered by the directive after five years and, in the intervening period, we shall call upon the Commission to carry out an investigation of how the directive will affect the music and entertainment industry. The Commission will subsequently assess whether it is necessary to exempt the industry from the directive or to regulate it in some other way. I believe this compromise proposal will make it clear how much exaggeration there has been in this matter and also make it clear that even people in the music industry are very seriously affected by the damage to their hearing that we are in actual fact trying to combat.
Finally, I wish to emphasise that I should like to have seen us achieve more in terms of improving workers' protection. That has not been possible, but what is now crucial is that, tomorrow, MEPs support those proposals which in actual fact improve the common position and ensure that we attach more importance to the preventive side. I urge all my fellow MEPs to support the proposals now tabled by the committee, together with the compromise proposal.
Mr President, ladies and gentlemen, minimum health and safety standards are the core of European employee protection legislation. The harmful negative effects of noise exposure are scientifically documented and we do not need to discuss them in detail here. Noise-induced deafness is one of the most common occupational illnesses. Measures to protect workers from noise thus have a high priority. Everyone involved - workers, employers and legislators - should therefore seize every opportunity to keep noise pollution in the workplace as low as possible. With regard to reducing the noise levels which people voluntarily submit to during their leisure time, however, there is little we can do, other than appeal to the individual to exercise common sense.
In agreeing protective measures for the workplace, however, we must also take account of the scope for their practical implementation - and especially the impact on small and medium-sized businesses. There is little point in adopting highly complex rules at European level if they cannot or will not be complied with in practice. In striking a balance, I believe that the amendments proposed by this House generally offer acceptable solutions. I would also like to thank the rapporteur particularly for her willingness to compromise, which was already evident in the committee. This defused a potential conflict over a significant change to exposure limit values and action limit values, without sacrificing the justified interests of employees.
With regard to the assessment of the noise exposure level, too, the provisions of the Council's common position on individual hearing protection should be maintained. We also endorse Amendment No 8, which states that Member States may lay down values which are lower than the exposure limit values and the action limit values laid down in this directive where this is necessary with regard to the health and safety of workers. This is entirely in line with the principle of minimum standards in European social policy. We also make it clear that the employer is responsible for enforcing the wearing of hearing protectors and the provision of individual training. As 'prevention is better than cure', a worker whose noise exposure exceeds the lower exposure action values will also be entitled to appropriate audiometric testing. The use of a weekly noise exposure level in place of the daily noise exposure level under certain conditions is sensible, as envisaged in the Council's common position.
The aspect of this directive which triggered the most heated debate concerned the treatment of workers who are exposed to music, from classical/orchestral music to disco. In my view, we take adequate account of this special area in the compromise proposed in Amendment 23. I hope this is a solution which the Council can also endorse, for an immediate and unconditional inclusion of these events will hardly do justice to the general belief that music - whether in the concert hall or the night-club - is noise and should therefore be treated restrictively from the outset.
Mr President, many congratulations to the rapporteur. She has produced a very well-balanced report. It proposes sensible amendments which will not impose unreasonable burdens on firms, but which will improve the directive and reduce the risk of hearing loss resulting from exposure to noise at work.
That is what this proposal is all about. Too many workers within the European Union continue to be at risk of hearing loss due to exposure to noise at work. Mrs Thorning-Schmidt has shown herself to be reasonable and willing to listen to reasonable and reasoned argument and evidence. She did, after all, withdraw many of her initial amendments, tabling new ones which move closer to, or back to, the common position on a number of elements including key action and exposure limit values.
But others in this House are straining to carve a new and retrograde path in the social field. For the first time in conciliation in the social field we are seeing moves, particularly on the right and centre groupings of the House, to weaken significantly common positions established in the Social Affairs Council, and even, at times, to exclude significant sectors of activity from the legislation altogether.
We have seen this in relation to this proposal on noise and the parallel proposal on vibration. Compromise Amendment No 23 on the music and entertainment sectors is a response to such a danger. Do not get me wrong: it might conceivably be necessary to weaken the common position when new information or evidence previously overlooked comes to light, but in my view that has not been the case in the examples I mention. We have instead seen something tantamount to a panic response to concentrated, manipulative lobbying and adverse media coverage fed by deliberate disinformation and misinformation. These developments are to be deplored.
At least two factors seem to be at work. Firstly, lobby groups have woken up to the pressure points in the codecision procedure. They know how to apply political pressure, much of it far from evidence-based, on Parliament. They think we are the weakest link, and the signal we are sending them is that they are absolutely correct.
Secondly, too many Members of this House delight in issuing press releases seeking to trivialise legislation that is entirely necessary, justified and proportionate. They will not let facts get in the way of seeing their own name in print and it is not hard to see why so many ill-informed articles have appeared concerning this proposal. They have been fed by grossly misleading or totally factually incorrect press releases and briefings from Members of this House.
I hope that we can all grow up quickly and bring a little more dignity and integrity to our role as co-legislator. My own father finds it difficult to converse with my infant son because of industrially-induced hearing loss. That seems to me a very good reason to promote sensible legislation like this.
Mr President, if the rapporteur's original draft report had gone through and had been accepted, it would have decimated industry across the EU. Yes, by all means protect workers, but do not throw workers out of work! It was essential that hearing protection should be taken into account, and I congratulate those industries and everybody else who convinced the rapporteur of the need to do so. If this had not been the case, with the exposure limit set at 87, hammering steel at 95-100 decibels, bottling at 98 decibels, and pig-feeding at 100 decibels would have ceased to exist, as would the construction and mining industries. Cement works and part of the engineering industry would have been decimated.
I recognise that the rapporteur has moved and I welcome that. I welcome the fact that she has moved from daily measuring to weekly measuring in exceptional circumstances, but I would like her to move further to weekly measurements, to go back to the main body of the text as in the common position. I am very pleased that we have got the compromise amendment on music and leisure, whatever the rapporteur says: to have five years' exemption for the music and leisure industry, for the Commission to do a report, and then to come back to this House, but to consult with both sides of industry.
I hope it goes through and I hope all MEPs will vote for it. Otherwise, we will have the ridiculous prospect of bar staff wearing ear-muffs when people go in to order a pint of beer. I am also glad that we have a chance to debate this because if it had been rejected on a second reading in committee, we would have had no chance to debate this today in the plenary session - no chance to put forward the amendment to exclude music and leisure for five years, and Parliament's view would not have been taken into account. So I say to those people who voted against the report in committee: if you had got your way, there is no way we would be standing here today.
Mr President, I will start by expressing my amazement at the speech by Mr Hughes, whom I usually experience as being a reasonably logical and calm person and who suddenly, as soon as there is any objection to this directive, from whatever quarter, is of the opinion that sinister forces are at work. We are simply carrying out our task as parliamentarians and we listen to everyone, including people who are not directly involved in the process that leads to directives. In my view, this Parliament is not indifferent to the cause of health and safety, nor to objections concerning the implementation thereof. I am therefore delighted that we can conclude the second reading of the noise directive - forgive me for not using the correct title of the directive - this week.
According to the Dutch official dictionary, noise is defined as a harsh, unpleasant sound, including background noise, din, racket, roar and commotion. In other words, it is a noise which any right-minded person will experience as disagreeable and which we can do without. I am therefore astounded, even dismayed - and many a composer will be turning in their graves - that Beethoven is being likened to a drill. According to the Council, the Commission and a number of fellow MEPs, being subjected to the noise of a hefty circular saw is actually worse than Tchaikovsky. I do understand that this is not merely about whether the noise is irritating, but also whether it is harmful. What I should like to point out is that different types of noise justify a differentiated approach. I am of the opinion that the music and entertainment industry should fall outside the scope of this directive and be regulated in a separate directive.
The fundamental difference between noise and Vivaldi is as follows: in the music and entertainment industry, sound is the ultimate product, or at least an important component thereof. Sound plays a central role in this industry. Noise in a factory is a negative side-effect, which makes no difference to the end result of the activity - quite the reverse, in fact - if it is not there. Music involves customers; it involves activities of great cultural value, especially for young people. We would not prevent professional footballers from playing in excess of 45 minutes per week, would we? That is the difference; that is what matters; we found a response to it other than levelling unjustified criticism at this side of the House, as though we have no care for musical technique. We have, but we also care about the people concerned.
Mr President, Commissioner, ladies and gentlemen, our European constitution, our Treaties, state that we are responsible for improving the workplace environment in order to protect the health of employees. I have the impression that this has often been forgotten, especially in the context of this public debate. The ignorance of the press - sometimes the quality press - also confirms this view. In addition to the usual objections from industry, massive lobbying was, of course, carried out by the music industry as well - not the dark forces, but quite specifically the music industry. This outcry raises three interesting points.
Firstly: The general public's lack of awareness that since 1986, employees in the music industry have been covered by a directive which is still in force. All employees are covered, except for seamen. This is now being rectified.
Secondly: It reveals the lack of monitoring in the Member States, for if better monitoring had been carried out, the groups affected - employers and employees - would not be in such a state of shock today.
Thirdly: It also shows, of course - and I say this critically - the very poor representation of employees' interests. I would like to send the Commission a copy of a letter which I received from the Swiss Musicians Federation about a hearing in 1996, which shows very clearly, Mr Pronk, that damage to hearing is always to be taken seriously, regardless of whether someone works in the construction industry, ceramics, or a music company or orchestra.
(Interjection: Or even in Parliament!)
Or even in Parliament, but fortunately, most of our colleagues are not as noisy as that!
Of course, there are rules at national level. As a left-wing traditionalist, too, I believe that the state and the employer have a duty to protect workers from workplace hazards. This is precisely our task, and in my view, with this directive, we have achieved this goal.
Mr President, the rapporteur has come a long way in recent weeks in terms of dumping some of her more extreme amendments. However, I take little comfort from this. I hope the rapporteur will not take this personally, as I know how much thought and work she has put into the report. However, in my view, the amendments that remain are neither necessary nor helpful. This is not just my own view. I am delighted to see the extent to which Mrs Lynne echoed this view so powerfully a few moments ago.
In the words of the UK Health and Safety Executive, the body set up to give the UK Government the expert and impartial scientific advice so necessary when dealing with such issues, these amendments provide "no benefit for health and safety and their sole effect will be to place unnecessary and unwelcome burdens on industry, particularly on small firms". The Executive advises us to oppose most of the Socialist amendments. Independently, UK Conservative MEPs had come to the identical conclusion. One of these is Amendment No 18, which I see the trade unions are supporting, while curiously claiming that many employers support it, too. I have not come across a single employer who supports this. It will be interesting to see whether UK Labour MEPs vote as their government has advised or their trade unions have instructed. I suspect the answer will be no surprise.
We shall be supporting the amendment to exempt music from the directive, an amendment originally conceived by my colleague Mr Pronk. However, that still leaves us with the problems facing industry if other amendments also pass. It is very telling that in the week EU leaders are in Barcelona, calling for EU businesses to become more competitive, and on the very day that the UK Prime Minister, Mr Blair, is spinning the line that he is so much against red tape, his Socialist MEPs continue to pursue the same old agenda, regardless of the impact on jobs.
I urge them, even at this late stage, to vote against these amendments, to vote for jobs, to vote for reform and to vote for Barcelona.
Mr President, I shall begin my short intervention by thanking the rapporteur for the work she has done.
Having said this, I will express my views on certain points of the report which, in my humble opinion, could have been dealt with differently, and on amendments and proposals which are difficult to accept, above all by professionals in the field of prevention; of course on the basis of the view that there is no such thing as zero risk and that work is an unpleasant activity.
I agree with the rapporteur that combating noise in the workplace is the best thing we can do, but I do not agree that collective protection measures should always have priority over individual protection measures. In any event, I believe that they are complementary or supplementary, or that individual measures should be applied rather than collective ones. We must consider the distribution of responsibilities; it clearly falls to the employer to provide the means, and it is they who have the disciplinary policy measures to ensure they are complied with, but the worker is no less responsible, and cannot ignore their responsibility, since they are the first to be affected if they do not adopt individual and personal protection measures.
I also disagree with you somewhat with regard to the scope, since I believe that, rather than talking about including the self-employed within the scope, it would be preferable to include them by means of the concept of workplaces and the person responsible for them, particularly in view of the increasingly frequent externalisation of many activities in numerous work sectors.
Amendment No 15 deals with an issue which is perhaps purely grammatical. Where it speaks of hearing protection measures 'likely to be used', I believe we should say 'of mandatory use'. Furthermore, there are activities involving a different intensity of sound at different times, which must be considered and resolved. I liked what the rapporteur said about music.
All of this, Mr President, Mrs Thorning-Schmidt, must be done from the point of view of providing quality employment with less risk to the health and safety of workers, and this objective demands legislation which is clear in its principles and in its wording.
Mr President, I should like, first, to congratulate Mrs Thorning-Schmidt, because she has dealt with what is, both technically and politically, a very difficult issue. Just how difficult this issue is can be seen from the fact that the amended proposal has been pending before the Council since 1994 and the first part of the proposal on mechanical vibration is only now ready for discussion by the joint legislators. We put health and safety at the top of the social agenda and we have undertaken to improve protection for workers' health and safety by bringing the directive which already exists - 86/188 - into line with Framework Directive 89/391 and updating some of its provisions.
I should like to point out that some of the proposals we have heard take us behind the current framework and the specific directive which already exists. Loss of hearing is clearly the most widely-known harmful effect of noise. It is the most serious, but not the only effect. And as far as compensation for workers who have suffered the consequences of occupational illnesses are concerned, one-third concerns hearing problems.
In five countries in which studies have been carried out - Holland, Portugal, Spain, France and Germany - compensation for hearing problems costs EUR 96 billion a year. The Commission has accepted the Council's common position in that it enhances the level of protection set out in the Commission proposal. The reduction in the exposure limit value from 96 db to 87 db is clearly good progress.
The Commission fully accepts Amendments Nos 1, 2, 6, 7, 8, 9, 10, 11, 12, 14, 17, 18, 20 and 22, which improve the quality of the text and clarify its meaning. The Commission partly accepts Amendments Nos 4, 15, 16 and 19 and rejects Amendments Nos 3, 5, 13 and 21, together with Amendments Nos 23 and 25. Although I agree with the idea behind Amendment No 3, the second part of Amendment No 4, Amendment No 5, Amendment No 13 and the second part of Amendment No 16, the Commission cannot accept them for reasons of consistency and legislative procedure. The Commission also rejects Amendment No 21, because it feels that the manner in which the Member States obtain access to the relevant medical and scientific advice is a question of subsidiarity.
Finally on the question of compromise Amendments Nos 23 and 25, which temporarily exclude music and entertainment from the scope of the proposal, the Commission is strongly opposed to this derogation because there is no scientific justification for it. Applying health and safety measures to the music market will affect 3 to 5 million workers in Europe. Factory noise has been compared with the noise from music or concerts. I think the figures speak for themselves. Musicians constantly performing in concert are continually exposed to noise levels as high as 130 db. Constant exposure to this noise gradually gives them problems with their hearing, without which they cannot do their job. I should also like to remind the House that HINDREC, the European Association of Industry, Hotels and Restaurants, agrees with the proposal currently on the table. And there is another statistic I should like to give you: the noise level in small pubs is in the order of 75 db, that is, well below the limit value of 90 already set.
Finally to ear protection available on the market. If you surf the Internet you will see all these new aids, which are very different from standard ear muffs. Basically what they do is to reduce the sound to which each worker is exposed to a level set by the worker, so that they can do their job without suffering this gradual deterioration in their hearing.
Finally, I should like to remind the House that there are another two physical agents in the workplace, optical radiation and electromagnetic fields, and that we need to start work on the next two directives, which are also very important and affect large numbers of workers.
Mr President, two things. First of all, I should like to tell the Commission that I am pleased about the amendments that are being supported. I am rather annoyed that the Commission has not thought along the same lines as the Committee on Employment and Social Affairs regarding Amendments Nos 3 and 5, because they specifically emphasise the efforts at prevention I tried to emphasise in my speech. I therefore hope that the Commission will reconsider them. I would also ask the Commission to give us a little help today in responding to something said by Mr Bushill-Matthews and Mr Pronk. Could the Commission first of all explain to these gentlemen that there is also something called sustainable development within employment and that, when we talk about wanting a proper working environment and proper health and safety regulations, what in actual fact we want is a sustainable labour market from which people are not excluded? Mr Bushill-Matthews must also agree with me that, in the long term, what is economically most sustainable is not to have a whole lot of people sitting on the 'reserve bench'. And, talking about a 'reserve bench', I also wish to address Mr Pronk and ask the Commission to help me a little. Could the Commission explain to Mr Pronk once and for all that people who play football or go to football matches will not be affected by this directive? And perhaps we could also, once and for all, have the lobbyists locked out of this House.
Mrs Diamantopoulou, do you wish to make any comment? No. Thank you very much.
The vote is closed.
The vote will take place tomorrow at 12 noon.
The next item is the Commission communication on unfair practices by airlines of third countries.
Mrs de Palacio has the floor.
Mr President, I am pleased to announce to the House that the Commission has decided to propose to the Council and the European Parliament a Regulation on the adoption of legal measures to react against the unfair competition practiced by third-country air companies receiving State aid.
We have all seen over recent months how, owing to several different circumstances, third-country air companies have received large amounts of public subsidy which in many cases have been used to lower fares and create unfair competition on routes on which European Union air companies compete. This has created a legal vacuum which has placed our companies at an unfair advantage in comparison with the companies of third countries.
In order to provide ourselves with instruments which can allow us to defend and support our air sector, which is absolutely strategic for the European Union, we are going to propose, and today we have adopted, the proposed regulation on predatory practices within the framework of air transport services.
In the field of sea transport there is already legislation to combat charges which create unfair competition and in other areas, such as aid granted in the manufactured goods sector, we have other instruments. Ladies and gentlemen, all of this is for a very simple reason: because the air services sector is not included within the multilateral agreements of the World Trade Organisation.
In this regard, it is a question of establishing forms of compensation to counter the advantages that the use of this State aid or non-commercial advantages represent for these third-country companies to the detriment of our companies.
I believe that it is a balanced regulation which contains - as you will see when you analyse it - a definition of what its principles are, of what is meant by guaranteeing fair competition, of what is understood to be unfair charging practice and establishes a procedure which guarantees that in no event will there be either overcompensation nor advantageous actions. In this respect, by means of a complaint or simply as a matter of routine, it is proposed that the Commission should open an investigation to determine whether or not there is unfairness in the charges implemented by third companies, and, in accordance with the particular situation, there will either be an agreement with the country or with the relevant company, or, if not, measures may be taken, either provisional, for 6 months, or permanent, until such a time as there is a change by the relevant third countries or companies.
I believe that this is absolutely essential if we are to genuinely guarantee that we are going to prevent unfair competition and our air sector being affected by State aid or non-commercial advantages.
Mr President, I think the Commission is right to take action in this direction because we, as the European Union, need legal tools to deal with the specific issue of unfair competition from third countries. Of course we shall be examining the Commission proposal in the European Parliament's Committee on Regional Policy, Transport and Tourism and studying the details, but I should like now to ask you three very brief questions.
First, have you already got evidence or at least received accusations from various European companies of unfair competition from third countries, America, Switzerland or other countries which we read about in the press from time to time?
Secondly, you referred to measures to be taken by the European Union in such cases. What sort of measures are to be taken and how do they stand in relation to the transatlantic agreements already in existence on which the Advocate-General of the European Court has already expressed an opinion? In other words, how do the bilateral agreements stand in relation to the European Commission's multilateral measures?
Thirdly, a question which bears no relation to this issue but is highly topical and, if you wish, you can answer us. What is to be done about covering the European airlines' insurance premiums? Cover expires at the end of March. What is the European Commission's position on this?
I would ask all honourable Members, if they can - and I believe this is possible - to summarise their questions in no longer than one minute.
Mr President, Madam Vice-President, I would simply like to pose two questions to supplement the comments made by Mr Hatzidakis. If we call for new instruments, the question we will be asked is this: What are we doing with the existing instruments, and why are they not sufficient? That is the reason for my two supplementary questions.
Firstly: Do we not already have the option of taking action against Switzerland? I believe that what Switzerland has done with regard to the restructuring of Swissair into Crossair, Swiss Airlines or whatever is clearly a subsidy case. Even if the treaty has not yet been ratified, there must be opportunities outside the treaty to proceed against Switzerland. When will you do so?
Secondly: If we take action against unfair practices relating to ticket dumping outside the EU, can you tell us what you propose to do to combat internal price dumping within the European Union in the immediate future? There are increasingly frequent cases of airlines offering tickets below cost price in order to control the market. Do you intend to tackle this problem as well?
Mr President, I have a quick question for the Commissioner regarding the point of providing proof. If a third country does not provide the information that is required to discover whether they are involved in unfair competitive practices, what would the Commission do?
Mr President, I shall be very brief. It is true that two companies have caused this situation, one quite directly and the other in a more general way. It is also true that various ministers, in their speeches at the last Council and in a letter that they have sent to me, have expressed their concern at the situation. I repeat, however, that although there have been no complaints, this proposal will enable the Commission to take formal action.
With regard to the transatlantic agreements, the problem is that, at the moment, there is no EU-US agreement, for example. There are only bilateral agreements with Member States of the Union, and these do not contain clauses that, in general, provide for the resolution of these situations of unfair competition.
Where insurance is concerned, the situation, in principle, has not changed. We still maintain that on 31 March, the special guarantee for the provision of insurance by the Member States will end for new risks related to terrorism or to war. Nevertheless, the Transport Council is due to look at this issue and consider practices in the United States and in Japan, because a normal insurance market will not function unless the United States and Japan and their airlines are also involved.
I wish to thank Mr Jarzembowski and Hatzidakis for their questions. I should like to say to Mr Jarzembowski that this measure will work against any third country that grants State aid which is used by its companies to distort competition and which, therefore, encourages unfair competition.
As for Switzerland, ladies and gentlemen, you are all aware that the transport agreement has still not entered into force, not through any fault of Switzerland, but because of the three European Union countries that have not yet ratified it. The fact of the matter is that we do not know how long this situation will take to be resolved. In any event, also with regard to Switzerland, we must be adequately covered from the legal point of view.
I should like to reply to Mrs Foster's question on proof. Ladies and gentlemen, in all of these types of mechanism, the States involved must provide proof. Sometimes, third countries are reluctant to do this. One possibility is that compensatory rights could be imposed, to be paid by companies engaged in unfair competition, to compensate for and eliminate this unfair competition. These rights will be limited to artificial price lowering, but under no circumstances can this lead to additional costs to what is a reasonable fare, as defined in the texts we are debating.
I forgot to say in my answer to Mr Jarzembowski that we are investigating unfair competition within the European Union, when it occurs and, to be specific, at the moment we are looking at a problem concerning the use of an airport in Belgium.
Mr President, Madam Commissioner, I would like to ask you this: What influence do airport duties have on these practices?
Mr President, I withdraw the question I was going to ask because it has already been put by Mr Hatzidakis and Mr Jarzembowski. I thank the Commissioner for her communication but I would like her to say what she means by 'unfair competition' because I did not fully understand this point.
Unfair practice occurs when an airline that has received State aid in its own country does not use this aid to cover a certain type of cost but to artificially lower prices on routes in which it is in competition with European Union airlines.
With regard to the receipt of airport taxes, one way of receiving these compensatory rights, would be to impose a surcharge on airport taxes.
Thank you very much, Mrs de Palacio.
That concludes this item.
The next item is Questions to the Commission (B5-0008/2002).
Part I
Question No 34 by José María Gil-Robles Gil-Delgado (H-0079/02):
Subject: International adoption of Romanian children
What action is being taken by the Commission (and, in particular, by its representative in Bucharest) in order to ensure that the review of the cases involving the international adoption of children which the Romanian Government suspended over nine months ago is carried out promptly?
Is the Commission aware that such suspension is having a serious effect on the hundreds of Community families who have applied to adopt children on the basis of full guarantees and who have paid out substantial sums of money? What action is the Commission intending to take in order to protect the rights of those people?
Mr President, ladies and gentlemen, child protection in Romania is one of the most important issues arising within the framework of cooperation between the Commission and Romania, and it is an issue which I myself have also dealt with regularly and pro-actively since the start of my term in office.
There is no doubt that there have been serious problems in Romania regarding the protection of children in state-run institutions and also regarding the system of international adoptions. Romania has signed the UN Convention on the Rights of the Child and the Hague Convention on Protection of Children. The Hague Convention signatory states have joined with us in expressing their frequent concerns to the Romanian Government about the very serious shortcomings in the Romanian legislation and procedures governing adoption and the way in which they are implemented in practice.
I must tell you, Mr Gil-Robles, that I personally had no choice but to acknowledge that in Romania, there has been a very high incidence of commercial trafficking of children - which is just about the worst crime imaginable - but that on the other hand, adoptions have of course also taken place entirely in accordance with the proper procedures, and that a substantial grey area between the trafficking of children and normal international adoptions has existed.
The Commission therefore brought intensive pressure to bear on the Romanian Government to embark on a radical overhaul of the entire system, starting with the legislation and including the institutions, structures, procedures and decision-making channels - indeed, every aspect of the process. Nothing in Romania's system of international adoptions could possibly remain as it was.
To ensure that no abuse of children can occur while these reforms are under way, the Commission resolutely supported the imposition of a moratorium on international adoptions. I am very pleased to say that the present Romanian Government has succeeded in enforcing this moratorium. It is not the Commission's policy to block international adoptions. Quite the contrary - the Commission's policy is to help ensure that these international adoptions take place within a system which is entirely transparent, conforms with internationally recognised rules, and excludes any possibility that a single case of child abuse could occur.
I hope that appropriate legislation and administrative procedures will be put in place in Romania within the near future so that the normal systems governing international adoptions can be resumed. The cases which you referred to in your question, Mr Gil-Robles, and which had already been initiated but where a decision was still pending when the moratorium was imposed are being examined by the Romanian Government on a case-by-case basis, and if it is quite clear that there are no problems with the adoption, the Romanian Government has the option of suspending the moratorium in these individual cases. I believe that this will help to resolve the problem you describe.
However, let me say again, Mr Gil-Robles, even though this may not be welcome in some quarters: in striking a balance between protecting children in Romania and the needs of prospective parents - whichever country they may live in - our first priority must always be to protect the child. I think it is quite reasonable to say to families who wish to welcome an adopted child into their lives that they have to wait another few months, rather than run the risk that even a single case of the corruption which was rife in Romania's child protection system could recur.
Commissioner, I have listened to you with the utmost respect, but there is another question I wish to put to you: why did the Commission, in the EC-Romania Association Council meeting, oppose that Council asking the Romanian authorities to pass this legislation, which they promised for the end of last year, as rapidly as possible?
We have had a moratorium in place since June 2001 and the Romanian Government has formally declared that this legislation would be ready by the end of last year. According to my information, however, although it has been approved by the Council of Ministers, it has not been submitted to Parliament and is still floating around, no one knows exactly where. I am surprised that the Commission, whose intentions the Commissioner has expressed very clearly, is not attempting to kick-start this process.
I fully agree that the priority must be the children's welfare, but this will not improve by holding up legislation that will enable international adoptions to take place. The way to improve their welfare is to push ahead, as quickly as possible, with this legislation, and not to leave these children in the orphanages until that happens.
Mr Gil-Robles, I regret to say that we appear to be at odds over this matter. Firstly, as regards the Association Council, there was full agreement between the Member States and the Commission on what we should say about this issue, and also between the Presidency and the Commission. There were no conflicts here; rather, there was a common position.
On the fundamental issue, let me reiterate: our policy is clear and unequivocal. The child's interests are the priority. Until the system in Romania guarantees that international adoptions take place in accordance with our required standards, I shall continue to oppose any re-opening of the gates to allow international adoptions to take place without restrictions. I have said to you that special permission may be granted in cases when adoptions had already been initiated before the moratorium came into force. The Commission will vigorously resist - I repeat - vigorously resist any situation in which the corruption which we witnessed in Romania has any chance of re-emerging.
I repeat, I believe it is better to tell prospective parents that they must wait a little longer until we have a system which provides an absolute guarantee of protection to the children, rather than run any kind of risk.
I should like to congratulate Commissioner Verheugen and his staff for the consistent concern and attention they have shown with regard to this important issue. Is the Commissioner aware that 93% of Romanian people are against inter-country adoption as a solution for abandoned children in Romania, as is the Romanian Government, and that the Romanian Orthodox Church to which 89% of Romanian citizens belong, wholly opposes such a practice?
Is he further aware that the payments made by these Spanish families have gone to Romanian foster families over a period of time, and thus these children are not officially abandoned according to international conventions, particularly the UN Convention, which has been ratified by the governments of all the Member States, including Spain and therefore forms a part of the acquis communautaire?
Baroness Nicholson, I am aware of the problems you describe, and I would like to take this opportunity to point out that the very resolute and determined action by the Commission with regard to the protection of children in Romania has resulted, not least, from the consistent pressure applied by the European Parliament. It was this House which repeatedly called on the Commission to reject any compromises on the protection of Romanian children, and the Commission is firmly adhering to this course.
I fully agree with Baroness Nicholson that international adoptions are by no means the best instrument to protect children. Nonetheless, I believe that in the Romanian case, they are an option which we should not rule out entirely.
Mr President, I agree with Commissioner Verheugen when he says that the most important aspect of this type of case is the welfare of the Romanian children.
There are, perhaps, two aspects of this matter that need to be raised: firstly, is Romania adequately protecting its children? Are there any alternative systems? Can the European Commission adopt measures to guarantee improvements in the way these children are treated?
Secondly, since Mr Verheugen is a member of a Commission that represents the countries of the European Union, has the Commission adopted measures to ensure that, in the event that international adoptions take place involving citizens of Community countries, guarantees will be provided in the reception countries for Romanian children to be treated appropriately, in accordance with international law, Community law and with the national law of the Member States?
Commission. (DE) Mr Medina Ortega, on the first point, I can tell you that the Commission has allocated substantial human and financial resources to improving conditions in Romania's childcare institutions for many years. I am sure that everyone in this House is aware of the appalling conditions in these institutions directly after the revolution, and, indeed, for many years afterwards. Thanks to the help we provided, much of it as pre-accession funds, steady improvements in the situation have been achieved. Nonetheless, we are still a long way from a situation which we could describe as satisfactory. This is why these measures will be continued on an intensive basis.
On the second point, I fully agree with you. This is precisely the aim of our efforts in Romania and in conjunction with the Romanian Government - to ensure that the system governing international adoptions is fully and unequivocally in line with the standards required by the European Union and international law.
Question No 35 by Proinsias De Rossa (H-0097/02):
Subject: Chemical and electro-shock technology
Given recent concerns over the use of chemical and electro-shock technology in torture and human rights violations, how many companies manufacturing such equipment have received the CE quality mark? Also, what is the process by which the CE mark is awarded to such products, and is the ethical question of how this technology is to be used considered as well as the safety of the user of the product? Further, what research is used by the Commission as the basis for the decision to award the quality mark?
The CE conformity marking was introduced into Community legislation by a Council decision of 1990 concerning the models for the various phases of the conformity assessment procedures which I intended to be used in the technical harmonisation directives, and by the Council directive of 1993. The latter introduced the CE marking into a number of sectoral technical harmonisation directives.
The CE conformity marking must be affixed to any product falling within the scope of a technical harmonisation directive providing for it. It signifies that the product complies with the legally binding requirements of the applicable technical harmonisation directive. The manufacturer is responsible for affixing the CE conformity marking, although the directives often require the intervention of a third-party conformity-assessment body. Member States are responsible for the designation of such bodies in accordance with the applicable provisions of the directives.
A number of services in the Commission are responsible for technical harmonisation directives providing for the CE conformity marking, although most fall under the responsibility of DG Enterprise. However, the Commission intervenes directly neither in the process of evaluating the conformity of products nor in the award of the CE conformity marking.
All manufacturers of stun weapons falling within the scope of the technical harmonisation directives providing for the CE conformity marking must affix this marking to the relevant products. The Commission does not have information about the number of manufacturers involved.
The Commission has already replied to this issue in 1997. The question was then posed by Mrs Wemheuer. The Commission then noted that a wide variety of equipment could potentially be used for the purpose of torture. Moreover, it is not always possible to determine in advance to what use such equipment will be put. I am therefore of the opinion that it is not feasible to apply a different treatment in the context of these directives to equipment that could potentially be used as an instrument of torture. Nevertheless, and in order to take account of the concerns of the honourable Member of Parliament, the Commission, and especially the Director-General for External Relations is currently preparing a proposal for a Council regulation concerning trade in equipment which may be used for torture or other cruel, inhuman or degrading treatment or punishment.
The aim of this regulation is, inter alia, to impose controls on exports of equipment which may be used for such purposes in a third country, which will in principle include electric shock equipment.
Thank you, Commissioner, for your reply and I welcome the proposal to prepare a new regulation. Could you indicate to me when you expect this regulation to become effective? Would you not also agree that, while there is obviously some equipment which may or may not be used for torture, stun gun equipment is made to deliberately inflict pain on the person against whom it is used; that up to 50 000 volts can be delivered to a person by a stun gun or by the stun belts which are also used; and that it is inappropriate for equipment of this kind which is marketed by the manufacturers of these torture weapons to carry an EU quality mark as a sign of EU approval of these particular instruments of torture?
I can inform the honourable Member that I will pass on the question of the timing of the regulation to my colleague, Mr Patten. As far as the other questions are concerned, a recent report by Amnesty International says that stun guns are not used for torture or ill-treatment by the police or prison guards within the European Union. The use of stun guns is for self-defence and riot control is not in question.
The other issues you raised must be reviewed in the context of this regulation. I shall be ready to inform Parliament once I have obtained more detailed information from my colleague and his departments.
Thank you very much, Mr Liikanen. This is not the time to enter into a debate, Mr De Rossa. According to the Rules of Procedure, the same Member may not ask further questions. If another Member wishes to ask a supplementary question, he or she may do so, but you may not. We shall, therefore, proceed to the following question. Question No 36 by Niall Andrews, which has been taken over by Mr Brian Crowley (H-0126/02):
Subject: Halting the stoning-to-death of Nigerian mother Safiya Yakuba Hussaini
As the Commission is well aware, there is growing alarm at the threatened stoning-to-death of Nigerian mother, Safiya Yakuba Hussaini. Will the Commission state what, if any, representations it has made to the Nigerian authorities seeking to halt this horrific sentence, what weight it therefore attaches to its programme for the support of human rights and democracy and the new Cotonou Partnership Agreement, and will it make a statement on this matter, including the need to concentrate on measures aimed at improving the status of women in Nigeria, which remains an on-going issue for EU-Nigeria relations.
Mr President, the Commission has made representations to the Nigerian Ambassador in Brussels with regard to this case and President Prodi has appealed directly to President Obasanjo to intervene. The developments in this case are also being followed closely by the Commission Delegation in Abuja. An appeal has been lodged by the defendant and will be heard on 18 March 2002. In the meantime, the sentence has been suspended by the Islamic Appeal Court of Sokoto.
The European Union is strongly opposed to the use of the death penalty. With a view to attaining the prime objective of abolishing the death penalty where it still exists, the EU calls for its use to be progressively restricted and made subject to minimum standards.
The EU is also pressing for moratoria to be introduced where relevant. The Troika recently made a demarche on the application of the death penalty in Nigeria. The Commission is seeking to end the practice of public and particularly cruel executions pursued in certain Islamic countries. In the case of Nigeria, the Commission will work through the framework of the Cotonou Agreement, two of the fundamental conditions of which are respect for human rights and equality between men and women. Where these conditions are not met, the Agreement allows for a process of political dialogue between the national authorities and the Commission.
The country support strategy for Nigeria has identified the strengthening of democracy and respect for human rights as areas requiring action and corresponding programmes will soon be forthcoming, including programmes to improve the status of women. In addition, within the framework of the Community budget, the European Initiative for Democracy and Human Rights includes Nigeria as a "focal country". Nigeria is eligible for support for measures in the field of good governance and this will have a positive impact on the status of women by raising awareness among them of their legal rights. A project is currently under way to strengthen civil society, especially in northern Nigeria.
I would like to thank the Commissioner for his response. It is a delicate time, whilst an appeal is going on, to be raising what are emotive issues and I understand how difficult it is for you, Commissioner, to give a full outline of what action the Commission would take in future if the death penalty were to be imposed. However, could I take this opportunity to ensure that, with the good offices of the Commission, and utilising the partnership agreements we have with Nigeria, there will be a greater understanding, not only of the respect for human rights, but also of our total abhorrence of the death penalty in any form, whether it be by electric chair or by stoning or by any other method. I would have this strength of feeling with regard to America, as much as with Nigeria or any other country in the world that continues to use the death penalty. If possible, could the Commission make resources available to make sure this woman has proper legal representation to guarantee that she has a fair hearing and that every resource is utilised to save her life?
Efforts to increase awareness of the rights of people within the framework of Sharia law are part of all the work we do, especially relating to the situation of women. We are, in Nigeria, focusing a major part of our development cooperation at state level on a number of states. This brings us closer to the authorities, and also, in some cases, closer to some of the states where Sharia law has been instituted. We are trying to position ourselves in a manner which makes a meaningful discussion possible.
The broader issue of the death penalty is quite clear. It is a global issue and I am sure it is something which we all agree on.
Finally, let me add that I very much appreciate the Member's approach and his tone given the fact that we are at a sensitive stage in the case in question.
Mr President, Commissioner, I am very grateful for your reply and relieved that the Commission has acted so swiftly in this matter. The punishment of the woman in question was based on Islamic law. An unmarried woman had become pregnant, by all accounts as the result of rape.
The question as I see it, however, is not just the status of women, but an attempt at power politics, where Islam is being used in Nigeria to stir up the feelings of the people and create artificial disputes, as I have brought to the attention of the Commission in my earlier written questions. I would now like to ask whether the Commission has considered any tools that might be used through our policy on development cooperation to lessen this ever-growing exploitation of religious tension.
This will, in any case, be the theme of the analysis of what we can do. I should warn, however, against the perception that our development cooperation activities with a given country make it possible for us to influence events of this kind profoundly. The introduction of Sharia law in a number of northern states in Nigeria is a complex and highly political process with local roots. We have a shared framework of values as expressed in the Cotonou Agreement. This is what we can discuss and pursue with the Government of Nigeria. This is not an easy case, but it is one in which the widespread public attention it has attracted and international public opinion can really be of use. We at the Commission will do what we can to help exert pressure.
Question No 37 by Karin Riis-Jørgensen (H-0148/02):
Subject: Take-over bids
Does the Commission believe that European companies will be given a disincentive to be listed on stock exchanges - and the development of efficient equity markets impeded - if the EU introduces a break through rule de facto eliminating shareholders' multiple voting rights in the event of takeovers as proposed by the High Level Group of Company Law Experts?
Does the Commission believe that owners of shares with multiple voting rights would suffer a loss if the EU introduces a break through rule de facto eliminating shareholder's multiple voting rights in the event of the takeovers as proposed by the High Level Group of Company Law Experts?
The Commission wishes to thank the honourable Member for her questions and her interest in the Commission's work concerning the matter of takeover bids. It is still, however, a bit early for the Commission to provide final answers to those questions. The Commission has launched a thorough examination of the recommendations made by the Group of High Level Company Law Experts relating to takeover bids and has consulted interested parties in order to decide whether and how such recommendations could be included in a new proposal for a directive.
The Commission is aware of the criticism raised by certain Member States regarding the specific recommendation on multiple voting rights and the possible loss of certain rights after a takeover bid via the "breakthrough" mechanism.
The Commission will, wherever possible, do its utmost to take account of the various opinions expressed during this phase of informal consultation with all interested parties. I am afraid I can say no more at this moment, but no doubt Mrs Riis-Jörgensen, the committee of which she is a member and myself will engage in dialogue as soon as a more concrete proposal has been formulated. I would also like to ask Mrs Riis-Jörgensen to contain her impatience until then.
Commissioner Bolkestein, women are not very patient but I will try to be patient and wait for you to come up with proposals which, hopefully, will balance all the interests you have mentioned. I look forward to a thorough discussion and cooperation.
Thank you very much, Mrs Riis-Jørgensen. That is very kind of you. Thank you very much, Commissioner.
Second part
Questions to Commissioner Lamy
Question No 38 by Paul Rübig (H-0135/02):
Subject: Impact of the WTO disputes settlement procedure on SMUs
In paragraph 39 of the report on openness and democracy in world trade, which the European Parliament adopted in October 2001, Members expressed concern at the direct and grave effects of some WTO dispute settlement cases on undertakings throughout Europe, particularly SMUs. Parliament called on the Commission to take concrete steps, both within the EU and at the WTO, to give such undertakings legal recourse to seek compensation. What concrete steps has the Commission so far taken to this end? What steps are planned? What is the Commission's view of the call for WTO punitive duties to be paid from the general budgets of WTO Members rather than by private enterprise?
The question concerns the impact of the WTO disputes settlement procedure on small- and medium-sized undertakings.
As you know, the WTO disputes settlement procedure is essential in ensuring that the multilateral trade system is secure and predictable. The suspension of trade concessions, which are sometimes wrongly referred to as sanctions, is the last resort for a State which uses the dispute settlement procedure where the State that is at fault has breached either the agreements or the decisions taken under the WTO dispute settlement procedure.
From our point of view, the main benefit of the system for European businesses, including SMUs, is that it applies great pressure to respect the rules of the World Trade Organisation. This is the main benefit for our businesses, and therefore for SMUs too.
There are, without doubt, cases where the international agreements have been breached and these must, of course, continue to be the exception. On this point, we believe that compensation must be preferable to the withdrawal of trade concessions and, within the framework of the WTO, compensation, which is a voluntary measure agreed by the plaintiff State, is a better option. In addition, this measure is only provisional. Otherwise, the system would not be as secure and predictable.
I should like to give you two examples. Firstly, in the case of hormone-treated beef, we effectively lost a case at the WTO. The Commission submitted a proposal for a directive in 2000. We also hope, and I want to make this clear to the House, that the co-legislators are going to take a close interest in this. We regret that this is not the case at the moment. In the meantime, we are conducting negotiations with the United States to find an interim solution which, broadly speaking, would enable them to export greater quantities of hormone-free beef. This is a case where, temporarily, compensation may enable a solution to be found.
Secondly, as part of the reform of the disputes settlement procedure, we recently submitted a proposal to the WTO in order to facilitate recourse to seeking compensation, as a real alternative to the retaliatory measures, in particular by providing for an arbitration mechanism on the amount of compensation. This would have the huge advantage of enabling all parties involved in a dispute to negotiate on the basis of a figure set by a third party.
Mr Rübig, this is the information that I can give you on the solution that is sometimes envisaged of possibly establishing such a supranational punitive system at the WTO. We do not believe in such a system. It would involve a fundamental change in international relations. That is why we do not feel that the international fine option is, at this stage, the correct course of action, if only because it does not provide an answer to the question of what coercive measures to implement in order to force parties to pay a fine that they wish to avoid.
In contrast, we prefer the current system and the compensation system, which - and this will be my final point - is always provisional since the underlying objective of any system that imposes discipline and respect for these disciplines is to force the State at fault to toe the line. That is our guiding principle.
Mr President, Commissioner, we all know that the imposition of punitive duties is a very powerful instrument which may threaten the economic survival of individual undertakings. That is the reason for my question: Which methods could you envisage in future to protect enterprises from the adverse effects of such measures? Would compensation, tax relief or other options be a possibility so that individual enterprises do not have to bear the consequences of a dispute settlement procedure?
Well, I think that the answer to your question, Mr Rübig, is, in that case, to move from a system of sanctions to a compensation system which obviously has the advantage of being much more voluntary. But the idea that businesses, which may fall victim to a system of sanctions, could have the right to compensation, for one reason or another, is not recognised in either international or Community law. We have also challenged the American system at the WTO, for example. This system was conceived several years ago and finalised last year and involves compensating businesses that fall victim to antidumping with the income from antidumping rights. We believe that this system provides an incentive to commit fraud and, therefore, we are not considering compensation systems. Once again, sanctions are only there to apply discipline and if we can effect the transition to a compensation system, then we would have a system that is more voluntary and is, if I may so, less random and punitive than sanctions.
Many of the problems that affect injured parties in trade disputes, especially SMEs with limited resources, arise from the time it takes for the WTO to make its rulings - often many months, if not years. No doubt this will be the case with the new steel dispute with the Americans. But rather than granting compensation, which would probably arrive too late to prevent the business concerned from going to the wall, would it not be better for the WTO to have a system of temporary injunctions, which would require the suspension of such actions on the basis of prima facie evidence of illegal action until substantive decisions can be made?
Would the Commissioner be in favour of such a system? If so, could he suggest how one might go about implementing it?
I agree that it is a very good idea, Mr Purvis. The international legal system, and that of the WTO is rather slow although it is in fact not much slower than our national legal systems when dealing with this type of case, but 'summary' type proceedings, which you refer to as injunctions, might be appropriate.
I have two comments to make in response to this point. First of all, it is a good idea. Secondly, as it happens, the WTO disputes settlement procedure is still in its infancy. It is barely five years old, which, for legal proceedings, is still very young, especially for France and we are, for the time being, working on improving other parts of the procedure. I acknowledge, however, that this is a question that we must ask ourselves when the time arises.
However, this type of procedure does not provide a response to an objection raised, which is how do we go about ensuring that injunctions or summary proceedings of this sort are observed? If they are breached, do we have recourse to trade measures? I do not think that the use of law enforcement authorities provided for in Chapter 7 of the United Nations Charter is applicable in this case. And as soon as this ceases to be the case and that there is no, if I may say so, State authority in command of a police force, you come back to the problem of sanctions.
The idea is a good one, but we must still answer the question of knowing how to implement this, if not through sanctions and compensation pay-outs, which brings us back to the previous problem.
Thank you very much for your cooperation, Mr Lamy.
Questions to Commissioner Wallström
Question No 39 by Mihail Papayannakis (H-0062/02):
Subject: Packaging and packaging waste
Has Greece notified the Commission of its national measures to implement Directive 94/62/EEC
Mr President, an infringement procedure against Greece was opened in 1996 regarding the failure of the Greek authorities to transpose Directive 94/62 on packaging and packaging waste international legislation. In July 1998 the Commission received notification from the Greek authorities on a draft law which would transpose Directive 94/62. However, this draft law was not immediately adopted into Greek legislation and so transposition did not actually occur in 1998.
On 13 April 2000 the European Court of Justice condemned Greece for non-transposition of Directive 94/62.
On 2 May 2000 the Commission requested information from the Greek authorities regarding the measures taken to comply with the Court ruling, but no information was provided. The procedure stemming from Article 228 was initiated against Greece on 8 November 2000 and a reasoned opinion was sent to Greece on 10 April 2001.
On 2 August 2001 Greece adopted Law 2939/2001, thereby transposing Directive No 94/62 into Greek national legislation. The Commission received notification of this law from the Greek authorities on 26 September 2001. This law has satisfactorily incorporated the observations of the Commission concerning the notification text transmitted to the Commission in 1998 and the procedure against Greece under Article 228 regarding transposition of Directive 94/62 was therefore closed on 20 December 2001.
Thank you, Commissioner, for such a detailed reply, full of dates and numbers. The only question which remains is, when will the provisions of the directive and the law which you mentioned to us start being applied? I am asking because there has been very heavy rainfall in Athens over the past two days, coupled with a strike by refuse collectors, and the huge volume of rubbish to which this directive applies has blocked all the drains and the town has flooded. Can you tell me what is being planned apart from formally introducing this law? I think that there are deadlines. Can you tell me what your views are? When, roughly, will the volume of rubbish start decreasing and a different sort of policy - a recycling and recovery policy - be introduced?
The Greek Government should have already started to implement the directive so I hope that it is now properly transposed and that all the necessary measures have been taken by the Greek Government to make sure it complies with the existing directive.
Question No 40 by Glyn Ford (H-0092/02):
Subject: Water Framework Directive
By 2015 under the new Water Framework Directive 2000/60/EC
The water framework directive has set the objective to achieve good status for all waters in the European Union. It will address all relevant sources of pollution, including industrial activities. As a tool to achieve this objective the directive follows a combined approach of emission controls addressing pollution at the source and water quality standards to be achieved for the particular water body. Complementing existing Community legislation on major sources of pollution, urban waste water discharges, pollution from agriculture and impacts from large industrial installations, the water framework directive foresees emission controls for particularly hazardous substances and water quality standards at Community level.
Commission proposals for these to Parliament and the Council have to be submitted by December 2003, also taking into account cost-effectiveness and proportionality. Participation of all relevant stakeholders will be one of the key elements of the directive. This will be achieved by mandatory public participation when developing and adopting the necessary river basin management plans, but also by broad participatory processes at EU level, facilitating the implementation of the directive. This process is to ensure input and participation by all interested and involved parties. Further, Community research efforts under the Sixth Framework Programme will support the implementation of the directive, as will the LIFE financial instrument in the field of innovative and integrated techniques and methods.
Beyond those measures the Treaty provides for clear guidance as regards financing Community environmental policy being, as a rule, the responsibility of Member States. On state aids the Commission does not intend to propose changes.
I am slightly disappointed with the response from the Commissioner. While I am fully in support of strong, effective and costed legislation to force improvements in environmental standards governing water quality and other matters, and of the proper policing of such legislation, I would also like to see this stick approach complemented by, as it were, a degree of carrot. In my own region - and particularly in Cornwall, which is an Objective 1 area - we have very many small and medium enterprises that will find it most difficult to comply with this legislation. I would like to see some financial incentives or rewards introduced to enable them to stop polluting water. If we merely have, if you like, the stick approach and no carrots, then I am afraid we are going to find it more difficult to reach these standards and, at the same time, increase suffering in some of the very small enterprises in the UK county hardest hit by job losses, when we are actually spending considerable sums of money trying to create jobs there.
Mr Ford, I wish I had more carrots and more money to provide us with a financial incentive, but I do not have this money and it is actually for the Member States to follow up and ensure that they create the kind of financial steering instruments and the kind of financial incentives necessary here. That is the only answer I can provide apart from repeating that we have some funds available, LIFE, project funding and research. But we cannot go into each and every Member State directly and create those incentives. That will have to remain the responsibility of the Member States.
I have a very specific question: When will the treatment of waste water in Brussels comply with the legislation?
The implementation of the waste water treatment plans in Brussels is long-awaited and, as you know, we have initiated infringement proceedings against Belgium on this matter. According to the latest information we have received, it should be ready by 2006.
Question No 41 by Nuala Ahern (H-0093/02):
Subject: Assessment of radioactive emissions from Sellafield and Cap de la Hague
Has the Commission already made an assessment and if not, will it undertake an immediate comparative assessment of the details of radioactive effluents and emissions released respectively from the Sellafield nuclear waste and fuel processing plant, operated by BNFL in the UK, and the La Hague nuclear waste and fuel processing plant, operated by COGEMA in France, as published in the Commission Radiation Protection Report 127, Radioactive effluents from nuclear power stations and nuclear fuel reprocessing plants in the European Union, 1995-1999, and the report prepared for the European Parliament's Scientific and Technological Options Assessment Programme (STOA) on 'Possible Toxic Effects from the Nuclear Reprocessing Plants at Sellafield (UK) and Cap de la Hague (France)', published in December 2001 and November 2001 respectively?
Mr President, I am wearing my Irish scarf today. In response to the question, the Commission has compared the following two reports: its own radiation protection report 127 (Radioactive effluents from nuclear power stations and nuclear fuel reprocessing plants in the European Union, 1995-1999), published in December 2001; and the so-called WISE report, drawn up for the European Parliament's Scientific and Technological Options Assessment Programme (STOA), on the possible toxic effects from the nuclear reprocessing plants at Sellafield and Cap de la Hague in France, published in November 2001.
In particular, the Commission compared the reporting of radioactive effluents released from the Sellafield and La Hague sites. The Commission can confirm that the data reported in the two documents were found to be consistent. The difference between the two documents lies in the fact that the Commission document simply reports discharge data whereas the WISE report presents an analysis of the impact of these discharges on human health and the environment. A separate analysis of the data carried out on behalf of the European Commission is now available on the Europa website and I will ensure that a copy is made available to the honourable Member.
In order to obtain a more complete picture of the impact of all historical discharges on the northern European marine environment, in 2000 the European Commission launched the so-called Marina II study, which will be completed this summer. It will provide additional detailed information on radioactive discharges and resulting activity concentrations. It will also make an assessment of their levels in northern European marine waters and their impact on human health and on the environment.
Thank you for your answer, Commissioner. I am aware of the Marina study. I am very interested in its outcome. It will not report for a while yet, as you said. However, I should like to ask, based on that and the assessment you have already made, what further steps the Commissioner would recommend to control the continued emissions of radionuclides from Sellafield and La Hague. They are the largest man-made radioactive emissions and pollutants and do not pollute just EU Member States but migrate across the globe. Indeed, Norway has complained particularly about the Arctic fishing grounds being affected. What would you recommend as a result of all this assessment and forthcoming studies?
You recently visited Ireland - you have your Irish scarf on! You indicated that you are concerned about the emissions from Sellafield. We also have a recent RPII report, which I would recommend the Commission to study. You urged the Irish Government to pursue the issue at EU level instead of simply under the OSPAR. I have also made a complaint. I want to ask you to address that in depth. I have had to engage a lawyer to follow up the fact that this has not been dealt with responsibly over the last couple of years.
There has also been a recent departure of a Commission official, Mr Curry, to the board of BNFL. Has the Commission agreed that this is not a conflict of interest?
Mr President, firstly, I would like to say to Mrs Ahern that the overall objective lies in meeting the OSPAR commitment, the aim being to achieve a substantial reduction in discharges by 2020. The Commission is committed to helping OSPAR achieve that aim and the Member States will assist them to that end. We are, of course, following developments closely. That is our task, but only after the Marina study is complete will we be provided with a good basis and platform, a scientific assessment of the situation enabling us to judge what exactly we should do and find the correct measures, if necessary, to help reduce discharges. So once the Marina study is complete there will be another opportunity to take stock and decide on the measures to come.
I have indeed heard and seen in the media that Mr Curry has been appointed to the Board of the BNFL. Since, to the best of our knowledge, Mr Curry had not contacted us in advance to notify us of this new appointment, the Director-General for Personnel and Administration sent him a letter asking him to clarify his situation further and reminding him of his obligations under the Staff Regulations. We are looking forward to a reply from him.
Mr President, Madam Commissioner, ladies and gentlemen, the question which interests me is this: what is the legal basis - the relevant legislation and technical directives - for the assessment of radioactive effluents?
We make use of our Legal Service to assist with our obligations under international conventions and with the basic safety standards which it is the role of the Commission to establish. We also make use of experts and have expert committees comprising representatives and experts from all the Member States. We base that on the best available scientific knowledge.
Question No 42 by Pernille Frahm (H-0100/02):
Subject: Brominated flame retardants
In the light of recent research (e.g. at the Virginia Institute of Marine Science) showing that brominated flame retardants used, for example, in TVs and computers, have been found in large quantities in fish and in mother's milk, will the Commission take initiatives seeking the introduction of a total ban on their use?
Recent research at the Virginia Institute of Marine Science has found the brominated flame retardant penta-bromodiphenyl ether (penta-BDE) in freshwater fish. Previous studies have shown that penta-BDE is also found in mothers' breast milk. That is the brominated flame retardant that belongs to a group of ten chemicals known as polybrominated diphenyl ethers, PDBEs. Three polybrominated diphenyl ether flame retardants are available on the market. These are: penta-BDE, octa-BDE and deca-BDE. Penta-BDE is used almost exclusively as a flame retardant in polyurethane foams such as those found in vehicle upholstery and household furniture. At present there is a Commission proposal to ban the use of penta-BDE as from 1 July 2003.
A major use of octa-BDE is as a flame retardant in acrylonitrile butadiene styrene (ABS) plastics, whereas deca-BDE is the flame retardant of choice in high impact polystyrene. These plastics are used to mould, for example, housings for computers and as packaging for electronic appliances. Due in part to the presence of brominated flame retardants, including octa-BDE and deca-BDE, in electrical and electronic equipment, the Commission has proposed that Member States set up separate collection schemes and ensure the proper treatment, recovery and disposal of such equipment. Furthermore, in a parallel proposal the Commission has called for a ban on the use of polybrominated biphenyls and polybrominated diphenyl ethers in electrical and electronic equipment as from 1 January 2008.
The common position adopted by the Council on 4 December 2001 brought forward this date to 1 January 2007. At present, octa-BDE and deca-BDE are undergoing risk assessment within the framework of Council Regulation 793/93 on the evaluation and control of the risks of existing substances. Risk reduction measures in addition to those mentioned above may, if necessary, be proposed in the future.
Mr President, thank you for your answer and for the attention that is being given to this matter. However, I can remember a time when no one could discover how to replace asbestos. What in reality got things moving was the desire to ban the material. I can now understand people's wanting to make collections. That is also all well and good. However, it is of course not only a question of what happens to the material when it is worn out but also of what happens to it while it is in use. The problem is that, when in use, it emits materials that are absorbed partly into our blood, partly into our layers of fat and partly into mother's milk. Now that there has been an investigation indicating that the quantity of brominated flame retardants in mother's milk is forty times greater than had previously been assumed, we would ask if it might not then have been a good idea to draw up a long-term plan for when these substances might also be banned in their two aforementioned forms, which I shall refrain from trying to pronounce.
I agree entirely. These flame retardants belong to a group of chemicals which we must keep an eye on, but that alone is not sufficient. We now have a ban on one of these flame retardants, and the two others have undergone risk assessment. In a few weeks or at least in a month or two, we should be able to decide on the next step. We have not ruled out introducing further bans, but we want to have an opportunity of assessing what needs to be done on the basis of these risk assessments.
We do not rule out any measures for actually dealing with these chemicals which, as has been pointed out, accumulate in the environment. Furthermore, we must ensure that recycling takes place and that the old materials are collected. We must have control of where these substances occur.
Madam Commissioner, do you know whether any Member States are already giving serious consideration to the possibility of banning these brominated flame retardants at present, or, indeed, have already introduced such a ban?
Yes, I am aware that this debate is underway in several of the Member States. I know that such a debate is taking place in the country I know best and that this is also the case in other countries. This question has been brought up on several occasions and has been discussed in the Environment Council. There is a great deal of interest in it.
I believe that we are all agreed that we need to take action to control the use of these dangerous chemicals and, it is hoped, ensure that we can find safe replacements as quickly as possible. The risk assessments and risk evaluations give us that opportunity.
Question No 43 by Patricia McKenna (H-0101/02):
Subject: Ireland's compliance with EU environmental laws
During Commissioner Wallström's recent visit to Ireland she stated that she would use the leverage of structural funding to force Ireland to comply with some key directives such as the Nitrates Directive and the Framework Waste Directive. Apart from the ongoing legal actions, what does the Commission exactly propose to do to ensure that Ireland complies with EU environmental laws?
Is the Commission envisaging toughening the current, protracted complaint-making procedure to penalise Member States who consistently fail to comply with EU law and what would these reforms consist of and when would they be launched?
In light of the numerous environmental complaints filed by individuals and organisations in Ireland, the highest rate per capita in the EU, what kind of supplementary resources is the Commission prepared to make available to ensure that these complaints are processed swiftly and effectively?
Questions to Commissioner Fischler
Linkage between allocation of Community funds and compliance with Community and environmental law is even-handed and applies to all Member States. Linkage has already been established between Member State compliance with key aspects of the habitats and nitrates directives, and funding under the Structural Funds Regulation and the Rural Development Regulation. As the linkage deadline for structural funds approached at the end of 2000, Ireland dramatically improved its level of compliance with the habitats directive.
The immediate focus is now on the Nitrates directive. Ireland is currently the only Member State with no nitrate-vulnerable zones. In its rural development plan, Ireland committed itself to complete designation by the end of 2001. As this has not yet happened, the Commission will not approve any modifications proposed by Ireland to its programme under the Rural Development Regulation. Recently, Ireland brought forward a routine modification which is now blocked by the Commission's services. The amount of discussion on designation in Ireland at present reinforces the importance of this action and I look forward to Ireland completing its designation very soon.
The framework waste directive is not an issue since Ireland has submitted a complete set of up-to-date waste management plans.
As regards the toughness of Commission enforcement procedures, steady incremental reforms have already speeded up case handling. These reforms involve better internal use of information technology and a quicker dispatch of warning letters to Member States. Furthermore, in 2000, the Court of Justice imposed its first financial penalty in a case concerning waste management.
As regards the allocation of supplementary resources to speed up the handling of Irish cases, my services keep resource needs under constant review. However, the honourable Member will be aware that the Commission must operate within overall constraints that are very tight, and that there are many competing demands.
Commissioner, I received your letter today after your visit to Ireland, but the last point you raised, which your letter failed to address, relates to the lack of resources in the Legal Unit of the Environment Directorate to deal with complaints. This is a major problem that has to be addressed, because the rights of EU citizens are being denied where complaints are not being fully examined. At the same time environmental damage continues. We must address that.
In relation to waste, the problem with Ireland is that it is failing to comply with the waste directive. In today's Irish Times Wicklow County Council admits to the existence of up to 88 illegal dumps, 19 of which have not even been examined yet. That council has been suspected of being involved in dumping in some of these illegal sites and the EPA, the body responsible for protecting the environment, has actually granted a waste licence to one of these illegal sites.
Unfortunately our minister has today ruled out any kind of independent inquiry into this. In the light of the failure of the Irish authorities to comply with EU directives, particularly in relation to waste, is there any possibility that the Commission might consider sending in an independent team to investigate the damage that is being done and the irregularities present in relation to waste in this area in particular?
I must say, after listening to you, that it is clear that Ireland is where the resources ought to be put to take care of the waste problem. I also wish that I could have more staff, to be better able to deal with all the cases, but it is in Ireland where action needs to be taken to comply with the directives, including the waste directives. I know from my visit to Ireland what a very important, controversial and difficult issue this is. I understand that it is a big challenge to Irish society and its government to handle the waste problem, and I have of course made my understaffing problem known in the Commission's internal discussions on resources. Action absolutely has to be taken in Ireland to comply with our directives.
I hope Commissioner Fischler understands that Members of the Committee on the Environment, Public Health and Consumer Policy fully endorse what the Commissioner has just said about the need for extra resources to ensure that environmental legislation is properly enforced. But it is not just Ireland that is causing difficulties. In October last year a reasoned opinion against the construction of the Odelouca dam in Portugal was issued and yet I understand that construction on the dam started in January this year. What steps has the Commission taken to try to persuade the Portuguese authorities to stop construction of this dam?
. That is a completely different question and I would like to have the full background so that I am fully updated on all the facts. I would be more than happy to answer to your question, but please give me a chance to look into that particular case and then come back to me so that I can give you an updated reply.
Commissioner, I was about to say exactly the same thing, which is that it is my duty to ensure the smooth running of the debate, and that was not a supplementary question to the one that was asked; it was another question entirely. I therefore support your answer
This is a supplementary point. What Mrs McKenna said about Wicklow County Council is absolutely true. Revelations followed daily and the local authority had a heated and intense discussion on this question yesterday. I have made a complaint to you regarding the illegal waste dumps found in Wicklow. However, it is now possible that the local authority itself is implicated. This is very serious and yet the Irish Government is not setting up an independent enquiry. Is there anything that the Commission can do and will it address my complaint speedily?
Yes, we take all complaints seriously and we work on all complaints. We have, as you know, a record number of complaints from Ireland in particular. We look into those as speedily as possible. There is also the possibility for me to raise this issue in my contacts with the Government of Ireland. This is what I intend to do. These are concerns that were very clearly expressed by people in Ireland when I was there. I will definitely take them to the minister responsible and to the Irish Government.
As the time allocated to Question Time is at an end, Questions Nos 44 to 47 and 74 will be answered in writing
Question No 48 by Alexandros Alavanos, which has been taken over by Mihail Papayannakis (H-0064/02):
Subject: Quota buy-back by tobacco producers
The regulation on tobacco, as last amended, makes provision for tobacco producers to buy back quotas allocated to other producers, who are leaving the sector, in order to improve their business and their financial position. However, the Commission's recent announcements and decisions concerning the phasing out of aid over three years have effectively scuppered the quota buy-back programme as tobacco producers cannot afford the outlay and additional investment required when they do not know whether tobacco subsidies will be available for the 7-8 years minimum period they need to recoup their costs.
What guarantees can the Commission provide to induce producers to take part in the quota buy-back programme under Regulation (EC) 1636/98
Mr President, ladies and gentlemen, the quota buyback programme in the tobacco sector was introduced to make it easier for producers wishing to switch away from tobacco to embark on conversion. For specific types of tobacco which face steadily declining markets, the buyback price was increased significantly so that producers have an incentive to cease cultivation.
With regard to the acquisition of quotas from the buyback programme, however, the other tobacco farmers who wish to purchase the quotas have priority. We can only buy back the quotas which are not bought by other tobacco farmers.
For the coming three years, the Commission has submitted a proposal for a Council regulation which sets the premiums and quotas until 2004. Among other things, this proposal provides for a restructuring of the Community Tobacco Fund in order to finance studies in the Member States on the opportunities for conversion of tobacco production to other crops outside the tobacco sector, and on the initial experiences of this conversion.
In this proposal, the Commission has also announced a further proposal for the first half of 2003, which will be based on the guidelines contained in the Commission communication of 16 May 2001 on the European Union Strategy for Sustainable Development. To this end, it is essential to ensure that there is precise information available on possible alternatives and the socio-economic impact of phasing out tobacco subsidies. A study is therefore also being undertaken at present to evaluate the common organisation of the market in raw tobacco. This study should be ready at the end of this year. It assesses the socio-economic impact of tobacco cultivation in the various production areas.
Thank you, Commissioner, for your reply. I think that the question by my fellow Member, Mr Alavanos, was based on the following argument, which is extremely serious. If you subsidise the takeover of quotas by other producers, obviously the producers who take over this production potential need some time to amortise their investment, about 7 or 8 years. If you say that you are going to stop paying them a subsidy within three years, then there is no point in their taking over the quotas. And I should also like you to explain the following contradiction. You say, Commissioner, that you will carry out a study to see what the possibilities are for other crops. Quite right too and we have been supporting that here for some time now; however, you yourself have replied to repeated questions which honourable Members have put to you in the past, saying that this is more or less impossible. Have you perhaps any more news on this front?
Mr President, that was not really a question, but of course the Commission is well aware of the effects of this quota buyback programme. However, I must also point out that this is an entirely voluntary programme; no one is forced to buy quotas. For this reason, we also cannot raise any legal expectations should the phasing out of subsidies for tobacco cultivation take place at a later stage.
However, I would also like to point out that we will have an opportunity later this week to discuss the future of the common organisation of markets in raw tobacco in great detail during Thursday's debate here in the plenary. The three-year extension and its implications will be a key issue in the debate.
Commissioner, what are tobacco producers in Granada going to live on now? What do you think the prospects for employment are for the 2000 or so families who made a living from tobacco? Please be so good as to answer in writing if you are not able to give an answer straightaway.
Cetarsa has announced that it will be closing its Granada factory and Mr Prodi has, to stir things up, announced that there will be no more aid for tobacco growing. I ask you Mr Fischler, as Commissioner for Agriculture, what guarantees can you offer Granada's tobacco growers? Please answer me, but give me an answer that talks about alternative jobs and practicalities and do not try to silence us with rabble-rousing talk, or some nonsense about alternative crops.
Commissioner, please give us a detailed answer.
Mr President, Ms Izquierdo Rojo, let me answer with due stringency. Firstly: it is quite clear, also from what was agreed at the summit, that the phasing out of tobacco subsidies must be accompanied by an appropriate range of alternatives. This means that we can only implement the phasing-out process if we are able to offer genuine alternatives. That is my position here. We want to use the Community Tobacco Fund in the coming years for precisely this purpose, so that we are able to try out options and genuine alternatives and see what works and what does not. Only then will a decision by the Agriculture Council and an opinion by Parliament be necessary, based on a Commission proposal which will draw on the findings of this year's study. And only then can this phasing out be implemented in practice.
This is exactly why we intend to undertake a study, at local level, of the options available in the most-affected regions: in Granada, in Estremadura, in Thrace in Greece, and a number of other regions. We will not be fobbed off with far-fetched ideas; we want to investigate the reality. I think that this is an entirely fair approach.
As the author is not present, Question No 49 lapses. Question No 50 by Izquierdo Rojo (H-0080/02):
Subject: Repercussions of Prime Minister Aznar's disagreements with Morocco
Will farmers have to bear the consequences of the disagreements which have arisen between Prime Minister Aznar and the Kingdom of Morocco?
Mr President, ladies and gentlemen, without going into the issues raised by the honourable lady, I would like to point out on behalf of the Commission that matters concerning the bilateral relations between Morocco and an EU Member State have no bearing on the European Union's comprehensive strategy on the Mediterranean countries. These relations are governed by the Barcelona Process.
In line with the principles which were endorsed by all the EU Member States and our Mediterranean partners in Barcelona in 1995, trade in agricultural products will be progressively liberalised by all parties. Against this background, the Community then concluded an Association Agreement with Morocco in 1996 which provides for reciprocal concessions on agricultural products.
The Commission and Morocco recently initiated formal negotiations in order to rework these concessions with a view to deepening the liberalisation process.
Commissioner, your reply has been quite inadequate and confused, because we know from the press that on 15 March negotiations between the European Union and the Kingdom of Morocco on the agriculture chapter will be starting in Rabat.
As I am sure you know, Commissioner, Mr Aznar is the President-in-Office of the Spanish Presidency of the European Union. I am therefore speaking purely in terms of the EU. I would like you, Commissioner, to tell me what basic premises you will be working on in these negotiations and whether you think a climate of good relations with Morocco would have been desirable instead of Mr Aznar's scandalous failure. I am not speaking in the context of Spain but of the European Union, since the negotiations that will be opening on 15 March have nothing to do with Spain and are completely European, just as this House and my question are also entirely European. And yet the replies you give to the Members of this House are quite unsatisfactory, as if you have no respect for democratic representation. This is disgraceful!
I would ask speakers to put questions and to state their opinions but not to put words into the mouths of others because this is not what we are here for and nor do I think that this is the spirit in which we should be working.
Mr President, Ms Izquierdo Rojo, let me make it clear: I began by pointing out that a distinction must be made between Spain's bilateral relations with Morocco and the European Union's relations with Morocco. In my reply, I also mentioned the very negotiations you refer to, which were held on 15 March. The only detail I omitted was the date when they took place.
However, I really must remind you that the procedure for liberalising trade in agricultural products with Morocco was established as early as 1995. The purpose of the current negotiations is merely to decide on the next step in this liberalisation process. It must be clear that liberalisation must be a two-way street. It is not merely a matter of agreeing on the concessions we should make to the Kingdom of Morocco; the question is also which concessions the Kingdom of Morocco will make to us in the trade in agricultural products.
For example, if you look at recent trends in the trade in agricultural products, you will see that interestingly enough, Morocco's imports such as grain from the USA have increased very substantially. With regard to the trend in imports from the European Union, the opposite is true. This is not a one-way street, it is a two-way street. Of course, we must also be prepared to make further concessions. Our approach to the negotiations is very constructive. After all, the talks have only just begun and still have a long way to go. They are scheduled to close at the end of this year, so there is still enough time to make progress.
Question No 51 by Esko Olavi Seppänen (H-0083/02):
Subject: Breaking up of fishing vessels
In connection with the consideration of the 2002 budget, an appropriation was approved for the breaking up of Member States' fishing vessels as compensation for the failure to renew the fishing agreement with Morocco.
On what basis is the Commission granting these appropriations? Can they be obtained not only for breaking up fishing vessels but also for selling them, e.g. to Moroccans, and can subsidies also be paid in respect of the breaking up of vessels built elsewhere with EU aid?
Mr President, Mr Seppänen, ladies and gentlemen, on 17 December last year, the Council adopted the Commission proposal to allocate appropriate financial aid to fishermen and vessel owners who had operated under the Fisheries Agreement with Morocco, in order to enable them to undertake conversion of vessels and activities. A total of EUR 197 million will be allocated to the programme: EUR 170 million in this year's budget and EUR 27 million in next year's budget.
The funds are to be used as follows: The share of aid to be allocated to the scrapping or permanent conversion of vessels to activities other than fishing must represent at least 40% of the global amount. A maximum of 28% of the total amount can be used for the permanent transfer of vessels to a third country with or without the creation of a joint enterprise, or for the modernisation of vessels. At least 32% of the total amount of aid must be allocated to social measures such as retraining for fishermen who have lost their jobs or part-financing of early retirement schemes. Thus the permanent transfer of vessels to Morocco through sale or creation of a joint enterprise in Morocco is also eligible for funding.
However, the premium for the creation of a joint enterprise amounts to just 80% of the scrapping premium, and the premium for export of a vessel amounts to just 50% of the scrapping premium. Furthermore, vessel owners who purchased their ship with Community aid and who now wish to export it or transfer it to a joint enterprise with a Community subsidy must repay a proportion of the subsidy received for the original purchase. The amount to be repaid depends on the age of the vessel. In the case of a five-year-old ship, for example, half the subsidy must be repaid.
Mr President, I would like to thank the Commissioner for his reply, which was quite thorough with regard to the use of this aid. I would still like to home in on one matter with a question that was contained in the original question. Were these ships, which are now being scrapped or sold to Moroccan buyers with EU aid, possibly financed out of other EU funds at the stage when they were purchased. In other words, I wish to draw attention with my question to how short or long-term EU fishing policy is.
Mr President, the situation is really quite clear: This is a specific programme which was adopted in order to address the particular problem arising from the non-renewal of the Fisheries Agreement with Morocco. Within this specific programme, the conditions which I have outlined apply. Outside the framework of this programme, there are only the Structural Funds for the fisheries industry, which govern all scrapping measures and where the same conditions apply universally. The additional funds and improved conditions for the scrapping or sale of vessels only apply in this individual case.
As they deal with the same subject, Question Nos 52 and 53 will be taken together.  Question No 52 by Jonas Sjöstedt (H-0086/02):
Subject: EU export subsidies for agricultural produce
The EU spends nearly EUR five billion each year on subsidies of exports of its own agricultural produce. These subsidies seriously damage the prospects of other countries, particularly developing ones, of maintaining a viable position on the market in agricultural produce. The Court of Auditors has also highlighted the fact that the expenditure is not checked in a satisfactory manner. The EU's subsidies have come in for strong criticism in the WTO and part of the conclusions of the WTO meeting in Qatar was an objective to review subsidies. What plans does the EU have for scaling down or phasing out these subsidies in the years to come?  Question No 53 by Paulo Casaca (H-0142/02):
Subject: Phasing-out of export subsidies
The Commission undertook in Doha to launch negotiations for the 'reduction of all forms of export subsidies, "with a view to phasing out"'. This agreement, like any of the others and as is usual with such texts, is conditional on the final outcome of the talks.
This bold undertaking by the Commission is also justified internally, given the considerable inefficiencies and abuses which this system has given rise to, not to mention its dubious impact on fulfilment of the objectives of Article 33 of the Treaty, especially regarding action to ensure a fair income for farmers.
Can the Commission explain, in terms of timetables and procedures, how it intends to act on this objective, on the basis of full compliance with Article 33, paragraph 1(b) of the Treaty?
Mr President, I would indeed prefer to answer these two questions together, as their content is the same. In the Doha Ministerial Declaration, the WTO members pledged to engage in comprehensive negotiations aimed at reductions of, with a view to phasing out, all forms of export subsidies, although the text ultimately adopted in Doha left the final outcome of the negotiations open.
The negotiations will cover all forms of export subsidies, not only our export refunds. For example, they will also focus on a regime for export credits, the export subsidy element of various food programmes, and trade-distorting practices by state-owned trading companies. It would be unacceptable to demand a further reduction of subsidies from the European Union alone. We have already made this very clear in the proposal we put forward as part of the Article 20 negotiations.
Furthermore, the European Union has already reduced its export refunds by 50%. In 1993, export refunds still totalled EUR 10 billion, whereas they currently amount to less than EUR 5 billion. The Commission is also endeavouring to shape its export policies in such a way as to avoid negative impacts on developing countries' production when granting refunds. As far as the common agricultural policy permits, the process of reducing subsidies will continue, with due account being taken of the interests of our own producers and trading companies in this context.
In response to the criticism voiced by the Court of Auditors regarding the use of export refunds, the Commission has devised an action plan which will be implemented during the first half of this year and which will introduce substantial changes to the current system. As the WTO negotiating round which has now been agreed is scheduled to end in 2004, it would be premature at this stage to determine the European Union's positions in detail or, indeed, predict the outcomes of the negotiations. Our final positions must be established against the background of the overall negotiations.
I would like to thank the Commissioner for that exhaustive answer. I think that the European Union is in a unique position when it comes to export subsidies. The EU is in a class of its own as the biggest subsidising power on a global basis.
My question concerns what the plans look like for the years ahead. Are there any plans for the next two, three or four years to further reduce the EUR 5 billion granted as export subsidies in the past year?
Mr President, we are indeed the largest market, and we are by far the largest importers of products from the developing countries. In my view, we should also remind ourselves sometimes that the European Union alone imports more agricultural products from the developing countries than the USA, Japan, Canada, New Zealand and Australia put together. We therefore have every reason to hold our heads high when dealing with the other developed states. Furthermore, as you are aware, we have agreed on an open-door policy for products from the poorest countries of the world.
With regard to exports, a key factor in this context is that we can only reduce export refunds in sectors where appropriate reforms of the common agricultural policy are taking place. If you look at the structure of export refunds, you will see that we spend by far the most substantial proportion of funds on exports of milk products, sugar and sugar products. Why? Because the gap with the world market price is still very high in these sectors, and this price can only be reached by carrying out reforms in these two sectors. On the other hand, in the last two years, we have more or less phased out export subsidies on grain, and massively reduced them on beef. Given the pace of the common agricultural policy reforms, further reductions in export refunds can therefore also be anticipated.
Mr President, I should also like to thank Commissioner Fischler for the explanations he has given us, which have been extremely useful. But I must confess, Commissioner, that I am somewhat disappointed at the lack of force in what you had to say about this commitment to phase out subsidies for farm exports, which is absolutely essential. According to the press, since last December this type of compensation has risen very substantially in the meat sector. I must also point out that in 2001 this reduction was closely connected to the rise in the value of the dollar and not to any reform of agricultural policy; and I must also say that there have been substantial increases in the amounts of subsidies for all products not included in Annex I. This is a situation that concerns me and I should like to ask Commissioner Fischler if he thinks it realistic that these reforms of the CAP that he has been talking about will be carried out in good enough time to be able to gradually eliminate these export subsidies?
Mr President, Mr Casaca, stringency is one thing, but coherence is another. Let us take the milk production sector as an example, as I have already mentioned. Under our current organisation of the market, we have a commitment to guarantee a specific price for skimmed milk powder and butter. As long as this commitment is in place, we can only export butter and skimmed milk powder with appropriate subsidies. As you probably know, there is currently no political majority in the European Union in favour of reforming the existing organisation of the milk market. It is therefore a little over-simplistic merely to point out to the Commission that reforms are required. That is something which should be drawn to the attention, first and foremost, of the Member States.
With regard to sugar, the situation is as follows: We have pledged, also to this House, that we will undertake a study of competition in the sugar industry this year and that depending on the findings, the Commission will then exercise the option included in the extension of the common organisation of the market in sugar: we can utilise the review clause which it contains and then make further proposals in line with this clause.
The reform process, too, is set to continue. As you know, the next step is the mid-term review in June this year, but in some sectors, further measures are already planned, for example in the olive sector, the fruit and vegetable sector, and in many others too.
Thank you very much, Mr Fischler, for your dedication to Question Time this afternoon.
As the time allotted to Question Time has elapsed, Questions Nos. 54 to 92 will be answered in writing
The next item is the report (A5-0063/2002) by Mrs Isler Béguin, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the communication from the Commission to the Council and the European Parliament on the biodiversity action plans in the areas of conservation of natural resources, agriculture, fisheries, and development and economic cooperation [COM(2001) 162 - C5-0467/2001 - 2001/2189(COS)].
Mr President, Commissioner, ladies and gentlemen, it is my pleasure to present to you the report on biodiversity. I would like to take this opportunity to thank the Members here today and those who worked with me with a view to drafting and presenting this resolution to you today.
I would also like to thank the draftsmen of the opinion of the Committee on Agriculture and Rural Development, the Committee on Fisheries and the Committee on Development and Cooperation who supported all the drafts that your rapporteur presented on the protection of biodiversity.
Lastly, I would also like to thank the NGOs who really made an enormous effort for this report. We know that they are excellent observers who have a perfect understanding of the status of biodiversity throughout the world. Mr President, the situation is not rosy and I would like to answer a question that, strictly speaking, has not been raised but which is often implicit in some Members' comments. What is the real use of biodiversity, or, in more straightforward terms, why protect nature when there are so many other issues of concern?
I would like to remind you that biodiversity plays a part in our own survival and that although nature does not need man to survive, we, as human beings, need nature in order to live.
Our responsibility as elected representatives is to preserve a rich biodiversity. This rich biodiversity holds the assets for the development of future generations. Each living species that disappears from the face of the planet is an irreversible and irretrievable loss, and if we allow biodiversity to be destroyed, we are slowly but surely destroying ourselves. We can see this destruction taking place every day. Is the Brazilian Congress not due to issue an opinion in the near future on a project that authorises the use of 50% of the Amazon rain forest, which we know represents a huge genetic pool? It is not out of disinterest that man destroys or threatens biodiversity - very much the opposite in fact. It is out of genuine interest. It is because huge financial interests are at stake, involving the precious wood as well as trafficking in endangered species, the intensive farming of land, the overexploitation of fish stocks or even the pillaging of the age-old practices of indigenous peoples.
In order to put a stop to this massacre, the Convention on Biological Diversity was signed at the Earth Summit in Rio. Ten years down the line, it is still the poor relative - the Convention's signatory States have not kept their commitments and so far no country has biodiversity in its list of priorities for September's summit in Johannesburg.
In just a few days' time, the Conference in The Hague will be held, which will bring together those party to the Convention on Biological Diversity, the European Parliament, by means of our resolution, must shoulder its responsibilities and send out a strong and clear message. We call upon the Union to place the issue of biodiversity on the Johannesburg agenda and upon the Commission to present an action plan at this meeting, as it is doing for the European Union. We must reiterate the fundamental role of biodiversity as the cornerstone of sustainable development and the importance of the full application of the Convention and its provisions. We also call on the Union to put in place an ambitious policy to preserve its own biodiversity. The action plans presented by the Commission in the areas of natural resources, agriculture, development and fisheries, which are the subject of this report, may, of course, be seen as a first step along this road, but they are not enough. We need additional action plans, particularly for forestry and for transport, as all these Community policies had or still have a negative impact on biodiversity. And although the Commission claims its ambition is to reverse the current trend, it is fully aware of the challenge that it faces. The report states - and I quote - that 'during recent decades, the reduction and loss of biodiversity in Europe and worldwide has accelerated dramatically and existing measures have proved to be insufficient to reverse present trends?. I would add to this the new threats posed by the introduction of certain GMOs and even the conflicts related to the ownership of living things, which give an indication of future ambitions.
To reverse this destructive tendency is a bold challenge, admittedly, but it is one we are prepared to face. The European Union has still to equip itself with the political and financial means to hope to achieve this objective. We already have the birds and habitats directives, which enable us to preserve a part of our biodiversity. We demand that they be applied throughout the European Union, including in the candidate countries and in the outermost regions and particularly in areas such as the coral reef. We must find ways of preserving these areas.
The second way of making headway in implementing a sustainable ecological development plan, as formally acknowledged at the Gothenburg Summit, is to equip ourselves with effective means of measuring how far the environment is taken into account in the Union's policies.
The Barcelona Spring European Council is due to adopt six environmental indicators. This is not enough. No mention is made of biodiversity. We also call on the Commission to present a specific indicator for biodiversity by 2003. If we want to make progress in the area of biodiversity, we know that we must begin immediately and continue every day to integrate this problem in the policies of the Union, starting with the forthcoming reform of the common agricultural policy, the common fisheries policy, the policy on transport and the Cotonou development agreements.
Although there is consensus between the various groups within Parliament on the ways of protecting biodiversity, several Members hold conflicting views on the impact of GMOs on biodiversity. Nonetheless, as rapporteur, I hope that the references to the environmental liability of GMOs for polluting the countryside are retained.
To sum up, allow me, Mr President, to presume that no one would even think of planning to destroy a cathedral, for example, or a listed monument to build a motorway. We must have the same approach towards preserving our natural heritage and biological diversity.
As you will have realised, the large screens are not working properly; however, the screens serving the President's bench are working.
- (ES) Mr President, farming is an economic activity that depends on biological processes and which accounts for the use of much of the Community's natural resources. For this reason, it must play a double-edged and central role in the conservation of biodiversity: first, by consolidating farming practices that are compatible with the environment and, secondly, by ensuring the survival of viable farms and systems of production throughout the territory of the European Union.
Both the relentless intensification of farming and the fact that farmers are leaving the industry, with the consequent decline of rural areas, are having a devastating effect on biodiversity. A Community strategy for biodiversity must guarantee a method of farming that is more sustainable, in the broadest sense of the word, and which, in addition to the biological aspects, incorporates economic and social requirements and, ultimately, the survival of the rural world.
Furthermore, maintaining this sustainable form of farming is a prerequisite for the European agricultural model, which is based on the protection of multifunctionality in agriculture, as the Council and the European Parliament have reiterated in numerous resolutions.
The CAP is a useful instrument for biodiversity, as are the resolutions of the Earth Summit adopted at the Helsinki and Gothenburg Councils. On this basis it would be a mistake to confine the protection of biodiversity within the narrow limits of the CAP's second pillar and, more specifically, within agri-environmental programmes - designed to encourage the extensification of organic farming, the preservation of native species, the protection of natural habitats, etc. for two reasons: firstly, because the second pillar of the CAP accounts for only 10% of the agricultural budget and, secondly, because although agri-environmental programmes encompass 20% of the EU's farmland, they have been implemented very unevenly and these days they are restricted almost entirely to the least productive areas of five Member States. This state of affairs is aggravated by the fact that there has been insufficient insistence upon environmental protection requirements in respect of market aid, and this has generally resulted in the setting of excessively low standards.
Therefore, we should extend eco-conditionality and encourage more active use of the agricultural market policy mechanisms designed to protect the environment and biodiversity. We must support these requirements in our legislation on food quality, plant-health products, seeds and genetic resources.
It is crucial that we strengthen the financial element of the CAP's second pillar as well as making a distinction between its measures for socio-rural development and its agri-environmental measures.
We are facing a major challenge, which is to consolidate Community agricultural policies and to draw them together so that they work in parallel to preserve biodiversity.
Mr President, I should first of all like to say that I am not speaking on behalf of the Committee on the Environment, Public Health and Consumer Policy, but on behalf of the Committee on Fisheries, where I was shadow rapporteur. I should like to thank the rapporteur for her clarity of vision. She spoke about Brazil, but I should like to start close to home in discussing biodiversity.
At present in the fishing industry we are depleting glass eel stocks from our coastlines, with the result that the eel itself hardly occurs in its natural habitat. This seems to me to be an issue for the Commission and our Environmental Commissioner to look into further and to draft a policy accordingly.
The Fishery Committee's second point of concern pertains to the development of genetic engineering in fish farming. Canada and the United States currently have a system which they can set in motion as soon as they receive the green light. It seems important to me for the Commission to verify to what extent we can stop this development in Europe, or at least are able to hold a reasonable political debate on the subject before we resort to such technology in fish farming.
The third point concerns aquaculture and the implications on the maritime environment. We need more research on that score too, particularly to find more closed systems.
The fourth point to which the Fisheries Committee would like to draw your attention is the implications of the dissonance which sometimes exists between bird and fish stocks. Particularly with regard to cormorants, there are serious problems in Europe.
Fifthly, the Fisheries Committee wants research to be carried out into the connection between climate change and fish stocks. What is the connection? Insufficient research has been carried out in that area and we will very much welcome the Commission's action plans particularly on that score.
The sixth point concerns policy we are currently adopting to close areas in order to protect certain fish species. It is unclear whether this has truly positive effects on fish stocks or not. More research by the Commission in the framework of biodiversity would be appreciated in that area too.
Allow me to conclude by at least inviting the Environment Commissioner, Mrs Wallström, to come and exchange ideas with the Fisheries Committee on these specific points, so as to ascertain to what extent she can make a contribution to the Green Paper on fishery, also in terms of biodiversity. We would welcome such an initiative from the Commissioner with open arms.
of the opinion of the Committee on Development and Cooperation. (DA) Mr President, first of all I should like to congratulate the rapporteur, Mrs Isler Béguin, on her brilliant report. My only objection is that, because most of the world's biological diversity exists in tropical areas in the developing countries, I should like to have seen the development aspect given a rather more prominent place in the report.
Paragraph 49 calls for EU support for measures aimed at encouraging indigenous peoples to manage and preserve biodiversity. I have tabled an amendment adjusting the wording to the effect that the EU should support the role which, in virtue of its traditional knowledge, the original population plays in preserving and managing biodiversity. That applies especially to protected areas in which it is important for the indigenous peoples to participate in management so that forced relocations and inadequate access to resources are prevented. I have tabled an amendment with a view to having this aspect included in the report. In a number of developing countries, there is a clear need to be able to derive economic benefits from the sustainable use of wild resources, if people are to have an incentive to preserve stocks. In southern Africa, elephant populations have become so large that they destroy biodiversity and, given the economic situation of the countries concerned, it is completely unreasonable that the latter should not be able to obtain an income from their elephants. Biodiversity is now being lost at an unprecedented rate but, for all that, nothing has really happened since Rio. Biodiversity has become a concept that has been put on the back burner, and it is now our task to try to keep it on the agenda. In order to tackle the issue of conservation, it is necessary to protect the whole ecosystem. The Community's cooperation programmes have proved to be sustainable alternatives to a protectionist approach, and I am able fully to support this way of thinking.
Mr President, Madam Commissioner, ladies and gentlemen, species extinction and the loss of biodiversity in Europe and worldwide are proceeding at an ever-increasing pace. Despite all the measures we have taken so far, we have quite simply failed to curb this trend.
Following the adoption by the Council of the Community strategy on biodiversity in June 1998, it is gratifying that the communication proposes biodiversity action plans in four areas - conservation of natural resources, fisheries, economic cooperation, and development - and this is of course very welcome in principle. The Commission's proposals on agriculture are to be welcomed as well.
I am therefore rather disappointed that the otherwise excellent report by the rapporteur takes such a negative view of agriculture - at least, that is how we see it - and fails to make any mention of agriculture's contribution to protecting biodiversity. My group will vote for this report, but we will vote against it on a number of individual points. You see, I come from a country which would have no future without its farmers. Austria is primarily an Alpine country, and without our Alpine farmers - whose working practices date back a hundred or even two hundred years - there would be a great deal wrong with our country. We are well aware that agriculture - especially non-intensive agriculture - also maintains specific eco-systems. Some habitats, such as those which exist in the mosaic of planted fields and boundaries defined by hedgerows and ditches, are quite simply vital to protect specific flora and fauna and ensure that they can nest and find sources of food.
I do not want to recite a list of the different types of bird affected or tell you which species have survived as a result of agriculture, and I certainly have no intention of telling you all about plant and insect species. Nonetheless, I think it is important to mention that non-intensive agriculture - let me emphasise this quite specifically - non-intensive and family-based agriculture has made a very substantial contribution to the conservation of wild and, indeed, domesticated flora and fauna. I believe that if we fail to recognise the contribution made by farmers today, we are doing a disservice to our natural environment and our eco-systems. We will vote for this report, but in the areas where we think it does not do justice to our farmers, we will vote against it.
Mr President, first of all, congratulations to Mrs Isler Béguin on her report which I think is excellent and constructive.
The protection of biodiversity deserves top priority. When species become extinct, they are gone for ever, and this is why now is the time for action. Action plans cannot be non-committal. They can only be successful if they take account of the socio-economic circumstances of the people in that area. They must set priorities. We must tackle hot spots worldwide; areas that are particularly rich in species deserve special protection. Action plans must be clear and, above all, concrete. Public support is important, and nobody gets excited about an abstract idea such as biodiversity. It is about the conservation of the natural resources, valuable landscapes and endangered species. We must be well-informed, independent monitoring must be put in place, and we must draw up annual balance sheets of the quality of the natural environment. This motivates and inspires.
The European Union itself should be a little more consistent. The bird directive and the habitat directive epitomise biodiversity protection. These must be implemented effectively, however difficult that may be at times. The end result must always be at the forefront of our minds.
However, these pearls of nature preservation are in sharp contrast with other policy. I mean in the first place agriculture, but also fisheries. Large-scale agriculture and the conservation of biodiversity are a difficult match. The common agricultural policy must for that reason alone undergo far-reaching changes. Subsidies purely based on production are asking for trouble. The fishery implications for biodiversity are less visible. Seabed disturbance in many coastal waters and deeper waters threatens biodiversity. This should be met with a forceful response.
Biodiversity must form a guideline in regional planning. Member States should draft action plans for that purpose. I ask the Commission to select and support a flagship project annually, preferably in one of the candidate countries. These projects must set an example to other nature reserves. The Polish primeval forest could be a good flagship project. I should once again like to thank Mrs Isler Béguin for her sound report.
Mr President, Commissioner, I, for my part, would also like to express my sincere thanks to the rapporteur and the Commission for preparing this matter for debate. The proposals have an aim worthy of support: environmental diversity is something that is important to all of us. I would, however, like to raise two matters in this parliamentary report.
Firstly, in item eight the matter of forests is raised, mentioning the desire to see a bureaucratic, centralised monitoring system for the EU based on certification for forests and all living organisms in them. The use of forests in the Member States would be controlled by the EU by means of action plans. At this point we must remember that forestry matters in the EU are covered by the principle of subsidiarity and there is no cause to extend Brussels' control in these matters unless there are special reasons for doing so. Furthermore, all those engaged in forestry matters agree that certification should work on a voluntary basis, and on no account should it be managed by the EU.
Secondly, in item 44 it is proposed that all support payments for agricultural production should be replaced with environment-based aid. We have to remember, however, the situation regarding world trade which we have today. If production aid were not paid there would no longer be any agriculture on the present scale in the EU in the future. How would things stand regarding biodiversity then? In certain regions of the EU, production aid is, relatively speaking, even more important than in central Europe. For example, in my country the major problems are not really connected with the state of the environment or biodiversity, but the fact that production must in general be supported, production costs being as high as they are. For farmers it is a waste of time to talk about additional environmental action, as all production in our country is in practice organic.
I propose that point 44 should be deleted from the text. The same goes for the last part of item 42, where agri-environmental action would be solely geared towards protecting endangered species. No self-respecting EU institution should record something like this in the resolutions.
Mr President, we agree with Mrs Béguin's report because it is underpinned by a particular situation: neither the Convention on Biological Diversity, signed in 1992, nor the various international conventions incorporated into Community law, specifically the birds and habitats directives, have managed to put a brake on the destruction of biodiversity. Furthermore, it clearly shows that thousands of species that have not even been identified will disappear. In fact, 11 000 species of fauna and flora are in danger of extinction. I believe that is sufficient for us to adopt the appropriate measures. The rapporteur welcomes the plans that are proposed but points out that there are plans that have still not been carried out such as, for example, those concerning forests. She also speaks clearly about the need to incorporate environmental policy into our other policies, whether they concern agriculture, fisheries or anything else.
As I have very little time, Mr President, I shall just give one example, because examples are the best way of explaining what needs to be done: the use of EAGGF Funds in the destruction of the last remaining laurel forest on the island of Gran Canaria.
I spent last weekend on the island of Gran Canaria with a group of volunteers who protested to the European Commission - I refer you to the question I asked at the time - that in the lime-tree forest of Moya, the only laurel forest remaining on the island, now that all the water that used to come down during droughts has been enclosed in pipes, all the forest's trees are drying up. This is being done with EAGGF Funds. We must acknowledge all the valuable work done by volunteers, because they give their spare time, unpaid and unrewarded, to fight to preserve this natural resource.
The volunteers are grateful for the answer that Mrs Wallström gave them, because it proved her excellent knowledge of the area - which must be looked after, because it is likely to become part of the Nature 2000 network - and because she asked the Spanish Government to assume responsibility for looking after this area. Mrs Wallström, your speech gave hope to the volunteers.
This is a clear example of why European Funds should not be used for projects that damage the environment.
Mr President, I join with other speakers in complimenting the rapporteur and welcoming his report. The extent to which biodiversity impacts on the lives of all citizens and the quality or otherwise of their lives makes this debate extremely important.
Those of us entrusted with the task of ensuring a future for our past must now act with decisiveness. We must do so, however, in an enlightened and informed way and be prepared to avail ourselves of modern research and technology in achieving this objective. Controversial areas such as biotechnology must, in my view, be part of this equation.
The role of farmers as guarantors of sustainable and quality food supply must be brought more into focus, because we ignore at our peril the fact that agriculture is a commercial activity. The unique role of farmers as environmental managers must also be fully recognised, appreciated and rewarded. In this regard, I ask the House to take serious note of the fact that the profession of farming is in decline. Farmers are getting older and young people are reluctant to take up farming as a career. From a biodiversity viewpoint, the role of farmers and the preservation of family-based farm units are important. They represent an important part of the rural infrastructure. Biodiversity and sustainable development will not happen if they are planned out of the equation.
In short, and in conclusion, we must adopt a practical approach which safeguards biodiversity, while, at the same time, acknowledging the professional and commercial role of farmers.
Mr President, as the Natura 2000 network is being established almost everywhere in Europe, against the advice of the rural community and with disastrous consequences for man, I regret that the report on biodiversity has been hastily debated in the Committee on the Environment, Public Health and Consumer Policy. This is, however, an important subject, affecting areas that the Union is considering, such as the protection of natural resources and the relaunch of the development policy, as well as the new objectives for agriculture and fisheries, for example. Drawing up national strategies or action plans on biodiversity could only be contemplated if they were drafted after a broad consensus had been reached, respecting regional socio-economic interests.
As for enlargement and the rapporteur's proposal to select a flagship project on the protection of biodiversity, we must not forget that the candidate countries want to join the Union in order to make up for their economic and social shortfalls as quickly as possible and to modernise their infrastructures. Biodiversity is not their main concern.
I regret the fact that the four amendments that I tabled in committee were all rejected, even the amendment in which I called for a CAP that respects the environment as well as those working in the rural community. Several points in this report give me cause for concern and, in particular, the desire to introduce certification for the timber sector and for animal species seems unrealistic in my view, given the considerable diversity in forests and living species. What added value does this kind of certification provide? What has happened to the desire to increase the financial resources granted to Natura 2000 and to other measures on biodiversity? Why continue along a path that is, increasingly, called into question by the people, landowners, farmers and users? Who will pay for the introduction of a strict protection system beyond the zones specified in the birds and habitat directives? Are we moving towards a situation where the entire territory will be divided into zones? What are we aiming to achieve with this maximum protection approach towards biodiversity? When reading this report, I wonder whether, in the rapporteur's mind, man is still included in this biodiversity. In our view, there is no doubt that he is.
You are right, Mrs Isler Béguin, the alarm bells raised from all quarters in response to the decline of biodiversity are justified. Yes, there are plant species that are disappearing, animal species that are at risk and, even within the species and breeds which are not threatened by extinction, the reduction in numbers, the consanguinity and the uncontrolled spread of GMOs are giving rise to genetic decline, which is a threat to the environment. But I wonder whether forcing through regulations without properly consulting the local actors, with the declared objective of transforming sizeable areas where people live and work into sanctuaries - people who have helped considerably to shape current ecosystems - as well as introducing incoherent procedures for implementing Natura 2000 in a number of countries - is the right way to protect biodiversity? Is there not a danger that this will have quite the opposite effect and, instead of achieving the desired goal, will provoke an exodus from farming, which will harm biodiversity?
Therefore, we will support the rapporteur's reaffirmation of the 'polluter pays' principle, her prudent approach to GMOs, and her appeal to subsidiarity, but we will not support her call to tighten the Commission's proposals on agriculture, which would result in the CAP being completely taken apart as of 2003. We will not preserve biodiversity without the help of the farmers.
Mr President, Madam Commissioner, ladies and gentlemen, I should like to express an opinion on the action plan as it relates to the preservation of biodiversity in the context of economic cooperation and as it relates to development cooperation. We have already heard this evening that the greatest degree of biodiversity is to be found in the tropical regions of the developing countries. These parts of the world have a wide range of crop plants, livestock, wild animals, etc. Moreover - and this is equally important in our eyes - huge numbers of the local, the indigenous, populations are dependent on the existence of this biodiversity.
If the breadth of biodiversity is now reduced, if there are major erosions of the natural world, this will create a knock-on effect which will plunge the people of these tropical regions into poverty. We also know that, unless action is taken to combat poverty, it becomes very difficult to raise and foster awareness of the need for biodiversity and sustainability.
This is why it is important that this action plan seeks to integrate the principle of preserving biodiversity into the development-cooperation programmes of the European Union. This means supporting the sustainable use of natural resources, particularly forests, as well as more frequent recourse to environmental-impact assessments of planned development projects.
May I also express the support of my group for all those amendments which emphasise the fundamental role of indigenous populations and their social, economic and cultural rights?
Now that we are talking about biodiversity and, of course, sustainability too, I should not wish to miss this opportunity to say that we must also put our own house in order if we want to possess credibility in the eyes of the international community. When I recall the discussions on the resolution concerning the Barcelona Summit, a resolution which referred quite clearly to specific projects in Europe that contravene the principle of biodiversity and fail to protect rare flora and fauna, I am persuaded that it is not enough for us here in Europe merely to keep tabling splendid resolutions designed to protect mountain gorillas in African forests but that we also need to engage wholeheartedly in the implementation of projects and of our own European programmes, such as Natura 2000.
Mr President, ladies and gentlemen, I would first like to thank the rapporteur, Mrs Isler Béguin, the Committee on the Environment, Public Health and Consumer Policy, the Committee on Agriculture and Rural Development, the Committee on Fisheries and the Committee on Development and Cooperation for their work on drafting the report and this resolution.
Biodiversity is a central issue in terms of sustainable development and the integration of environmental considerations into other policy areas. It is important in its own right but also forms the basis for activities based on natural resources such as agriculture and the fishing industry. Biodiversity is also important environmental capital which local societies in many countries depend on for their livelihood. At the same time, it is disappearing faster than ever before in human history. I have sad news tonight. We have now lost the first species on our list of protected species. The Pyrenean mountain goat has vanished for ever. We are thus unable even to completely protect the species we have placed on our lists of species we have promised to protect.
Both the EU's strategy for sustainable development and the seventh Environment Action Programme state that one of their central goals is that of halting the decline in biodiversity by 2010. If we are to be able to achieve this goal, it is very important that the action plans for biodiversity which we are discussing today are really implemented. Safeguarding biodiversity depends on the birds directive and the habitats directive being implemented in full. However, this is not enough. If we really want to stop this loss of biodiversity, we have to look at the entire territory of the EU and not just the protected areas.
It is necessary to integrate the question of biodiversity with the policy on the development and use of the mainland and the sea. The biodiversity action plans are not just ambitious but also realistic. They mean a great step forwards in terms of integrating biodiversity into agriculture, fisheries and development cooperation policy, as well as into our own environmental policy. The action plan for the conservation of natural resources clearly shows our firm intention to fully implement the birds directive and the habitats directive and to support the work on Natura 2000. This also states how we intend to use general environmental controls such as environmental impact assessment, environmental labelling, environmental audits and other financial controls to promote the safeguarding of biodiversity throughout the EU.
The action plan relating to agriculture states priorities for achieving mutual benefits from agricultural activity and biodiversity. The most important instruments cover everything from rural development measures to various environmental initiatives in the common organisations of the market for beef, milk and cereals, etc. The action plan covers all of our countryside, including the Natura 2000 areas.
The action plan for fisheries addresses threats from both traditional fisheries and aquaculture, and it complies entirely with the Green Paper on the future of the common fisheries policy.
The majority, and the most serious, of the threats to global biodiversity are in the developing countries. The battle for biodiversity therefore has a great deal to do with our strategy for eradicating poverty. We have a responsibility for helping developing countries so that the natural resources which are crucial to their well-being can be protected. The action plan for economic cooperation and development provides the tools for this.
These plans for biodiversity are not static instruments but instead will be developed primarily through the use of various indicators. This has been pointed out during the debate and is naturally also something which the Commission supports and which we have begun working with. These plans will primarily contribute to the discussion of the reform of the common fisheries policy, common agriculture policy and the regulations on the Structural Funds.
I hope that these reforms will have the scope and provide the controls that are required if we are to completely meet the goals of the biodiversity action plans. Only then will we be able to achieve the overall goal, namely that of halting the decline of biodiversity by 2010. I would like to thank all my fellow MEPs for your valuable contribution to the debate.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0044/2002), by Mrs Emilia Franziska Müller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on the approximation of the laws of the Member States relating to food supplements [12394/2/2001 - C5-0640/2001 - 2000/0080(COD)].
Mr President, on a point of order, I wanted to announce, before Mrs Emilia Franziska Müller gets started, that the fact that the screen showing the list of names of the speakers has gone wrong may perhaps explain why people might not come to the debate. Also, we are only getting the German interpretation in our offices. This is a great help to me because I am doing a course at the Goethe Institute, but other people may find it a little difficult.
There you are, Mrs Jackson, it is an ill wind that blows nobody any good! I announced this problem just now and the technicians are trying to resolve it. I hope that they manage to sort it out as soon as possible. However, you are extremely optimistic when you say that the only reason there are so few Members in the Chamber is because we have got a few technical display problems. If only that were so!
. (DE) Mr President, Commissioner, ladies and gentlemen, about 20% of all Europeans regularly supplement their daily diets. In 1999, European consumers spent EUR 1 615 million on vitamins and minerals alone. Demand is rising constantly, because people's living and eating habits have changed radically. Vitamins and minerals are involved in numerous biochemical processes in the human organism. It is crucial to people's health and to their physical and mental capacity that they optimise their intake of these substances.
I believe that the opportunity to enrich our daily food intake with additional vitamins and minerals is very valuable. When we speak here today of food supplements, we primarily mean vitamins and minerals that are marketed in the form of tablets, capsules and powders. The directive on food supplements is designed to harmonise the laws of the Member States. This will give manufacturers easier access to all markets, subjecting their production and marketing practices to a uniform set of conditions.
The directive unequivocally assigns food supplements to the domain of foodstuffs. Food supplements are not medicinal products, nor can they serve as substitutes for medicinal products. Through their categorisation as foodstuffs, food supplements are subjected to all the provisions that apply to foodstuffs in the European Union, including the provisions of quality, hygiene and safety legislation. The consumer must be able to rely on the complete safety of all foodstuffs, particularly of substances such as vitamins and minerals, where stability levels sometimes differ between products.
The new directive targets two specific areas: consumer safety and the completion of the single market in food supplements. The Council of Ministers has adopted Parliament's key demands from the first reading.
Parliament welcomes the fact that the Council took account of our position regarding the need to include more substances in the directive. The substances in question are already on the market but have not yet been evaluated by the competent scientific committee. These are to be included in the annex to the directive. In the common position, a period of 18 months has been set for the preparation and submission of a dossier. The Committee on the Environment has extended this 18-month period to 36 months in order to give small and medium-sized businesses in particular sufficient time to compile the relevant data on their products.
The House now has two further amendments on the table - one for 24 and one for 30 months. I would personally argue for 30 months, because I believe that two and a half years should be enough time to prove the safety of a product that has been sold to consumers for years. I attach great importance to the principle that substances should be scientifically tested before they become the object of Community legislation.
As far as doses, and hence optimum consumer care, are concerned, Parliament welcomes the system of maximum safe doses combined with the reference quantities per head of population. In other words, manufacturers' dosage instructions must not be based on the limits of human tolerance. On the other hand, they need not be bound by the recommended daily allowances, which are normally set at very low levels. On this particular point, the directive manages to take account of both the wishes of consumers and the need to protect them.
The common position has come up with a compromise here that I entirely support. For this reason we reject Amendment No 6 to Article 5 of the directive. With regard to product labelling, the directive provides for clear dosage recommendations. The substance of Amendment No 8 on greater transparency is already clearly covered by Articles 38 and 42 of Regulation (EC) No 178/2002 of 28 February 2002 establishing the European Food Safety Authority. For this reason the PPE-DE Group also rejects this amendment outright.
For all the reasons I have outlined, I can have no truck whatsoever with the proposal to reject the common position that is made in Amendment No 7.
Finally, a few words on the campaign which all Members of Parliament have been forced to endure in the last few weeks and months; this is a campaign through which a single producer and dealer of vitamin products has been pursuing interests of a purely economic nature.
The company behind this campaign is engaging in image-making at the expense of the sick. It is breeding anxiety among consumers and exploiting their distress for its own ends. I sympathise with all those people who have been taken in by the scaremongering and utterly specious arguments that have emanated from the company concerned. It is clearly not the case that we seek to prohibit vitamin therapies by means of this directive on food supplements or that we are trying to curtail access to natural treatment methods. What the directive does prohibit, and rightly so, is any attempt to mislead consumers by making exaggerated claims about the curative or preventive powers of vitamins and minerals. This directive gives consumers in Europe the support of a legal framework that attaches great value to product safety and responsible labelling without restricting the range of products on shop and supermarket shelves. In short, it is a legal regime that combines free circulation of goods with a high level of protection. After talks with many organisations - industrial associations as well as consumer associations - I am more convinced than ever that this directive points in the right direction.
(Applause)
Mr President, allow me to start by thanking the rapporteur, Mrs Müller, not only on her sound report but also on the tenacity she has displayed.
The issue we are debating today has caused a huge stir. As we know, there are different traditions, as well as do's and do not's in Europe. Like the United States, Great Britain and the Netherlands have, in fact, very flexible legislation whereby, once registered, all vitamins and minerals can be freely bought, sold and used.
However, there are also products, certain vitamins and minerals, that are not without risk. In Germany, another Member State, rules are very strict. Food supplements are only available on prescription and at the chemist. This is sufficient reason, also as far as the European citizens are concerned, to start to harmonise the internal market. This harmonisation should be subject to two criteria: firstly, the indication of a recommended daily intake as a guideline to the consumer and secondly, the establishment of a definitive list of permitted products. Products not yet on the European list will be permitted if their file has been submitted to the independent scientific committee for testing.
Honest European businesses are satisfied with this directive, unlike cowboys such as one Mathias Rath, who, just across the German border in the Netherlands, runs a very lucrative business using his own products. Adoption of this European legislation will ensure that his trade, which is primarily aimed at Germany, will fizzle out because consumers will be able to buy safe vitamins and minerals at the chemist or the supermarket anywhere in Europe.
I am also inundated with an incredible number of e-mails, thousands of e-mails and letters. Rath drove the anxious citizen to action with false arguments, no less. Let me be quite clear: nothing is being taken away from the consumer. There is a 30-month period during which businesses can prove that their products are indeed safe, and I will continue to monitor the scientific committee with regard to registration. I am pleased that Europe is calling an end to a practice which is only aimed at excessive profiteering on the backs of many people who are seriously ill.
Mr President, Commissioner, I should first of all like to congratulate Mrs Müller on her consistent, expert and tenacious approach. Her work currently has great significance. The food supplements market is growing fast. Food supplements can make a positive contribution to health. Anyone who can afford it is keen to buy good health. However, it is obvious that quality is not always guaranteed. We must therefore separate the chaff from the wheat. The consumer is entitled to a safe product and sound information.
In the field of food supplements, large industrial interests are at stake. We have already gathered this from the thousands of e-mails, four books, video cassettes and postcards in support of the cause of the producers. In the magazine 'The Rapporteur', the vitamin lobby campaign was described as counter-productive. If only! Unfortunately, a number of fellow MEPs, mainly from the liberal and green groups, have fallen for this lobby.
I recently received 35 letters from anxious consumers. I did not receive them directly but via the industry, which immediately makes one wonder. The letters were written by people who said that they benefited from taking multi-vitamin tablets and that they had heard that the European Parliament would ban them henceforth. A clear example of misinformation. Multi-vitamin tablets can still be taken. Only when they contain substances or compounds which do not feature on the extensive list must the manufacturer prove that they are safe. Is that too much to ask?
Anyone who claims that hardly any damage has occurred involving food supplements to date is probably right. However, their use has so far been restricted. Only latterly has the market grown and do high-dose tablets appear in the shops. Safety must be the main concern. Producers have 18 months in which to demonstrate that their products are safe. This appears to me to be sufficient time, but I have no problem with extending this period to 24 months.
The directive is of huge importance, and it is futile to regulate safety for each Member State individually. We do not do this for food either. With regard to food supplements, there is currently no internal market, but many different, national rules. We must set up this internal market for food supplements. In my personal opinion, the internal market is a great good, provided, however, that it prescribes common standards at a high level, which is where this directive comes in. The Commission has laid down a solid foundation for the establishment of maximum safety levels for vitamins and minerals, and that also forms the basis for consumer confidence. I would urge you to vote for this directive.
Mr President, Commissioner, the consumption of vitamins and other food supplements by our society is a genuine trend rather than a fashion. The market that this generates is huge. The considerable lobbying that has been carried out on this issue is proof of this, if it were needed.
Let us turn directly to the main question which is niggling a number of my fellow Members who oppose this directive and that is should we legislate? I have no hesitation in saying 'no' and I have at least three reasons for this.
First of all, the proposal for a directive provides a specific response to a reality, namely the lack of an internal market, which has damaging repercussions both for the economic actors in this sector and for consumers. By way of example, it is currently virtually impossible for a vitamin manufacturer based in the UK to export and place his products on the market in Belgium or in France, for instance.
Secondly, it is useful, even so, to recall the two major battles waged at first reading regarding the inclusion of substances with psychological effects - fibres and plant extracts, in particular - and the essential labelling standards to enable consumers to make an informed choice. Parliament made its view heard.
I would add, and this is my third point, that no high-quality food supplement, regardless of its ingredients, will be banned under this directive. I stress the point that we must stop brandishing the prospect of bans and of a Europe that castrates. Manufacturers will have three and a half years, depending on our vote, to submit their dossier and prove that their products which are not currently listed in the Annex are safe, and if a ban has to be imposed eventually, it would therefore be placed on doubtful substances. Anyhow this is the least of our problems, as far as I am concerned.
Since I am speaking of the purely health-related aspect of this matter, I would also like us to stop saying that vitamin abuse poses no danger. This is wrong, simply wrong! We must say that excessive consumption of all fat-soluble vitamins such as A, K, E and D are problematic, and, to give another example, excess vitamin A has known harmful teratogenic effects and can result in foetus malformation. We can allow political opposition to this directive therefore, but in no case can we allow scientific falsehoods to go unchallenged.
To sum up, and for all the aforementioned reasons, we are dealing with flexible and balanced legislation which takes into account the interests of consumers, manufacturers and distributors and which lays a basis for the harmonisation that is necessary in this sector. The majority of my colleagues in the Group of the European Liberal, Democrat and Reform Party will vote in favour of this very good report by Mrs Müller and I too would like to congratulate her.
I believe this directive is an unacceptable assault on the right of citizens to choose how they look after their health and well-being. Huge numbers of EU citizens choose to take supplements to reduce the possibility of their falling ill and needing to seek medical advice to obtain prescribed drugs. People should have the right to opt for a healthy approach, rather than waiting for disease to set in and then having to resort to pharmaceutical drugs, many of which have dangerous side effects.
I am not surprised that the pharmaceutical industry is supporting this directive, since it plays right into their hands and means more business for them. Products which have been widely and safely used for many years in several EU Member States are being restricted without any health and safety justifications. I believe this is lawnmower harmonisation at its best, where everything is chopped down to the lowest common denominator.
Consumers should be free to choose their own level of potency and nutrients, provided that they are safe and appropriately labelled. Availability of supplements should not be restricted for any reason other than safety. This proposal is profoundly flawed, in that it is based on the old-fashioned research which relies on RDAs of vitamins and minerals. For the past fifty years, RDAs have formed the basis of conventional nutritional wisdom. However, according to many reports which I have read on this issue, RDAs are set far too low and should be revised upwards. Instead, legislators should rely on the upper safe limits, which are a much better device. For example, the RDA for vitamin B6 is just 2 mg while the upper safe limit is 200 mg. Two studies published in the New England Journal of Medicine in 1993 demonstrated that taking supplements containing 100 IU of vitamin E for at least two years reduced the risk of heart disease in both men and women by approximately 40%. Despite this, the RDA for Vitamin E remains a measly 10 IU.
I believe that countries with a restrictive policy should relax it, but not on the condition that we tighten our system and restrict the access of our consumers in our countries to vitamin and food supplements.
Mr President, two different types of argument have been put forward for this directive. The first concerns public health, the second harmonisation of the internal market.
I consider that the public health arguments are weak. There is no major public health problem from people overdosing on vitamins and minerals. Nor will the risk of overdose disappear with this directive.
If we really want to make a vigorous contribution to public health, we should possibly address the subjects of alcohol, tobacco or something else rather than the area covered by this directive. The fact is too that the EU is not allowed to introduce harmonisation on public health issues. This is clearly stated by the Treaties. There is also a risk that consumers who use certain dosages of particular preparations will find this more difficult once this directive has entered into force.
The real motivation behind the directive is harmonisation, in other words the opportunity to be free to sell everywhere. This is not a strong argument in my opinion. In my view, sometimes other considerations must be more important than a free market.
I consider that, in areas such as this, different EU countries should be allowed to have different rules - more liberal or more restrictive - depending on the wishes of the voters. I consider that supranational rules should only be used to combat real supranational common problems. This is not the case here.
We have witnessed a furious and quite unpleasant lobbying campaign. Its methods and its content have been counter-productive. Several of the arguments put forward against the proposal have been exaggerated and sometimes also incorrect.
Parts of this proposal are positive, such as the requirement for declarations of contents. On the whole, there are, however, no strong arguments for implementing the far-reaching harmonisation proposed. There is also a risk that the system which has been drawn up will benefit major industrial interests at the expense of small enterprises.
The directive which is before us today has two principal key objectives: first, to harmonise national legal provisions on food supplements so as to reduce and eliminate considerable problems facing the free movement of food supplements; second, to establish an appropriate level of consumer protection in the use of food supplements in the European Union Member States.
To achieve these two objectives, it is necessary, as the rapporteur has said, to appropriately define what food supplements are; it is necessary to put in place a scientific assessment of all the ingredients and their minimum and maximum doses; it is necessary also to outline the key criteria for requirements with regard to consumer protection; and of course, the quality of standards has to be looked into as well.
The protection of the European Union's 370 million consumers is of paramount importance. Under the Amsterdam Treaty, Parliament has the power of codecision with the Council in the area of consumer protection and public health matters. I have always supported the need for improved labelling provisions so as to ensure that the consumer information is transparent and effective. The fact of matter is this: we live in an internal market where there is free movement of goods, services, persons and capital. We need to guarantee the safety of our food chain from farm to table. It is important that we have the framework proposal to put in place uniform systems for the full certification of food supplements. If there is any possible likelihood of endangering public health by means of the implementation of any particular proposal, one must always veer on the side of caution, and I compliment the rapporteur on her report.
Mr President, there are no known cases of serious, harmful effects that have been caused by consuming vitamins and minerals that fall within the present directive. In contrast, we all know that in the European Union, half a million people die prematurely from the effects of smoking every year. It is therefore astonishing that minerals and vitamins will soon be subject to stricter legislation than tobacco.
In the report, producers of food supplements are being met halfway by extending the period of approval from one and a half years to three years. This does not solve anything for the, mostly small, companies, since the required tests are too costly. This will lead to a ban on food supplements which have been sold legally in certain Member States without any problems for many years.
Since permitted quantities in tablets have in many cases been reduced, this will mainly have the effect that consumers will end up buying larger quantities of tablets in order to consume the same levels.
However, I have more fundamental objections. Since different regions of the European Union have different eating habits and eating cultures, the need for food supplements varies greatly. I have come to the conclusion that it is impossible to draw up European legislation in this area to suit these different cultures.
At first reading, the PPE-DE Group called for a referral back of Mrs Müller's report because it contravenes the Treaty. This was met with little support at the time. Meanwhile, it is my understanding that the support for rejecting this legislation has grown considerably. I therefore hope that there will be a sufficient number of Members who have the courage to reject the Council's common position. Many consumers share this hope. Given the numerous reactions, this is a considerable problem for many consumers. I should like to hand you the many thousands of signatures that have been collected for this purpose.
Mr President, this is a bad directive. I do not say that on the basis of any emotion or the fact that Doctor Rath has lobbied me. Oddly enough I have not received many e-mails, so my machine has not been stuffed full of e-mails from Doctor Rath or anybody else. I do not know why that is, but I am very quick with the delete button.
I do believe this is a very bad directive, not in its intention but in its method. It is designed, as everybody has said, to bring about a common market in food supplements. It may well bring that about, but in doing so the risk is - and there is a risk - that some products currently on the market in some countries will cease to be available.
I, like many British MEPs, have received many letters from people in the region that I represent. These are not circular letters that they have just signed, they are letters that they have written themselves. The people who write them fear that they will no longer be able to buy over 300 food supplements that their good health depends on.
We do not need to go into why this fear has arisen and who stirred it up, if anybody has stirred it up. The fact of the matter is that the Commission has created a situation, by bringing forward the directive in this form, that has given people reason to voice and to have such fears. I have no quarrel with the German Members or with the rapporteur. She has done a valiant job. They are standing up for the system they have in place. They believe our - British, in this instance - more liberal system may allow unsafe products onto the market. We contend that consumers should be able to exercise as wide a choice as possible and that there is no evidence that products on our market are unsafe. Where is the evidence that they are unsafe? Why should we have to prove that they are safe when people buy them every day and believe that their health depends on them?
I say to Commissioner Byrne: be careful. This directive tries to reconcile very different national approaches to allowing these products onto the markets and it fails in that attempt at reconciliation. Small businesses have been allowed too little time to submit the required safety dossier on their products. We may put that right tomorrow, but why, Commissioner Byrne, is it that there is no cost impact assessment on small businesses in this directive? When it came forward two years ago there was no cost impact assessment attached.
Just as important, we need to have the whole process of reviewing what there is on the market much more out in the open. It should not be done by secret committees. MEPs on the Committee on the Environment, Public Health and Consumer Policy will insist that we are much better informed on this, so that we can keep track of what is happening on behalf of our anxious constituents. We hope that we will be able to block any heavy-handed attempt to deprive people of the products they know and continue to need.
Mr President, I must confess to being quite astonished! We are speaking about products that are on the market today and are asking why we need to provide evidence of their safety! I can tell you why: because it has to be done for every last bit of artificial colouring that goes into your Uncle Joe's Mintballs and for every preservative that is added to jam, and because we have always resolutely proclaimed in this forum that consumer safety is important. For this reason a product cannot be deemed marketable unless it can be proved safe and harmless. This is surely easy to demonstrate for any product that has already been on the market for some time.
Moreover, I must also express my astonishment at the references to divergent systems. I do not know what you are talking about. I understood neither Mrs Oomen-Ruijten's reference to these divergences nor Mrs Jackson's. In Germany you can go into any drugstore at all, into any supermarket, and you will be perfectly free to buy vitamins, calcium or whatever you want in various different dosages. I have nothing against that. Nor do I object to these products remaining freely obtainable. I do wish, however, to see the introduction of a maximum dose - yes, a maximum dose is something I do want to see. People like myself, for example, who have the misfortune to suffer from kidney stones, must not take too much Vitamin C, because it crystallises. People like me must also be careful with calcium, and we have to know these things. This is why labelling is needed; this is why safety is paramount.
Anyone who stands up today like Patricia McKenna and says that the adoption of this directive would force products off the market is misleading people. I take no pleasure in saying this, Patricia, because our opinions often concur. It is not true that a single safe product will disappear from today's market. All manufacturers must be able to demonstrate the safety of their products. Every single manufacturer must be able to do that. For each and every product we buy - for all our cosmetics, our pharmaceutical products, our artificial sweeteners - we expect proof of safety. And are we now saying that we do not expect the same for food supplements? Surely food manufacturers will then come along to us and say, 'Why must we prove that our muesli bars are safe?' And they would be right to do so. They would then be exempted in future too. At that point they could start making their products with genetically modified organisms and whatever else. Why should anyone then have to demonstrate the safety of any product?
Goodness knows that I have been involved for long enough in matters of consumer protection in this House. I believe my reputation goes before me in that respect. I tell all the people who call me that none of the products they can now buy will be taken off the market. I shall ensure that they are informed in future about any product they buy and whether it is safe. It makes no difference to me whether the evidence has to be produced within 24 or 30 months, but the evidence must be produced.
I congratulate Mrs Müller on her excellent report, which will have my unreserved support tomorrow.
Mr Blokland, I had a quick look at the list you gave me and I thought it best to pass it on to the Chairman of the Committee on Petitions, who can give you a response. You will, of course, receive another response regarding the outcome of the document you entrusted to me as well.
Mr President, last year in Britain alone, 5 000 people died from overdosing on alcohol. They drank themselves to death in one session. Yet I do not see a directive before us to require alcohol to be submitted to all sorts of safety tests, or for bottles of Guinness or Strasbourg wine to carry the strongest possible health warnings. So why on earth are the manufacturers of food supplements being told that they must jump through a series of expensive hoops, which may be so costly as to drive some of them out of business, in order to keep their products on the market?
My colleague, Frederick Ries, says that not all vitamins are safe, but of course you can kill yourself on anything if you eat enough of it. You can stuff yourself with baked beans until you die, but unlike alcohol or most pharmaceutical products, vitamin and food supplements do not have a track record of killing people. On the contrary, I, like Mr Blokland, have a stack of letters which testify that many do a great deal of good.
This directive, therefore, is like taking a sledgehammer to crack a nut! Better labelling would have been sufficient to provide such protection as is needed, but perhaps that would not have been enough to satisfy the big drug companies, which are seeking to control a lucrative market.
I remember the Commissioner telling us not long ago that under his regime we would have less interference of the kind which angers many European citizens for no good reason. However, when it comes to Brussels proving that it wants to treat people like an interfering nanny, this directive really does take the biscuit.
I will begin by distancing myself from the very aggressive campaign which we Members and, especially, the rapporteur Mrs Müller have faced while debating this issue. Naturally, everyone has the democratic right to argue for what they believe in and to attempt to influence decision-makers and decisions but, in this case, matters have gone beyond the limits of what is acceptable.
I am one of those who would like to reject the common position. This is not because I always have to be against regulation or harmonisation in the area of public health but because, in this particular case, I consider that it is neither desirable nor necessary to harmonise national legislation. Just as Mr Blokland said, different countries have very different traditions and, as far as I know, no one has ever died from taking vitamins and minerals.
The problem with the directive is partly Article 5, which concerns establishing the maximum daily intake. The European Parliament will have no insight whatsoever into, or influence upon, how this is determined. What, however, is most likely is that it will be done using the committee procedure.
Another problem is the appendix which states which vitamins and minerals are to be permitted as food supplements. The opportunity of small companies and manufacturers to make their influence felt in the market worries me considerably in that respect. Many companies and products will disappear and, most importantly of all, consumer choice will thus be limited.
We are currently exposed to stress and to a number of environmental poisons and chemicals, which means that a varied and healthy diet is not always sufficient to ensure that we keep healthy and well. We need vitamin and mineral supplements, sometimes in high doses, to be able to balance the functions of the body. Good knowledge of nutrition, Mr President, could also prevent illness in all contexts.
We should encourage people to take care of themselves and take responsibility for their own health. This directive sends out the wrong signals.
Mr President, obtaining food supplements as health products from the Internet is not encouraged by this report. I well understand the life stories of the individuals who are concerned by this directive, but my own experiences tell me something different. In my opinion, substances that are used to treat and alleviate the symptoms of serious illnesses, of illnesses that may not yet be curable at the present time, should be covered by legislation on medicinal products and have nothing to do with the consumption of foodstuffs. In other words, products with pharmaceutical ingredients which are advertised as possessing medicinal powers must be subject to licensing as medicinal products.
The aim of the directive is to harmonise maximum permissible quantities of active ingredients throughout the 15 Member States and to improve national conditions on the basis of criteria relating to the harmlessness of products to human health as a preventive measure of consumer protection. The national food and pharmaceuticals industries are vying for an extremely lucrative market in foodstuffs enriched with active ingredients.
A new type of food product is being advertised here, and the advertisements often focus on additional health- and performance-enhancing qualities, sometimes proven but often imputed, of these products. I believe that it is important and that it befits our responsibility to ensure that the line between medicinal and food products does not become blurred or negotiable. In this expanding market, the pharmaceuticals and foodstuffs industries will move heaven and earth to enrich food products with additives which are not naturally found in those products. The report is based on transparency, disclosure and safety for consumers. For this reason I support it. The directive will never absolve patients and consumers, however, from the imperative obligation to read the small print: 'If in doubt, please consult your doctor or pharmacist'. This is why scientists and researchers have a legal entitlement to improve this common position.
Mr President, circulating the streets of Strasbourg this morning was a mobile advertising hoarding asking this Parliament how it could ignore the wishes of 450 million voters. The obvious answer is 'very easily': it has been doing it for years. And if this Parliament accepts the common position on this directive it will prove my point. It is a totally unnecessary intrusion into the freedoms of millions of people. Never have I received so many communications from ordinary people asking me to reject it. The Commission is entirely wrong to assert that lobby groups are scaremongering. As far as I can see the pressure is coming from ordinary people who are very worried by this proposal. It is those ordinary people whose interests are under threat. Accordingly I will be voting for the UEN Amendment No 7, calling for the rejection of the common position. I urge every Member of this House to do likewise.
Mr President, I would like to start by thanking Mrs Emilia Müller, and Mr Corbey and Mrs Roth-Behrendt too, for the courage they have displayed, despite the immense, absurd amount of pressure to which they have been constantly subjected by people with no scientific knowledge and no integrity. I would like to inform Commissioner Byrne that, in order to speed up the adoption of this directive, I have withdrawn an excellent amendment which sought to ensure the safety of consumers, particularly, in that it specified that all food supplements should be prepared according to good manufacturing practice. This amendment was intended to ensure that food supplements are prepared in such a way as to guarantee not just the highest quality of ingredients but also their innocuousness when taken repeatedly over long periods of time.
I therefore call upon Commissioner Byrne to deliver a formal undertaking to the effect that the provisions of the regulations to be drawn up stipulating that food supplements must meet high quality and safety standards in order to prevent small artisans - or health quacks, even - from marketing low quality, potentially dangerous products, will be made clearer and more explicit.
In view of Parliament's clear, great responsibility in matters of the citizens' health, we must be highly focused in our work in order to ensure that all the individual Member States of the European Union are provided with rules making high standards of quality and safety a priority.
One last plea to Commissioner Byrne: in calling for this new documentation we should request that it be differentiated according to the composition of certain products, for this would reduce the expenditure for small and medium-sized businesses considerably.
Mr President, it is not every day we have to congratulate a rapporteur for sheer civil courage in standing up to one of the most unscrupulous lobbies of our time. I do not believe that I have seen anything like it before. Like most of us, she has been accused of being a stooge of the pharmaceutical industry, of being ignorant and insensitive. We should say to those who made these accusations that we cannot be bought in this House and that we cannot be bullied either.
We owe our constituents our judgement, and mine is that for all its flaws and deficiencies, the directive is one that should be commended, with amendments, to those many people who are frightened and nervous, who depend on these food supplements to preserve their health, and some of whom even believe it is a matter of life or death. They fear this directive because they have been told that these products will be banned, that testing will be prohibitive, and that what remains will be swallowed up in a restrictive and prescriptive regime. We owe it to them to make certain that is not the case, and shallow populist rhetoric is not the way to do it. We need to make certain that small producers can come forward and be reassured that it will not be a costly and prohibitive process. Time after time, we see that this is ignored in directives. It has been ignored in the PPP directive.
The people who have the greatest need of our protection now are the small producers and we should help them. They should be able to register their product for simple and cost-effective evaluation. It should be a positive list which is rapidly expanded, with maximum dosages linked to real needs and not to outmoded daily allowances.
People such as Mr Davies have said: 'well, we have not done this for alcohol'. My God, we have tried! We know what lobby it is that stops us doing this on alcohol, which stops us having the labelling that is necessary. Two wrongs do not make a right. We have to look at this directive in terms of the way in which it will be interpreted. The more people make claims about their health, the more we see that this needs a safety evaluation. You cannot have the one without the other. If you make the claims, you must expect to see them tested, but they should be tested fairly, simply and in a cost-effective way to leave a regime of light-touch and user-friendly practices. That is what my country has had and I believe we can keep it. It is also possible to fit that in to the framework of this directive.
(Applause from the left)
Mr President, I believe that this directive represents a terrible infringement of our right to these products. Commissioner Byrne, your proposal, if implemented, could remove hundreds of vitamin and mineral supplements from our shelves, in the UK and Ireland in particular. These products are safe and have been accessible to consumers for years. But instead of going for a scientific safety assessment, the directive is based on an outmoded Recommended Daily Allowance dating back to the Second World War. This directive will force consumers to purchase these products on the Internet, where there are no controls. Is this what you really want? Consumers will not forgo these products.
I believe that this directive is an own goal. The European Commission has stated that its goal is the extension of the internal market. However, many Member States have put national interests first and lobbied to keep their markets closed. This is because the liberal regime in Ireland, the UK and the Netherlands is not acceptable to other Member States such as Germany and France. This means that products that are safe and widely available will be withdrawn from the market. The only criterion for taking products off the market should be one of safety.
As I said, this is an own goal and we will end up importing products from the US via the Internet. Is this really what you want?
Mr President, the EU's internal market is a fundamental pillar of European cooperation. It has given Europe free trade, competitiveness and welfare. There is however no need, in terms of the market, for uniform rules on the sale of vitamins and minerals.
Member States have different traditions in this area. In Sweden, as in the UK and Ireland, individuals can buy many preparations with strengths up to the maximum recommended daily intake over the counter. This tradition must be respected and take precedence over the requirement for uniform rules.
What is really behind the proposal to regulate the sale of vitamin and mineral supplements at EU level? Opponents shift the blame onto the pharmaceutical industry on the grounds that it wants to sell more tablets. Those in favour of the regulation also point the finger at the pharmaceutical industry, but in this case as being opposed to the proposal because it wants to see even higher volumes of sales. I personally believe both sides are wrong.
I have not encountered any lobbyists from the pharmaceutical industry on this issue. The main driving force behind the eagerness for regulation is instead an overprotective mentality among EU civil servants and politicians.
Naturally, it is inappropriate to overdose on vitamins and minerals, but there is a huge margin between overdose and harmful levels. With the help of information on the bottles, most people are able to manage their daily vitamin intake themselves. We should trust individuals to do so.
I myself am a dialysis doctor and have seen many cases of poisoning. I have seen two young women poisoned by nutmeg and an older man suffering from severe nicotine poisoning, but I have never met anyone with vitamin or mineral poisoning. Kidney stone patients have to be very careful about taking much more than just vitamin C and calcium. It is Mrs Roth-Behrendt's doctor whose job it is to tell her what she should be careful of. Doctors have more important things to do than prescribe vitamins and minerals in higher doses than those accepted as food supplements.
Mr President, today, we are debating the vitamin directive at second reading. I must say that I am pro-European and in favour of harmonisation, but not in this manner.
I am pleased that the majority of the Committee on the Environment, Public Health and Consumer Policy are willing to grant producers of vitamin tables 36 months instead of 18 months in order to prove that their products are safe. While this is not a problem for large pharmaceutical producers, it does cause problems for small businesses, especially financially. In principle, it is wrong that they should have to prove that their products are safe while these may have been on the Dutch, British and Irish markets for dozens of years.
I am in favour of proving the safety of new vitamin tablets, but not of the old tablets. The Commission, the majority of the Council and Mrs Roth-Behrendt are saying, in fact, that all the old tablets are unsafe. This is why I shall be voting for rejection of the common position.
Mr President, Commissioner, for 60 years we have had two traditions in Europe and had no significant health problems. As long as we have acceptance of the upper safe limit, consumer choice should prevail. Millions of people in Europe have bought vitamins and minerals of their choice. Not only have they had no problems, but their health and well-being have benefited. Now we are faced not with a health measure but with a single-market measure which threatens to omit 300 items on this list from the 'positive' list of items available. These 300 items are currently legally and safely on sale in the shops of my country and yours, Commissioner. They are not oddball items - they are things based on boron, calcium, copper, iron, manganese, potassium, selenium, zinc and so on. If these items fail in 18 short months to get the scientific committee's approval or to get their dossier in, then they will come off the market. That is not a problem for large manufacturers, but it is a very serious problem for the small ones. The cost and time to them may be prohibitive, and if items go off the market, then it is the consumer who will suffer. If they do go off the market they may, as we have heard, go abroad, go offshore or appear on the Internet, at some risk to the consumer.
What we need, Commissioner, is a simplified procedure for the items that have been omitted so that they can come onto the list quickly, and for that we need the 36-month timescale.
However, may I say also that Emilia Müller has suffered one of the worst assaults by people outside this Parliament that any Member has had to put up with. It is one thing to be e-mailed; it is one thing to be lobbied; it is one thing to be mass-lobbied; but to endure threats of violence, bullying and harassment as she and her family have is something which this Parliament will not accept. I say that to whoever is doing it outside: lay off, because we will not allow our fellow Member to suffer in that way. She has more integrity in her little finger than those people have in the whole of their bodies and I demand, Mr President, that you suggest to the President of this Parliament that this matter be referred to the Legal Affairs Committee, with a view to seeing how a Member of Parliament under that sort of assault can be protected and allowed to do her job properly as a Member of this Parliament, as a rapporteur and as someone for whom we have great affection and respect.
I too fully condemn this sort of behaviour and I will certainly inform the President. I do not know whether the President will decide to refer the case to the Committee on Legal Affairs but, in any case, I agree that something has to be done. There is a great difference between all the pressure and lobbies and being subjected to threats and abuse.
Mr President, firstly I would like to express my sincere thanks to the rapporteur, Emilia Müller, who has attended to her task in difficult circumstances. Many of us have been pestered and obstructed to an unreasonable degree by those who have masqueraded as philanthropists and defenders of the sick. I have had thousands of messages a day sent to my own private e-mail address, sometimes as many as 8 000 unnecessary messages in one day. It is not really any longer a matter of public opinion when one and the same person sends 900 messages on the same day. That is simply criminal harassment. I can just imagine what it has been like for Mrs Müller!
Parliament should explore, not just in this case but especially in preparation for any future situation, practices of national parliaments that would guarantee Members' inviolability, safety and right to work in peace. All this harassment, with people being urged to express their opinions, has been absolutely pointless. It has seemed to be more of an unscrupulous marketing campaign on the part of a private business, which did not even intend to influence the work of Parliament. Presumably the party that got the campaign off the ground also knew that alternative treatments and vitamin cures and treatments are not banned or prevented in the EU. A simple thought has many times crossed my mind: the means is the message. If the means to lobby us has been so unscrupulous, it is hard to be convinced of the sincerity of the issue that lies behind it.
The two main purposes of the directive are, on the one hand, the approximation of national laws so that a single market for food supplements can be created, and, on the other, to establish an appropriate level of consumer protection in all Member States. For that reason, with this directive there should be an appropriate definition of food supplements, a scientific assessment of all ingredients should be carried out, requirements relating to consumer information and labelling should be specified, quality standards should be developed, and an adequate monitoring system should be guaranteed. All this should be totally acceptable to the honest players and even directly to their advantage.
Whilst the directive will help guarantee access to the markets for all manufacturers, Parliament has been especially keen to take account of the problems of small manufacturers. For that reason, Parliament wishes to extend, by way of its own compromise proposal, the eighteen-month deadline proposed in the Council's common position to 30 months.
If these conditions are met I see no reason to reject the common position.
Mr President, what has happened to Mrs Müller should actually have repercussions. The word 'duress' occurs to me, as a lawyer. I am full of admiration for her, and I shall most certainly be supporting the common position.
I also feel, however, that this position touches the limits of moral acceptability. You see, I come from a country where vitamins are still available in pharmacies only. When anyone goes into a chemist's shop and buys vitamins, the chemist will say, 'Don't take too much, and please read the enclosed instruction leaflet'. It will cause great confusion in my country if that all changes. It will create the impression that vitamin supplements are really quite harmless after all. This is not the case. Vitamins have side-effects. The impact, of course, is not immediate. It is like when you drink too much. Not until you come staggering out of the pub do you begin to feel the effects on your health. It may have tasted good, but it will catch up with you at some point.
We are far more aware than we were ten years ago that vitamins do indeed have adverse effects. I really do find it irresponsible to set them loose on consumers in this way. To tell you the truth, Mrs McKenna, I am deeply disappointed. I thought you would be encouraging us to eat oranges, lemons, bananas, curly kale and other health foods. No, you are recommending artificial substances to us, substances that are simply mass-produced by an industry where many people earn great fortunes. I fail to understand your thinking.
Mr President, I would like to express my satisfaction at the outset at the progress that has been made on this proposal for a directive on food supplements.
First of all, the objective of this legislation - and I must emphasise this - is not to ban food supplements. It has to do with maximum safety levels. I regret very much that I have to disagree with my friend Mr Bowis, for whose opinions I have the utmost respect, when he says that the position at the moment is that there are upper safe limits. That really is not the position. This will be the position after this legislation comes into place. That is the purpose of the exercise. This exercise will be based on scientific evidence and scientific evaluation.
It also dismays me to some extent to hear people in this House - also for whom I have enormous respect - express the view that this legislation is motivated by, of all things, lobbying of the pharmaceutical industry. That is a slander. It is absolutely wrong. It is unfair to say that I or the people who work for me would be motivated by such things. But sometimes people who make these allegations are the ones who are inordinately concerned about the role of industry. But what about the role of industry that profits from this piece of legislation not going through? What about that? Have they questioned themselves to determine whether they have been subjected to such a degree of lobbying from that industry that they have themselves been duped by that industry and tried to tar the Commission and those who advocate the passing of this legislation with a brush in a way that I find quite reprehensible?
The subject is not an easy one. We currently have very different attitudes, rules and practices among Member States. These impede the free circulation of food supplements within the European Union, and can deprive consumers from access to a wide range of these products.
So the case for harmonisation is obvious and is strong. I believe that the vast majority of stakeholders share that view. You will not, therefore, be surprised that I cannot support the views of those who propose, with Amendment No 7, to reject the common position.
A substantial number of Members of Parliament and of the Commission have been subjected to an orchestrated and misleading campaign against the adoption of this directive. This campaign has only been waged by those who do not share the general European interest.
I should also emphasise to Mr Blokland and others who make reference to being lobbied by consumers who have written letters, that may be the case. I suspect they may very well be people who have been seriously misled by those who profit by this legislation not going through the system.
The consumer organisations who are there to look after the best interests of consumers have not been misled. They are in favour of this legislation. BEUC has come out and said that it supports this legislation.
This is a strong endorsement, in my view, rather than anecdotal accounts of individual consumers who, in my opinion, have probably been misled by the statements made by many which are simply untrue. They have misrepresented the aims of the directive, used misleading arguments and misinformed consumers. This was made clear during the debate in the Committee on the Environment, Public Health and Consumer Policy.
Mrs Müller has done an excellent job as rapporteur. Her contribution to the advancement of the draft directive has been invaluable. I sincerely congratulate her and thank her. I would also like to acknowledge the responsible and very constructive role of Mrs Corbey, as shadow rapporteur.
The common position provides a very good framework for the regulation of food supplements in the European Union. It is designed to ensure that a very wide range of such products is available to consumers. The underlying criterion for a single market in food supplements is safety: adequate and appropriate labelling designed to inform consumers. Of course, these products must be used in the context of a diversified diet and in line with manufacturers' instructions.
The deadline for preparing dossiers for the evaluation of substances that are already on the market is an important issue. I have listened carefully to the concerns expressed, concerning small and medium enterprises, that a period of 18 months for the preparation of evaluation dossiers may be too short.
If that were to be the only amendment to the common position, I would be prepared to consider an extension of the period mentioned. I can, therefore, accept any one of Amendments Nos 1, 3, 4 or 5 that relate to this point, provided that this would contribute to the adoption of the common position without further changes.
I have also taken careful note of the interventions with regard to good manufacturing practice for food supplements, which is the subject of Amendment No 2. I would like to reiterate what I said at first reading. The adoption of principles of good manufacturing practice by legally binding measures for specific categories of products is not appropriate in the case of foodstuffs. This already exists in relation to foodstuffs in many pieces of horizontal legislation. I am happy to take comfort from Mr Nisticò's contribution on the basis that he is certainly one of the MEPs I know here who is a scientist himself. He supports this legislation. He has asked me to take careful note of the risks to ensure the elimination of low-quality products when this framework legislation goes through the system. I am happy to say that will be taken into account.
The vast majority of these principles are covered by horizontal legislation, particularly in the directives on hygiene and control. These will apply also to the manufacture of food supplements. In the draft directive, we are referring specifically to the issue of purity criteria for the vitamins and minerals to be used. We have improved the relevant provisions following your amendment at first reading. We also foresee adopting specific technical rules with regard to the margins of tolerance for the amounts of vitamins and minerals declared to be present in food supplements. We believe that these rules are important for ensuring the quality of these products.
I am firmly of the view that this array of horizontal and specific rules fully covers all concerns expressed that these products should be manufactured to high-quality standards. I cannot, therefore, accept Amendment No 2 to adopt provisions on GMPs for food supplements. However, I reiterate that I will give priority to adopting the technical rules on margins of tolerance mentioned in Article 9(1).
Amendment No 6 refers to the criteria that will be used for setting the maximum levels for vitamins and minerals in food supplements. This point was the most difficult one to reconcile in the Council. The text of Article 5 is now carefully balanced. It is my belief that any disruption would jeopardise the whole proposal.
Finally, Amendment No 8 proposes an addition to the text that concerns principles for the functioning of the Standing Committee on the Food Chain and Animal Health and of the Scientific Panels of the European Food Safety Authority. I believe that these issues are adequately covered in the recently adopted general food law. They should not, therefore, be repeated in this specific directive. For this reason I cannot accept Amendment No 8. But I repeat and emphasise that the role of the European Food Safety Authority in this area will be of paramount importance and that this work will be done by independent scientists. The evaluation of that work by the Board of the European Food Safety Authority will be done in a fully transparent way - indeed, in public.
In conclusion, the Commission considers that the common position as such is satisfactory on all substantial points. The Commission would be ready to accept a technical modification of the common position to extend the period mentioned in Article 4.6.b. as in one of the amendments - Amendment No 1, 3, 4 or 5 - if that would help the adoption of the directive at second reading. The Commission cannot accept Amendments Nos 2, 6 and 8 and certainly does not support Amendment No 7, that calls for the rejection of the common position.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following recommendations for second reading, by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy:
(A5-0042/2002) on the Council common position for adopting a European Parliament and Council directive amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products [10407/1/2001 - C5-0588/2001 - 2000/0230(COD)]
and
(A5-0043/2002) on the Council common position for adopting a European Parliament and Council regulation laying down health rules concerning animal by-products not intended for human consumption [10408/1/2001 - C5-0589/2001 - 2000/0259(COD)]
Mr President, Commissioner, ladies and gentlemen, I would like to thank you all for excellent teamwork for the almost a year and a half during which I have been dealing with these two reports. It has gone incredibly well. In the common position, the Council and the Commission have accepted the majority of the just under a hundred amendments we submitted on the first reading. I am very pleased to see that the Council and the Commission are now in agreement with the European Parliament on the fundamental principles.
The first and most important principle is that only by-products from animals approved for human consumption may be used in feed, cosmetics and medicinal products. I say this with a slight reference to the preceding debate. We will thus obtain a ban on intra-species recycling, that is, animal cannibalism. The new regulation will in fact be sufficiently flexible to be adapted to technological developments and new scientific findings. The common position has in fact been welcomed by the industry concerned in Europe.
Please consider that the final vote tomorrow puts 200 000 jobs across Europe at risk. Do not forget that this industry is not located in densely populated areas. Instead, we are looking at companies in rural areas. Every day that passes without clear ground rules, more and more small and medium-sized companies are in danger of being forced to shut down. To be blunt, I could say that Europe's producers, and consumers too, are standing and stamping their feet while we here, at the very last stages, are engaging in trivial disputes.
Let me first talk about Amendment No 25, which is a compromise. As is always the case with compromises, this means that no one has got exactly what they want. We have all had to give in quite a bit, and I am a little uncertain as to what the end result of this compromise will be. However, the amendment does give the Member States which currently permit the use of catering waste under extremely carefully controlled conditions a transitional period of four years.
Towards the end of the debate on the matter, a number of details concerning sludge and waste water came up. Amendments Nos 2, 4 and 14 should in fact be set aside in favour of Amendment No 21, which is intended to promote the safe handling of these materials so as to avoid serious environmental consequences. This is therefore a practical way of dealing with this issue.
I myself would really like to see Amendments Nos 3 and 5 put into effect. Unfortunately, this is more or less impossible for technical reasons. These amendments concern the marking of category 1 material. The already adopted Regulation on TSEs contains clear requirements that direct risk material be marked. Amendment No 5 is about the marking of category 2 material. I think this would be desirable, but that the amendment should be rejected because it would have unreasonable consequences. If the amendment were to be adopted, all fertiliser - natural fertiliser - within the EU would have to be marked, and this would affect approximately 1 200 000 000 tonnes a year. This means that we would be able to choose whether the fields were to be blue, green or purple each spring, and it would all look a bit peculiar.
Amendments Nos 6 and 16 must in actual fact be adopted. Otherwise, the report's main principle that only raw materials which have been approved for human consumption may be used in animal feed would be undermined. The amendments do not in fact involve any changes to the requirements which currently apply to sampling and/or post ante mortem inspections of slaughtered animals. It is only the final assessment based on existing rules which is affected by this regulation.
Amendments Nos 7 and 8 concern the handling of catering waste. In this case, I recommend voting in favour of Amendments Nos 22 and 23 whereby catering waste generated from means of transport operating internationally should, with all its risks, be treated in accordance with the most stringent requirements of the regulation, in category 1. On the other hand, catering waste in category 3 should be handled under existing structures and systems for collection, transport and disposal in line with the EU's waste directive.
The common position contains a somewhat strange proposal regarding endangered species of necrophagous birds, namely lammergeiers in Spain. Amendment No 24 states that it is permitted to use category 1 material to feed this specific small group of birds. I have checked this very carefully. These birds have to have this special food. It sounds a little odd, but sometimes nature is, by nature, odd.
Amendment No 12 on the permanent marking of imported pet food is particularly controversial for the United States. Regarding dyeing the raw materials which are to be included under categories 1 and 2, it is laid down that products in categories 1 and 2 are to be marked once they have turned into fat and processed proteins. Such processed material must then be permanently marked when it comes to imported pet feed, as exactly the same requirements must be set for imported products as for our own products.
Amendment 15 concerns the separation of facilities. Right from the start, the European Parliament demanded completely separate sites. I can accept separate buildings if they really are separate - and not just separate parts of one building under the same roof.
There are also a number of amendments which were rejected by the committee and which, for various reasons, should be rejected once more. We are concerned here with deleting references to biogas and composting. This regulation does not regulate biogas plants and composting systems. On the contrary, Article 6.2 says that national legislation in this area should apply until new EU environmental legislation is passed. The only point of the reference in Article 1.2 is to give the Commission legal justification for requesting scientific statements on biogas and composting.
If we delete household waste, that is, from private kitchens, from the definition of catering waste, we are doing ourselves a disservice. We know that catering waste is a very serious channel of infection for both swine fever and foot and mouth disease. I personally think it is quite difficult to ban household waste being used as feed. It has been a tradition in our European culture for thousands of years but we are now living in a new world and in another time, in which food, feed and ingredients are moved from place to place in a completely different way from 50 years ago, for example, when feed and food circulated in relatively small and recognisable cycles.
Once more I would like to thank my colleagues, the shadow rapporteurs, the Commission and the Council for excellent teamwork over the past year and a half.
Mr President, could I first of all thank Mrs Paulsen for the constructive way in which she has conducted the dialogue between the groups to come up with some compromise amendments? I am pleased that my group has been able to sign all the compromise amendments, with the exception of Compromise Amendment No 25. We very much support the ban on the use of catering waste in animal feed, not least because the likely cause of the foot and mouth disease outbreak in the United Kingdom was the use of pigswill as feed. I am also pleased to see that catering waste from abroad, such as may come from aeroplanes landing in our country, has been upgraded to category 1.
However, two problems emerge from this situation. The first is the use of used cooking oil in the United Kingdom as animal feed. Unfortunately, we will not be able to hide this oil behind the piles of fridges currently found in my own country and I am afraid that much of this oil will find its way into the drains of the country, causing environmental damage and also, I suggest, public health problems as it congeals and solidifies in the sewers of our major cities.
We also have a problem in Germany, where there are centralised plants for treating catering waste, unlike the on-farm situation in the UK, which was not very satisfactory. Many of these installations are brand new and run according to the highest standards with typical German efficiency. We should recognise the situation in Germany and Austria and allow an extension on the use of some of these brand new plants. That is why I am pleased to support Amendment No 10, which was proposed in committee by Mr Graefe zu Baringdorf and calls for the Commission to come up with a legislative proposal by June 2002 requiring Member States to supply proof that these plants can operate safely.
Compromise Amendment No 25 contradicts this because it calls for a four-year extension on the use of these plants. If, as I have been advised, the authors of the original amendment were to propose an oral amendment stating that this new legislative proposal could come forward in four years' time, then this would avoid such a contradiction. That would be a good way forward and my group would be prepared to support such a move.
On the issue of sludge, could I ask the Commissioner to clarify the situation? We have many slaughterhouses and meat processing plants that discharge effluent into domestic sewage systems in our major towns. Although this process involves some initial filtration, there is no way that one could describe this discharge as sterile: it contains pathogens of all sorts. Determining that the sludge from the sewage treatment plants in these large cities had to be incinerated under this directive would place unacceptable costs on slaughterhouses. The European Union has already been responsible for the closure of many slaughterhouses and, in fact, in many cases, there would be no space for separate sewage treatment facilities. Therefore, could I ask the Commissioner to make it quite clear on the record that the primary filtration products of these plants would be covered, but that the sludge from sewage treatment would not have to be incinerated and could be spread on the land as before?
Mr President, it is indeed a remarkable situation in which we find ourselves today. We are speaking about a second reading, which the rapporteur has prepared brilliantly, and I admire the way in which Mrs Paulsen has tried to navigate a course between Scylla and Charybdis, Scylla being the thirteen Member States that have accepted the common position, and Charybdis being the two that have not, namely Austria and Germany.
Austria and Germany did not approve the common position for clear reasons. Austria has been undertaking schemes involving the composting of biomass and the use of biogases for energy production, schemes which would no longer be possible under the common position. Germany would be prevented from sterilising and reusing catering waste.
When I listen to this debate today, and when I look back on the past few days, it surprises me that the United Kingdom, France and other countries accepted the common position. I have just heard Mr Goodwill saying that he and his group did not sign Compromise Amendment No 25, which I signed along with all the other compromise amendments. I signed them because they are compromises. The ideal world is different. I have a different conception of the ideal solution too. But among the sources of the compromise amendment are not only Mr Graefe zu Baringdorf's Amendments Nos 10 and 1 but also Mr Whitehead's amendment, which provided for a four-year transitional period.
Mr Goodwill referred to fears in his country that foot and mouth disease had been caused by the use of pigswill as feed. To my knowledge, this has not been proved. Swine fever, yes, but as a cause of foot and mouth disease it is new to me. I had certainly heard this being mooted in the past, but that is only one aspect of the issue. Another point - and this is part of the compromise, Mr Goodwill - is that if I go back to my own Member State and say that there is a disposal problem with reheated cooking oil, they will tell me in Germany that this poses a dioxin problem which they refuse to contemplate.
We must be very careful. This is a very fine line we are treading today, and we must avoid the mistakes of the past, when cost issues and disposal problems were often invoked to the detriment of animal health, and hence of human health too. If I say today that I can support our proposed compromise on catering waste, I must explain part of the background against which I make that statement. Nobody has been able to tell me what happens with catering waste in the other Member States. In Germany, there are modern high-performance facilities which undertake state-of-the-art sterilisation of catering waste then recycle it into animal feed. That is a fact. In other Member States no one can tell me what happens to it. Some say it is burned. Nobody really knows. No one knows the standards, and in private conversation any Member will admit that some of it ends up in landfill sites. That is precisely what we do not want. I should like to have a clear set of rules.
In five years' time, if we have legislation banning the recycling of catering waste for any purpose other than the production of biodiesel, so be it; that is what we shall do. But it must then apply to all Member States. At the moment, Germany, Austria and other countries are being penalised for their high standards. If I appeal tomorrow for us to support all the compromise amendments, I shall be doing so because they are compromises. I must then ask you to be fair and support the compromises too.
Mr President, Commissioner, the matter under discussion is very intricate and complex, and is one that will have a very far-reaching effect on the food industry. For that reason, I wish to thank the rapporteur: we are grateful to you for your excellent work. In the main this report can be adopted.
I would, however, like to draw attention to one point, and that is Amendment No 15. There are Member States where processing is on a very small scale. The requirement, therefore, that different categories of activity should have a separate building is unreasonable as far as these countries are concerned. For example, in my own country we have two plants, both of which already have clearly separate and properly supervised production lines. If we were to find ourselves in a situation where we had to construct separate buildings for one more separate production line that would be unreasonable considering the small volumes being processed. In my opinion the issues mentioned previously in the Council's formulation have been taken proper account of, and I would hope the Council's and the Commission's position will enter into force with regard to this matter.
Mr President, I would like to begin by thanking the rapporteur, Mrs Paulsen, for the excellent work she has done to get this regulation on health rules concerning animal by-products through.
I also know that Mr Staes is pleased with the cooperation and the way in which we have been able to reach compromises as well as with Mrs Paulsen's work with the shadow rapporteur. Thank you for that.
This is a very technical and complicated matter which can be difficult to get to grips with. At the same time, it goes without saying of course that we must guarantee safe food for the citizens of the EU and, that being the case, we must do so throughout the entire chain. Therefore, how we treat animals and what we feed them on is naturally important.
I am very pleased about the principles which the European Parliament and the Council have agreed on, in other words that only by-products from animals approved for human consumption may be used as animal feed. The most important thing is possibly also the ban on re-use within the same species, that is, the fact that we are rejecting cannibalism.
I understand the Council's position in seeking to prohibit catering waste in animal feed. It is difficult to guarantee safe and risk-free handling of catering waste. How can we know what mixed household waste actually consists of?
Now we have tabled a compromise amendment, Amendment 22, where exceptions are made for catering waste in category 3, and we submit Amendment 25 in which some Member States are permitted to feed catering waste for a transitional period of a maximum of four years.
I am not entirely happy about this amendment but I am still willing to accept it so that we can get the report through.
At the moment, there is a kind of moratorium on the use of meat and bone meal in animal feed. This means that the Council could at any time decide to permit the use of meat and bone meal once more.
The Verts/ALE Group has therefore submitted Amendment No 20. I ask my colleagues to vote in favour of it as it does provide a kind of assurance that the Council must bring the issue up again before any decisions in that direction can be made.
Mr President, at first sight, this report on health requirements for animal by-products appears to be very technical. It forces us to face a genuine problem for society and to take into account two realities that are not easy to reconcile. Firstly, the legitimate concern of consumers with regard to the BSE epidemic and the terrifying human form of BSE, namely Kreutzfeld-Jacob's disease. And secondly, the necessary concern for farmers and all employees of the meat industry, whose work is being jeopardised by the frightening - and mounting - burden of restrictions that are being heaped upon them in the name of the precautionary principle. Despite the fact that, several years ago, the fifth quarter or meat by-products were re-processed and sold, which met slaughterhouses' overheads. We now send these by-products - and quite rightly, I am sure - to be destroyed at great expense. As a result, meat is constantly becoming more expensive for consumers whilst farmers are no longer paid a fair price for their animals.
The common position, on which we are due to vote, is creating a number of technical bottlenecks, since it is based on an extreme concept of the precautionary principle. For example, is it a good idea to ban spreading sludge, manure and stercoral matter from slaughterhouses on land and to send 20 million tonnes of this waste to incineration, when we do not yet know how to process the two million tonnes of animal feed that we have? Is it a good idea to involve several thousand local and regional slaughterhouses in building hundreds of sewage treatment plants and incinerators when BSE detection tests are making swift progress?
We will therefore reserve judgment, Mr President, on this extremely pernickety and excessively cautious text which will place such harsh restrictions on slaughterhouses, that many will be at risk of closing down, with all the consequences that these closures will have on the transportation of animals and the spread of epidemics.
Mr President, Commissioner, ladies and gentlemen, may I begin by expressing my sincere thanks to all the honourable Members whose hard work and constructive attitudes have brought us to this point. It is unquestionable that the prevention of epizootic diseases which lead to food crises is of great importance, not only to the future of European farming but also to the entire population of Europe. The crucial task now is to find a suitable means of meeting the needs of a multifunctional agricultural system as well as those of consumers. In accordance with the subsidiarity principle, I therefore call for the preservation of the tried and tested national systems for the disposal and recycling of organic waste.
The collection and use of biogenetic waste for the purposes of composting or for use in a biogas plant are highly commendable from an environmental point of view and must therefore remain possible in future. In Austria in particular we have found these processes extremely useful.
I should also like to address the extremely controversial issue of recycled catering waste. The Austrian example shows that application of the highest possible standards of hygiene, coupled with official monitoring, banishes any concerns regarding a possible risk of epizootic disease. This has been confirmed once again in the recent past. I would therefore regard a general ban on the use of pigswill for animal feed as an unduly draconian measure.
In addition, we must not forget the investments that have been made in the municipal collection of organic waste and in the officially licensed decoction facilities, investments made in the belief that the future lies in an exemplary system of environmental protection. In recent years, 250 new decoction facilities have been built in Austria.
I shall therefore lend my support to all compromise amendments that guarantee the continued existence of proven monitored systems for the recycling of organic waste. I consider it very important that we formulate our decisions on this sensitive subject in such a way that the general public can follow our reasoning. The public would certainly not want to see the prohibition of an exemplary practice.
Mr President, I congratulate Mrs Paulsen very warmly on her diligence and skill in bringing through another complex piece of food safety legislation. She always manages to steer between national positions and never loses sight of that corpus of food safety legislation which we are slowly bringing together.
I would like to look at the very wide definition of catering waste in the annexes and in Amendments 22 to 25. I will leave aside the feeding of carrion birds because I wish to look at a different form of carrion, that is the catering waste represented both by the recycled swill in some countries and by recycled cooking oils in others, including my own. Catering swill arouses deep misgivings in my country because of the role it played in the recent foot and mouth epidemic. Cooking oil is seen to be a problem after the dioxin scandals of recent years. The rapporteur has brought the two together in a complex series of amendments culminating in No 25, which I will support. I acknowledge her efforts.
The UK's problem, as Mr Goodwill has mentioned, is that we need to have an effective and rewarded system of collecting used catering oils for fuel - not feed - reuse. That will take time. If no other outlet is provided, users will dump it in drains and ponds. They will become sumps of noxious material. One constituent demonstrated to me in the most vivid terms what exactly those consequences will be.
Therefore, Commissioner, we really would like a statement of intent on whether the four-year transition period is achievable. I hope it is; otherwise, good intentions will founder here for sure and the old saying that the best can be the enemy of the good will be vindicated.
Mr President, Commissioner, I want to begin by thanking my esteemed colleague, Mrs Paulsen, for all the sound and skilful work she has done on this report. I support most of the content of the report and am pleased that the Commission is prepared to propose transitional arrangements for the cleansing of waste water. I think, however, that we are going too far in a number of areas. During the last part-session, we debated Mr Olsson's report on the extent to which the existing BSE decisions had been implemented in the Member States. That was depressing, and there was not much to rejoice about. There are too many countries which cut corners, and that creates too many holes in the system for BSE to be combated effectively. Something needs to be done about this. We owe it to ourselves and, especially, to those countries which comply with the decisions. I am unable to support the proposed amendments to the regulations governing post-mortem inspection of blood, for which I do not believe there is any scientific justification. Nor have I been given any estimates of its economic significance for the Member States and the regions, and I fear it would involve major costs for smaller enterprises and, in particular, for slaughterhouses operating on a very small scale.
Mr President, Commissioner, ladies and gentlemen, I warmly welcome the Commission's initiative to introduce uniform European rules on the use of animal by-products. Optimum control and traceability of animal by-products are vital prerequisites of greater consumer safety.
In particular, I support the amendment which was adopted in committee on the use of kitchen waste for animal feed. The feeding of untreated kitchen and restaurant waste has often been regarded in the past as a possible source of swine fever and foot and mouth disease. For this reason it is especially important that all such untreated catering waste which is transported into our countries should be eliminated.
It undoubtedly makes sense to process catering waste in accordance with strict regulations, so that the entire operation can be supervised down to the smallest detail. Our declared aim in all of this must be maximum safety for consumers. Strict processing regulations, by which I specifically mean rules governing sterilisation and the destruction of potential pathogens, and firm European regulations on traceability and control are indispensable and reduce the risk of the spread of epizootic diseases such as foot and mouth disease and classical swine fever.
Consistent checks by producers, but also by farmers, must supplement the system. The vital thing is that farmers and consumers must be able to rely on the safety of feed products. This requires a system for the conditional authorisation of catering waste for use as animal feed, a system that can be closely monitored. This is why I firmly support the amendment tabled by the Environment Committee.
Mr President, Commissioner, I join my fellow Members in congratulating Mrs Paulsen for the work she has done as well as her collaboration.
The aim of this report, as previous speakers have said, is to draw up sanitary rules with a view to improving food safety. One of the fundamental aspects of this proposal is to ban re-use within the food chain of certain animal products, namely animal carcasses and downgraded animal by-products.
However, the draft text submitted to Parliament at second reading - and I am referring to Article 4 here - indicates that all matter of animal origin collected during processing waste water in slaughterhouses and other premises must be classified as category 1, and this wording and change in the text gives us cause for concern.
A provision of this kind would cause huge problems in terms of storage, collection and disposal, since the sludge from processing waste water during slaughter would no longer be able to be spread on land, but would have to be incinerated, which would add to the millions of tonnes of animal feed that we have to dispose of.
The costs incurred by these new restrictions would force many slaughterhouses and cutting rooms throughout the European Union to close down their business that has become increasingly difficult in the wake of the various crises that we have experienced.
I can only reaffirm that, at local level, the professional workers, employees, citizens and local authorities, if they failed to grasp the scientific justification of this text, would find it hard to understand that, after all their efforts (sanitary measures, tests, slaughtering herds), the European Union is asking them to make a further effort which goes beyond the financial limits that they are able to cope with.
I therefore believe that it is essential that we provide clarification on this matter and that this specific treatment only applies to equipment with specific risks, thus ensuring increased food safety and feasibility for our industries and tradesmen.
We must also step up our research programmes so that we have the most effective techniques possible for the processing of animals that are slaughtered and intended for human consumption and also pursue our other food safety policies to improve traceability, monitoring of imports from third countries and safe livestock feeding, as our priority must be to tackle the root of these problems.
Mr President, Commissioner Byrne, there is a popular saying that politics is a dirty business. Does it become even dirtier when politicians have to deal with such unsavoury matters as pigswill and abattoir waste? Would it not perhaps be more consistent if we did not deal with these matters at all but simply proclaimed an outright ban? If we commit ourselves to the search for sensible solutions, does this necessarily make us somehow corrupt or venal? All sorts of inferences like these have been doing the rounds lately. I do not believe they have any substance. The European Parliament has shown courage. I should like to pay tribute to Mrs Paulsen for her systematic work on this issue and for her close cooperation with our committee. As draftsman of the opinion of the Committee on Agriculture and Rural Development, I have had the task of representing the interests of the farming community. I believe we have successfully integrated their concerns into this common position. May I also thank you, Commissioner Byrne, for our long conversations and debates. They were no bad thing. They were fruitful and, besides, they were quite enjoyable too.
Here we are looking specifically at high-quality protein which is to be fed to non-vegetarian animals. We do not intend to make vegetarians of them, any more than we can induce carrion-eating birds to stop eating carrion. It would be the death of them. Similarly, when it comes to human foodstuffs, we want a system that will recycle all the high-quality nutrients. We cannot adopt a set of rules at the expense of the hungry people in the world, whereby anything that is no longer good enough for us is simply destroyed or abandoned.
We are not legislating on catering waste here; it is merely a matter of the Commission presenting its own legislative proposal, to which we accord the same systematic and meticulous treatment that we gave to meat and bone meal. I do not understand the position of some people who are saying that meat and bone meal can be fed but catering waste cannot. Then there are others, of course, who are saying that catering waste can be fed but not meat and bone meal. So both positions exist. That is why I tabled my proposal. Your compromise proposal, Mrs Paulsen, is fine. Tomorrow I shall move an oral amendment in which I shall alter the time scale in my amendments, which are similar in substance to the compromise; this alteration relates to the time before the entry into force of the proposed regulation. I believe the alteration will make the amendments compatible, and we can then adopt them as they stand. We shall then have a sound solution. Thereafter, Mr Byrne, I hope that, on your initiative, we shall soon have the new version back here on the table. Then we shall engage in some more of the good old cut and thrust, and we shall revel in it. Politics is not a dirty business; it is actually a most enjoyable occupation!
Mr President, the recommendations under discussion today put forward by my colleague, Mrs Paulsen, are a continuation of the important work she has been so very commendably involved in as Parliament's rapporteur regarding updating the legislation on food safety. We have been able to respond to food crises in the current parliamentary term in a way that has been both consistent and wide-ranging. Our common goal is to restore complete consumer confidence and levels of safety. I would like to say that I agree with the view expressed just now by Mr Pesälä regarding Amendment No 15.
The traditional, common sense way in which catering waste is used for feeding has for the present unfortunately proved problematic as a result of inadequacies in the processing of feed. Serious animal diseases have thus been able to spread. For that reason Parliament now requires the Commission to promptly submit a legislative proposal banning the use of catering waste of animal origin as feed and obliging Member States to provide proof of its safe disposal. As an exception, the production of feed from catering waste could be permitted if it has been properly sterilised in an officially authorised plant.
Parliament can also feel pleased with how the codecision procedure works and the cooperation established with the Council in the area of food safety. That is why it is unfortunate that the most prominent element in publicising the work to improve food safety, the establishment of a new Food Safety Authority, has proved such a difficult task in the Council and that the agency is commencing its work in a temporary location. This is also likely to hamper the recruitment of qualified staff for the agency. In this respect the Council should be capable of making the right decisions swiftly and showing consumers that the long-term work done to guarantee the supply of safe food is more important that seeking to obtain short-term benefits for individual countries in the Council.
Mr President, Commissioner, ladies and gentlemen, when we discuss this report dealing with animal by-products that are not intended for human consumption, we must not speak exclusively of waste products.
The basis for a very specific distinction is provided by the submission from the Commission, which divides the materials into three categories. They must be separately registered, stored, treated and marketed, and evidence of each operation must be recorded. The items that must be destroyed and removed from the food chain are quite clearly defined, as are the conditions for their removal and destruction. We are all agreed that contaminated and inferior material has no place in the food chain. On the other hand, we can treat and then re-use important nutrient carriers that were properly prepared for their original use. Strict rules govern the procedure for such recycling. Here we have the example of pigswill. To allow the use of pigswill, the Committee on the Environment adopted Amendment No 10 on the recycling of catering waste. There is pressure to adopt this particular amendment within a short time frame. The directive on swine fever enters into force on 1 November and imposes a blanket ban on the feeding of catering waste. And this is why I ask you, Commissioner, whether Compromise Amendment 25 that has been set before us lifts this ban. A legal loophole must not be created here, because the existing processing facilities produce hygienic feed which contributes neither to the spread of classical swine fever nor to that of foot and mouth disease. I believe Amendment No 10 was good, which is why the committee adopted it. It is for this reason that I asked my absolutely clear and unequivocal question about the new compromise amendment on the table. We should take particular care to ensure that we make clear and unambiguous statements and that we leave no scope for confusing double standards and overlaps between different regulations. This sort of thing affects small and medium-sized abattoirs. For that reason, we must support Amendment No 2 to Article 4.
May I reiterate my sincere thanks to Mrs Paulsen for this report? It is a matter of the safety of our food chain, which is, after all, very closely connected with the health of consumers.
Mr President, Commissioner, ladies and gentlemen, feeding catering waste to livestock instead of indulging in waste tourism - that is my political demand. When shall we create an authoritative and objective system of public information in the EU? In Germany, catering waste is fed to fattening pigs under the strictest of rules. Confidence in the processing facilities is high. My country is the most populous in the EU; about a quarter of the entire population of the Union lives in Germany, and there is a correspondingly high output of catering waste. There is no evidence of any epizootic disease having occurred in our country through the feeding of treated catering waste to livestock. What are we actually doing to ourselves with this planned ban?
In my view, we have started to place pigs before people as far as food intake is concerned. Mr Graefe zu Baringdorf has already raised this point, and I too find it monstrous to do this in a world where people are starving every day, where slum children have to rummage about in rubbish heaps for food scraps. What life of luxury is Europe trying to lead? This, you may well say, is an emotional argument, but it is extremely important to me, Commissioner, that we restore some rationality to our examination of the feeding of catering waste. It must surely be possible for us, through our own efforts and with the aid of the media, to present these issues in a rather more objective manner.
The treatment of catering waste must, of course, comply with appropriately high sterilisation standards. That is the only way to guarantee the destruction of foot and mouth and swine-fever pathogens. Plants supervised by the public authorities are surely the best safeguard. Along with the numerous previous contributors to this debate, may I say thank you very much to Mrs Paulsen for the work she has done, but I also hope that we can reach a practicable solution and that we can send out long-term signals from which the feed industry, waste processors and farmers can take their lead.
Mr President, this proposal is the second major component in our defence barriers against BSE. The other is, of course, the regulation on TSEs. It is a hugely important proposal, key to the safe processing of the millions of tonnes of animal by-products produced in the Union each year. The continued absence of a sound, comprehensive and regulatory framework to deal with these by-products is quite dangerous.
First of all, I would like to single out for particular appreciation your rapporteur, Mrs Paulsen, for her enormous efforts and tireless work over these months in pursuing a rapid agreement with the Commission and the Council towards early implementation of the proposed regulation. A great many of the key provisions of the regulation under discussion result from her personal commitment and determination.
I am greatly encouraged that all three institutions are in general agreement on three key principles: the requirement that only animal by-products derived from animals fit for human consumption should be used in feed, cosmetic and pharmaceutical products; the prohibition of intra-species recycling; and the need to tighten certain provisions in order to improve the control and traceability of animal by-products.
However, I regret that, despite the very good progress made on the proposal, the question of how to deal with catering waste remains a main obstacle to final agreement.
The feeding of catering waste carries a major threat of transmission of serious animal diseases such as foot and mouth disease and classical swine fever. For example, the outbreak of foot and mouth disease in the UK last year, which caused such enormous losses to both the farming and non-farming community, is reliably known to have originated from swill feeding. I might also add that the outbreak of classical swine fever in the Netherlands in 1997 was also caused by the feeding of pigswill in neighbouring Germany.
Nobody would wish this to occur again. Given the huge damage which has arisen from recent outbreaks of these diseases, the insistence of Member States on very high levels of protection is understandable and shared by the Commission.
I am fully aware of your concerns that a total ban may not be appropriate, especially in Member States with strict controls. However, I am equally aware that the Member States are not prepared to take any risk arising from the authorisation of swill feeding. They have already decided on a ban in the swine fever directive, despite several opportunities to reconsider the need for a ban. There are no indications of a reversal of this position.
Parliament must also accept that there are contradictions in any proposal to retain swill feeding. For example, Parliament is demanding the full traceability of ingredients in animal feedingstuffs and a ban on what might be described as cannibalism. How can this be consistent with a derogation allowing the use of waste collected from restaurants and hospital kitchens to feed pigs and poultry?
Similarly, how can Parliament ask to exclude catering waste from the strict control rules of the regulation, fearing that these rules would compromise the practice of composting, and at the same time demand that the Commission propose a new regulation on the safe disposal of catering waste?
The Commission, having heard the insistence of 13 Member States on the necessity for a ban, and in the interests of consistency, remains opposed to any relaxation of an outright ban in this regulation. We must therefore reject Amendments Nos 1, 10 and 25.
We are also opposed to these amendments on institutional grounds, as the insistence on a deadline and on the content of future proposals undermines the Commission's right of initiative. Furthermore, the disposal and recycling of catering waste is and will be governed by existing and future environmental legislation on biodegradable waste.
Finally, the Commission has already officially declared that it is ready to propose transitional measures, to be adopted by comitology whenever this is justified and appropriate, in order to allow the affected industries time to adapt to the new requirements introduced by this regulation. I would also refer you to Article 32, which might give further assistance in this area.
Turning to the details, we cannot accept Amendments Nos 3 and 5 on the requirement of the marking of unprocessed category 1 and 2 material. Acceptance would require the marking of cadavers, including pet animals, and 1.2 billion tonnes of manure. I leave to your imagination the potential for the Eurosceptic press to exploit this requirement in order to undermine our credibility.
We also cannot accept Amendment No 9, as detailed and sufficient requirements regarding accompanying documents and record-keeping are established in the annex to the regulation and may be supplemented if need be by comitology.
We can, however, accept Amendments Nos 22 and 23 on catering waste making reference to environmental legislation, as they would ensure that the goals of the regulation are achieved without undermining separate collection schemes. Therefore, Amendments Nos 17 and 19 are unnecessary and cannot be supported by us.
Amendments Nos 22 and 23 also clarify that the highest risk catering waste from international means of transport should remain subject to the control rules of Article 7. Therefore, they are preferable to Amendments Nos 7 and 8.
We cannot accept Amendment No 18, aimed at excluding household kitchen waste from the definition of catering waste, as this is would be inconsistent with the existing EU legislation on classical swine fever.
Turning to another important issue - sludge from slaughterhouses - we cannot support the first part of Amendment No 2, as it virtually destroys the effect of Article 4 by removing from the scope of the article material from waste-water systems from all slaughterhouses and other premises from which specified risk material is removed. It should be noted that the TSE Regulation does not establish any rules in this area. But as an aside, and in answer to Mr Goodwill, I should point out that I have written to Dr. Jackson on this particular subject. I have sent a copy of the letter to a number of Members and I will ensure that a copy is sent to you. It explains the position with regard to sludge and gives the kind of reassurance you sought earlier in your presentation.
We could accept in broad terms the second part of Amendment No 2, which seeks to clarify that animal material collected when treating waste water is a category 1 material only if contains BSE specified risk material. However, Amendment No 21, which has the same objective but is clearer, is acceptable. Amendment No 4 cannot be accepted as, when combined with Amendment No 2 or with Amendment No 21, it would be superfluous and confusing.
We cannot support Amendment No 14, which would provide a 3-year transitional period without conditions to apply during this period. I repeat that the Commission has already officially declared that it is ready to propose transitional measures to be adopted by comitology whenever this is justified and appropriate.
We can support Amendment No 24 aiming to extend the derogation on the feeding of certain animals with category 1 material to endangered and protected species of, for example, vultures. We cannot accept Amendment No 11, as it would extend that derogation to any endangered or protected species.
We can support Amendment No 20 requiring Member States to submit a report on the implementation of the Regulation, except for the reference to the lifting of the ban on meat- and bonemeal. This is already comprehensively covered by the TSE Regulation. Similarly, we can support the principle of Amendment No 13, which has the same objective as the first part of Amendment No 20, subject to editorial change.
Finally, we can accept Amendments Nos 6, 12, 15 and 16 to various articles and annexes, as they are in line with the basic objectives of the Regulation.
I wish also to note that Parliament has not made any further amendments to the second proposal for a directive of the European Parliament and of the Council amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products.
Thank you Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0459/2001) by Mrs Sornosa Martínez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the implementation of Directive 91/271/EEC on urban waste-water treatment [2000/2318(INI)].
Mr President, Commissioner, the real reason it has been possible to draw up the European Parliament's own-initiative report on the implementation of the directive on urban waste-water treatment is that we in the Committee on the Environment concerned ourselves with this directive and followed its development very closely.
With this report we have shown that there are serious shortcomings in the implementation of this directive, despite the fact that it has been in force for a long time - it is more than ten years old - and that, furthermore, it is extremely important for all European legislation on water.
We know that many Member States have failed to comply with this directive. In 1998 there were many agglomerations of more than 150 000 inhabitants that had still not resolved the issue of waste-water treatment. Many Member States had still not submitted information on the condition of sensitive areas. Currently, many other cities of more than 15 000 inhabitants are still not treating this waste water in this way.
We know that throughout this time the approach of the Member States has been so carefree, having implemented neither this nor other directives on the issue of water, that I believe Member States have been censured on more than 42 occasions for failing to comply with 17 directives in the field of waste water.
Member States have been censured because they have not provided the information that the Commission asked them for and because, of course, they have not complied with this legislation when they should have, and they failed to comply in full in 1993, 1998 and even in 2000. But, Commissioner, the Commission also considered that their behaviour towards the European Parliament was unsatisfactory, since the information we were provided with was insufficient and, in some cases, wrong.
I should like to say that, initially, this report had an annex, which, following two debates in committee, we were forced to remove, because the data that the Commission had supplied us with was wrong. In our view, the Commission has shown neither the necessary strength nor will in this case to demand that the Member States provide data and demand that they comply with this directive.
I wish to say, Commissioner, that when we in the Committee on the Environment requested that this own-initiative report be drawn up, what we really wanted was for you to consider us as your ally, in order to strengthen the binding nature of this directive and to enable the Commission to force the Member States to comply more energetically with the directive.
In this report we ask you to admonish the Member States, to initiate proceedings against those that have not complied and to continue using all legal means within your power, all in order to ensure that this legislation is complied with. We also asked you, of course, to continue keeping the European Parliament informed, requesting information from the Member States and holding seminars. Lastly, we ask you to adopt all necessary measures to ensure that, with the proper will to create such legislation, and the willingness to provide as much information as possible, compliance with this legislation can be enforced.
Commissioner, there is currently a serious discrepancy between the enormous quantity of legislation we have approved and which we are continuing to approve but with which, nevertheless, the Member States are still failing to comply, which is why we have before us two own-initiative reports - on nitrates and habitats - by the European Parliament. These have shown us that the Member States are also failing to comply with other environmental directives.
It is my view that, as European citizens, it is our right to have the Treaties protect the environment. In the European Union we already have certain principles (such as the precautionary principle and the principle of prevention). We also have objectives, such as the strategy for sustainable development. We have tools, such as the Sixth Framework Programme and legislation. The European Union is even considered to be the world leader in protecting the environment. But, Commissioner, if all of this is really nothing but words, nothing but reports, if the Commission does not demand that the Member States comply with this legislation in its entirety, it will be quite useless. You can count on us to be your allies in ensuring that this legislation is complied with, because otherwise, we will lose credibility and I believe that we are here precisely to support the Commission and to prevent ourselves losing this credibility.
Mr President, Madam Commissioner, ladies and gentlemen, the 1991 directive on urban waste water is intended to guarantee the construction and maintenance of sewage-treatment works in all large towns and municipalities of the European Union. Since these measures involve considerable financial expenditure, very liberal implementation deadlines were set. As my honourable colleague Mrs Sornosa Martínez has said, we must conclude today that not all Member States have made use of the time at their disposal; on the contrary, they have engaged in delaying tactics and - regrettably, in view of their failure to submit reports, we must also say quite bluntly - in obfuscation. The Belgian metropolis of Brussels, which is so keen to call itself the capital of Europe, sets an appalling example in this respect.
The fine report compiled by Mrs Sornosa Martínez mercilessly exposes the inadequacies. Most Member States have not even fulfilled their reporting obligations for the first date in 1998, let alone for the second date in 2000. That is bad enough. What is far worse, however, is that the Member States' waters continue to be polluted by untreated municipal sewage. We are addressing many demands to the Commission today. It cannot act, however, as long as it does not have the power to do so.
I believe that the large number of default actions and legal proceedings instituted before the European Court of Justice proves that the Commission is doing its duty. It is unquestionably the Member States that are in the dock. As Members of Parliament, we too should take action in our own countries. The call for wider direct powers of on-the-spot scrutiny for the Commission in the Member States, enabling it to intervene in the same way that it can already intervene in the realm of agriculture, is vehemently rejected by most of the Member States. Be that as it may, if we identify such gross violations by national governments of their obligations to implement European legislation, we must also find out why this is happening.
I should like to mention at least three reasons. The first is the high cost, to which the European Parliament has drawn attention time and again since the directive was first debated. It is estimated that an eleven-figure sum in euros is needed for investments alone in the 15 Member States. Current estimates also put the cost of implementing this one directive in the applicant countries at about EUR 30 billion.
The second reason is that many directives require the Member States to submit reports, which considerably increases their administrative workload. I urge the Commission to examine, as a matter of urgency, whether this task cannot be simplified, perhaps by means of standardised returns. Some initial moves have already been made in this direction, of course, within this very domain of activity in connection with the various directives for the protection of water resources.
The third reason is that those Member States which have transposed the directive have gone about the designation of sensitive areas in very different ways. Should the Commission not spell out the precise criteria for the designation of sensitive areas? That might perhaps make the directive easier to implement as well as having the desirable side-effect of enhanced comparability. I should be grateful if the Commissioner could respond to these points too.
Mr President, very briefly, this is a very sorry story. It has been a bad story for some time and it is particularly embarrassing if you are Belgian, of course, or indeed anybody visiting Brussels, because the city of Brussels is one of the cities which has been in breach of this directive for the longest period.
My questions to the Commissioner, which she might like to consider answering either now or later at some time, are, first: does she not agree that the situation in this directive proves the need for a much more thorough impact assessment to accompany legislation such as this? I recall that when the urban waste water directive went through, the impact assessment was very feeble and never really gave any figures as to the likely costs. I am told that in the United Kingdom between 1989 and 2005, GBP 26 billion will be spent on upgrading the water system to deal with this directive. That figure was not known at the time when the directive was brought through - not in my country and not in any country; so the question is: can we obtain better, more effective impact assessments? Not just cost-impact assessments in terms of a global figure, but impact assessments as to the disadvantage of doing nothing set against the advantage of doing something.
Secondly, I wonder whether I might ask the Commissioner to be very bold, because this really does come down to the question of Mrs Wallström's debates with the Council of Ministers. One of our problems is not only that the Commission does not produce impact assessments, but that the Member States are not honest about their capacity to put in place what they sign up to. What we really need is a system whereby each Member State is asked at a Council meeting whether or not it can comply with the legislation that its ministers are about to sign up to. A very good place to start would be the new directive on packaging waste. I am sure that every Member State wants to send its minister to Brussels to agree to environmental directives; that is just our problem. They agree to far too much; they do far too little; and this waste water directive illustrates the problem.
I would like to congratulate Mrs Sornoza on doing this report so well. We had many problems getting the information out of the Commission, for the simple reason that the Commission did not have the information because the Member States had failed to furnish it.
Mr President, honourable Members, I would like to thank the European Parliament, and rapporteur Mrs Sornosa Martínez in particular, for the work which she and Parliament have put into this resolution.
Water is one of the areas which I prioritise in my capacity as Commissioner for the Environment, and I am especially interested in this question. Treated waste water is one of the most important tools for protecting our water and human health.
I have examined the information on the Member States' implementation of the directive and share very many of the opinions put forward by Parliament in its resolution. Water quality has improved in larger rivers and many lakes but, nevertheless, the majority of Member States have either not done enough or they have acted too late. They have also been late in submitting information on the implementation of the directive, which has slowed down the Commission's assessment work.
At the Commission, we have used a number of controls to ensure that the directive is implemented. These include traditional controls - including legal measures, which can now also include the imposition of fines - and financial support within the framework of the EU's funds. We are currently taking proceedings against seven of the 15 Member States, and further proceedings will be brought.
The new controls are focused on raising the level of public awareness and on exchanging skills and information. A year ago, we ran a name, fame and shame seminar. I have also ordered wide-ranging reports on the implementation of the directive. This exceeds what the Commission is legally obliged to do. We think that the reports should be written in a way that is easy to understand and that they should be accessible to the public.
The Commission has already responded to most of the demands in the resolution. This is the case regarding legal measures to ensure that the directive is implemented, the publication of information on implementation of the directive by the Member States, including details of court cases, the condition that the requirements in the directive must be met if financial aid is to be received, the development of a comprehensive monitoring and assessment system linked to the Geographical Information System and, last but not least, cooperation with, and support for, the candidate countries.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.